Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 1 of 91 PageID #: 16663




                                 EXHIBIT A
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 2 of 91 PageID #: 16664

                                                                                                                                               US007941822B2


   (12) Unlted States Patent                                                                                         (10) Patent N0.2                                US 7,941,822 B2
          Hennenhoefer et al.                                                                                        (45) Date of Patent:                                        May 10, 2011

   (54) INTELLIGENT DEVICE SYSTEMAND                                                                                      ,     ,
                                                                                                                                          2                       gigham e_ta1~1
                                                                                                                                                                    urusaml et a .
           METHOD FOR DISTRIBUTION OF DIGITAL                                                                           5,608,446         A        3/1997         Carr et a1‘
           SIGNALS ON A WIDEBAND SIGNAL                                                                                 5,805,806         A        9/1998         McAnhur
           DISTRIBUTION SYSTEM                                                                                          5,828,403         A       10/1998         DeRodeff et a1.
                                                                                                                        5,875,386         A        2/1999         Flickinger et a1.
   (75) Inventors: Earl Hennenhoefer, Harrisburg, PA
                                      .         -                                        ~                                ,     ,
                                                                                                                                          2                       glenglem?nt l
                                                                                                                                                                    1c   ngere   a.
                              ms)’ Rlchardv‘ snydfr’ Hemsburga                                                          5,982,411 A               11/1999 Eyer et a1.
                              PA                    RObeI‘t D- Stlne, Dlllsburg,                                        5         A                       Ethier
                              (Us)                                                                                      6,008,777 A               12/1999 Yiu
                                                                                                                        6,021,158 A                 2/2000 Schurr et a1.
   (73) Assignee: CBV, Inc., Carlisle, PA (US)                                                                          6,041,056 A                 3/2000 Bigham eta1~
                                                                                                                        6,124,878 A                 9/2000 Adams et a1.
    *           ~       .         ~                              ~           ~                        -                 6,208,833         B1        3/2001        Preschutti et a1.
   ( ) Not1ce.                Subject' to any d1scla1mer, the term ofth1s                                               6,481,013 B1              11/2002 Dinwiddie et a1‘
                              patent 1s extended or adjusted under 35                                                   6,493,875 B1              12/2002 Eames et 31‘
                              USC. 154(b) by 264 days.                                                                  6,526,581 B1                2/2003 Edson
                                                                                                                        6,567,981 B1                5/2003 Jeffrey
   (21) Appl. No.: 12/068,102                                                                                           6,622,304 B1                9/2003 C?rhart
                                                                                                                        6,757,909 B1                6/2004 Maruo et a1.
            -       _                                                                                                   6,796,555 B1                9/2004        Blahut
   (22)    Wed‘               Feb‘ 1’ 2008                                                                              6,915,530 B1                7/2005 Kauffman et a1.
                                          _              _           _                                                  7,068,682 B2                6/2006        Campbell
   (65)                         Prlor Publlcatloll Data                                                           2003/0128303 A1                   7/2003 Masuda
           Us Zoos/0134273 A1                                11111- 5, 2008                                    Primary Examiner * Christopher Kelley
                                                             _           _                                     Assistant Examiner * Reuben M Brown
                  Related U‘s‘APPhcatmn Data                                                                    (74) Attorney, Agent, or Firm *Buchanan Ingersoll &
   (62)    Division of application No. 09/749,258, ?led on Dec.                                                 Rooney, RC
           27, 2000, now Pat. No. 7,346,918.
                                                                                                                (57)                                 ABSTRACT
   (51)    Int- Cl-                                                                                            A plurality of intelligent device systems for use with a wide
           H04N 7/16                                 (2011-01)                                                 band signal distribution network, and methods for transmit
           H04N 7” 73                                (2011-01)                                                  ting digital information and receiving digital and non-digital
           H04] 3/2 4                   (2006-01)                                                               information onto and off of an RF carrier through a wideband
   (52)    U-S- Cl- -------------- -- 725/82; 725/74; 725/78; 725/80;                                           signal distribution network, are disclosed. The intelligent
                                                      370/2301; 370/542; 455/ 3-01                              device systems provide networks of intelligent devices that
   (58)    Field of Classi?cation Search ................ .. 725/112,                                           modulate and demodulate digital video, 1P video/data/voice
                725/113, 74485; 455/301; 330/100; 370/230.1,                                                    and digital wireless onto, and off of, a wideband signal dis
                                                                                    370/329, 542               tribution system, such as an analog carrier system, using
           See application ?le for complete search history.                                                    existing EIA/TIA 568 standard wiring infrastructure. The
                                                                                                               methods modulate and demodulate digital video, 1P video/
   (56)                         References Cited                                                               data/voice and digital wireless onto, and off of, a wideband
                                                                                                                distribution system, such as an analog carrier system, and
                            U.S. PATENT DOCUMENTS                                                               separate 1P portions from non-1P portions.
          5,347,304 A            9/1994 Moura et a1.
          5,485,630 A            1/1996 Lee et a1.                                                                                    31 Claims, 9 Drawing Sheets

                                              20%     2 PAIR PINS (1,2 & 7,8)            502
                                                                                 BALUN
                                                                                 (7.5)   DIGITAL (MUX) TRAFFIC             RFCON VERTER
                                                                                           COMBINER
                                                                                                       SENSO R MODULATOR(S) SECTION




                                                                                                                                                    RF SPLITTER
                                                                                                                                                        21 4




                                                                                                                                               : BANDPASS FILTERS




                                                                                                           STANDARD RF TVIPC OUTLET
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 3 of 91 PageID #: 16665
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 4 of 91 PageID #: 16666


   US. Patent               May 10, 2011    Sheet 2 of9                US 7,941,822 B2



        BROADBAND UNIFORM
         DISTRIBUTION (BUD) <—_——
               UNIT           <_
                                                          BREAK-OUT
                                                          BOX (BOB)
                                                                       1.5      2‘

         (IN MASTER MODE)        <——                  MODULATOR AND
                                                          CHANNELIZER <— VCR
                )                                            (MAO       \39
              38
                                                          BREAK-OUT
                                                          BOX (BOB)        ’    TV
                                                                       \
                                                                           41
                                                      MODULATOR AND
                                                          CHANNELIZER <— CAMERA
                                                             (MAC)
                    BROADBAND UNIFORM                     BREAK-OUT
                      DISTRIBUTION (BUD) <—                BOX (BOB)
                            UNIT           <_                                    (20
                       (‘N SLAVE MODE)                MODULATOR AND
                                                          CHANNELIZER <- CAMERA
                             )                               (MAO
                            38
                                                          BREAK-OUT
                                                           BOX (808)
                                                      MODULATOR AND
                                                          CHANNELIZER <- vcR
                                                             (MAC)
                    BROADBAND UNIFORM                     BREAK-OUT
                      DISTRIBUTION (BUD) <——               BOX (808)
                            UNIT           <_
                       (‘N SLAVE MODE)                MODULATOR AND
                                                          CHANNELIZER <- OAMERA
                                                             (MAC)
                                                          BREAK-OUT
                                                           BOX (808)

                                                      MODULATOR AND
                                                          CHANNELIZER <- VCR
                        FIG. IA                              (MAC)
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 5 of 91 PageID #: 16667
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 6 of 91 PageID #: 16668


   US. Patent          May 10, 2011    Sheet 4 0m           US 7,941,822 B2




                         w




               wow                                             m:
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 7 of 91 PageID #: 16669


   US. Patent                                                        May 10, 2011                              Sheet 5 019                                       US 7,941,822 B2




                                                                                                        m8


                                                                                                             ‘5I% \22725<                                              /25E
                                            @875.          .3a.JgI                       @853 :I :5;I                                                                     N?w.“w
                                                                                                                                                                             GE

                             a2t$02/032E55?:6582%I:82                   <$IoE7z8 65%?|
                                                                                            V@22272<6                          <556
                                                                                                                                k

                   laI$52385k<6                                                                                                       IZQESMZE   Il w<
                                                                                                                        H
                                                                                                                        I 0%
                                                                                                                                                         I52555\tmII

                                                  MQM<II
        25“9S5e2
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 8 of 91 PageID #: 16670
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 9 of 91 PageID #: 16671
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 10 of 91 PageID #: 16672
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 11 of 91 PageID #: 16673
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 12 of 91 PageID #: 16674


                                                        US 7,941,822 B2
                                 1                                                                        2
         INTELLIGENT DEVICE SYSTEM AND                                    degraded as the digital video is sent simultaneously to an
       METHOD FOR DISTRIBUTION OF DIGITAL                                 increasingly greater number of receivers.
          SIGNALS ON A WIDEBAND SIGNAL                                      Furthermore, digital IP data has historically been trans
              DISTRIBUTION SYSTEM                                         ferred using digital data netWorks, i.e. has been transferred in
                                                                          a digitiZed format over a netWork capable of transporting a
      This application is a divisional of application Ser. No.            purely digitiZed format. HoWever, analog carrier netWorks,
   09/749,258, ?led on Dec. 27, 2000 now US. Pat. No. 7,346,              using tWisted pair Wiring, for example Category 5 Cable or
   918, the entire contents of Which are hereby incorporated by           better, have the capability to transport digital video, IP voice/
   reference.                                                             data/video, as Well as analog video, e?iciently and cost effec
                                                                          tively. This capability is not presently used due to the lack of
              CROSS REFERENCE TO RELATED                                  a method to get such signals onto and off of such a carrier
                      APPLICATION                                         netWork.
                                                                             It Would be desirable to transport the digitiZed data on an
     Not applicable.                                                      analog carrier, such as over the existing Category 5 or better
                                                                          cable, in a format that Would alloW for greater amounts of data
         STATEMENT REGARDING FEDERALLY                                    to be carried at one time, such as by modulated RF. In addi
       SPONSORED RESEARCH OR DEVELOPMENT                                  tion, it may be desirable in the future to use media other than
                                                                          Category 5 or better cabling to Wire buildings. Alternative
                                                                          Wiring media, or Wireless media, could alloW the netWork to
     Not Applicable.                                                 20   overcome bandWidth problems by providing signi?cantly
             BACKGROUND OF THE INVENTION
                                                                          improved data transfer speeds and increased bandWidth. Such
                                                                          alternative media could alloW the netWork to overcome the
                                                                          aforementioned problems in transferring data and video over
     1. Field of the Invention
                                                                          netWorks in a digitiZed format. HoWever, such alternative
     The present invention is directed generally to a method and     25   Wiring media Will also require the complete reWiring of many
   system for signal distribution and, more particularly, to an           netWorks on, perhaps, a building environment level, as all
   intelligent device system and method for distribution of digi          Category 5 or better cable Will need to be replaced With the
   tal signals onto, and off of, a Wideband signal distribution           neW media, in order to provide the enhanced capabilities of
   system.                                                                the alternative media system to all users.
     2. Description of the Background                                30     Therefore, the need exists for a netWork of intelligent
     The Workplace currently has telephone and data netWorks              devices that enables digital video, IP voice/data/video, to be
   that alloW for both verbal communication and the exchange of           modulated and demodulated onto and off of, preferably, a
   information via Words, pictures, and numbers. HoWever,                 Wideband signal distribution system or component equiva
   bringing the communication media of television and video               lent, such as an analog carrier system. Such an intelligent
   into the netWorked environment has presented neW di?icul          35   device netWork Would facilitate the use of, for example, the
   ties. In particular, digital TV/video applications clog data           existing global EIA/ TIA 568 standard Wiring infrastructure in
   netWorks, even With the use of available compression tech              a particular environment, such as an o?ice building, to sig
   niques, such as MPEG2. Analog RF distribution may require              ni?cantly increase the information throughput. Additionally,
   special cables and infrastructure, or more complex technolo            such an intelligent device netWork Would eliminate the need
   gies.                                                             40   to reWire a building or add expensive optoelectronic equip
     HoWever, using a Wideband signal distribution system,                ment to increase throughput on the existing infrastructure.
   such as that disclosed in US. Pat. No. 5,901,340, TV and
   video, both digital and analog, can noW move betWeen loca                      BRIEF SUMMARY OF THE INVENTION
   tions in a building or campus just as easily, andusing the same
   infrastructure, as voice and data. In fact, TV, video, PBX, IP,   45     The present invention is directed to a signal distribution
   and other data types can be moved over the same types of               system, including at least one intelligent device system, for
   Wires, including some unused Wires, that already exist in most         putting digital signals onto, and taking digital signals off of, a
   netWorked environments. For example, telephone and com                 Wideband signal distribution system. A Wideband signal dis
   puter netWorks in most buildings are Wired to meet a single,           tribution system typically includes a distribution unit having
   internationally accepted Wiring standard using, such as Cat       50   a plurality of inputs and outputs, and a series of cables, such
   egory 5 orbetter tWistedpair Wiring. Residential buildings are         as tWisted pair cable, running betWeen a plurality of outlets
   often Wired to similar standards. In typical applications using        and the inputs and outputs of the distribution unit.
   analog video over standard Wiring systems, the analog video               An intelligent device system may be, for example, a local
   arrives uncompressed, and the user sees it on a TV, PC or              RF receiver/baseband out intelligent device system. The local
   monitor in enhanced quality. This method of live-feed video       55   RF receiver/baseband out intelligent device system includes
   transfer alloWs for the removal of space consuming ?les and            at least one addressable device having at least one input and at
   applications currently stored on a netWork.                            least one output, a BUD that receives a signal, Which signal
     HoWever, using solely uncompressed analog transfer of                includes at least a digital signal portion, from the output of an
   information does not fully solve the need to doWnload to               intelligent device, and the intelligent device that receives,
   individual users large quantities of digitiZed images (video,     60   from the BUD, a modulated RF signal carrying at least a
   ?lm, animation, simulations, etc.), and to thereby alloW those         digital signal portion thereon. The intelligent device splits the
   digital images to be displayed With the enhanced quality such          IP signal portion from a non-IP signal portion, and removes
   digital images can offer. At times, critical needs for digital         the modulated RF carrier from the digital signal portion
   video, such as analyZing or editing images, arise that cannot          before sending the digital signal portion to the input of at least
   be handled by purely analog signal transfer. Additionally,        65   one of the addressable devices, and sending the non-IP signal
   Where digital video information is sent over a baseband LAN,           portion to a standard outlet. The intelligent device may
   i.e. Ethernet, the performance of the system is often severely         include at least one DSP that controls the demodulation and
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 13 of 91 PageID #: 16675


                                                           US 7,941,822 B2
                                   3                                                                         4
   ?ltering. Additionally, the local RF receiver/baseband out                 the IP signal portion from a non-IP signal portion, removing,
   intelligent device may include Wireless capability.                        by the intelligent device, of the RF carrier from the IP signal
      An intelligent device system may also be, for example, an               portion, sending, by the intelligent device, of the IP signal
   intelligent device system for remote sending. The intelligent              portion to the input of at least one addressable device, and
   device system for remote sending preferably includes at least              sending, by the intelligent device, of the non-IP signal portion
   one incoming signal generator, Wherein an incoming signal                  to a standard outlet.
   generated includes at least a IP signal portion, a BUD that                   The present invention is also directed to a third method for
   receives the incoming signal at least one input port, and that             transmitting digital information on an RF carrier through a
   includes at least one output port, and a remote send intelligent           Wideband signal distribution netWork. The method includes
   device that generates a modulated RF signal carrying the IP                generating of an incoming signal, Wherein the incoming sig
   signal portion thereon. The remote send intelligent device                 nal includes at least an IP signal portion, and generating a
   may include an RF channel detector that detects the RF chan                modulated RF signal carrying the IP signal portion thereon.
   nels in use and a DSP that receives the RF channel in use                    The present invention solves problems experienced in the
   information from the RF channel detector, and that receives                prior art, because the present invention provides a netWork of
   tra?ic data from a tra?ic sensor. The DSP uses the RF chan                 intelligent devices than enable digital video, IP voice/data/
   nel-in-use information to select the RF carrier, and, if desired,          video to be modulated and demodulated onto and off of,
   the RF carrier channel Width, and, if desired, the RF guard                preferably, a Wideband signal distribution system, such as an
   band Width, for the incoming signal, and uses the tra?ic data              analog carrier system, and further alloWs the splitting off of
   to select at least one of at least one modulator to condition              any analog signal. Further, the intelligent device netWork
   each incoming signal. Additionally, the remote send intelli           20   facilitates the use of, for example, the existing EIA/TIA 568
   gent device may include Wireless capability.                               standard Wiring infrastructure in particular environments,
      An intelligent device system may also be, for example, an               such as o?ice buildings, to signi?cantly increase the informa
   intelligent device system for local sending and receiving. The             tion throughput, and eliminates the need to reWire a building
   intelligent device system for local sending and receiving pref             or add expensive optoelectronic equipment to increase
   erably includes at least one addressable device having at least       25   throughput on the existing infrastructure. These and other
   one input and at least one output, Wherein at least one of the             advantages Will be apparent to those skilled in the art from the
   addressable devices generates an incoming signal, Wherein                  detailed description hereinbeloW.
   the incoming signal includes at least a IP signal portion, an
   intelligent device that generates modulated RF signal carry                        BRIEF DESCRIPTION OF THE SEVERAL
   ing the IP signal portion thereon, and a BUD that receives the        30                 VIEWS OF THE DRAWING
   modulated RF signal. The intelligent device receives a modu
   lated RF signal carrying, at least, the digital signal portion                For the present invention to be clearly understood and
   thereon from the BUD, and splits the IP signal portion from a              readily practiced, the present invention Will be described in
   non-IP signal portion. The intelligent device then removes the             conjunction With the folloWing ?gures, Wherein:
   RF carrier from the IP signal portion and sends the IP signal         35      FIG. 1 is a block diagram illustrating a Wideband signal
   portion to the input of at least one of the addressable devices,           distribution system used in a display environment;
   and sends the non-IP signal portion to a standard outlet. The                FIG. 1A is a block diagram illustrating a Wideband distri
   intelligent device for local sending and receiving may addi                bution system con?guration;
   tionally include Wireless capability.                                        FIG. 2 is a block diagram illustrating a local RF receiver/
      The present invention is also directed to several methods          40   baseband out intelligent device system for use in sending
   for transmitting digital information on a RF carrier through a             baseband information to a Wideband signal distribution sys
   Wideband signal distribution netWork. The ?rst method                      tem and receiving digital and non-digital information from
   includes providing at least one addressable device having at               the Wideband signal distribution system;
   least one input and at least one output, sending a signal to a               FIG. 3 is a block diagram illustrating a typical BUD unit;
   BUD from the output of said at least one addressable device,          45     FIG. 4 is a block diagram illustrating an intelligent device
   Which signal includes at least a IP signal portion, receiving              system for the remote sending of digital infor'mationusing RF
   from the BUD at an intelligent device, a modulated RF signal               modulation;
   carrying the, at least, digital signal portion thereon, splitting            FIG. 5 is a block diagram illustrating an intelligent device
   and ?ltering by the intelligent device of the IP signal portion            system for use in local sending of digital information and
   from a non-IP signal portion, removing, by the intelligent            50   receiving of digital and non-digital information using RF
   device, the RF carrier from the IP signal portion, sending, by             modulation;
   the intelligent device, of the IP signal portion to the input of at          FIG. 6 is a block diagram illustrating an intelligent device
   least one addressable device, and sending, by the intelligent              system including Wireless capability; and
   device, of the non-IP signal portion to a standard outlet. A                 FIG. 7 is a block diagram illustrating a send and receive
   Wireless capability may also be included.                             55   intelligent device system including Wireless transmission.
     The present invention is also directed to a second method                  FIG. 8 is a block diagram illustrating a remote send intel
   for transmitting digital information on an RF carrier through              ligent digital system including Wireless capability.
   a Wideband signal distribution netWork. The method includes
   providing at least one addressable device having at least one                  DETAILED DESCRIPTION OF THE INVENTION
   input and at least one output, generating, by at least one of         60
   said addressable devices, of an incoming signal, Wherein the                 It is to be understood that the ?gures and descriptions of the
   incoming signal includes at least an IP signal portion, gener              present invention have been simpli?ed to illustrate elements
   ating a RF modulated RF signal carrying the IP signal portion              that are relevant for a clear understanding of the present
   thereon, receiving, at a BUD, the modulated RF signal,                     invention, While eliminating, for purposes of clarity, many
   receiving, at an intelligent device, of a modulated RF signal         65   other elements found in a typical data distribution system.
   carrying the at least one digital signal portion thereon from              Those of ordinary skill in the art Will recogniZe that other
   the BUD, splitting and ?ltering, by the intelligent device, of             elements are desirable and/or required in order to implement
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 14 of 91 PageID #: 16676


                                                          US 7,941,822 B2
                                  5                                                                        6
   the present invention. However, because such elements are                   FIG. 1 is a block diagram illustrating a Wideband signal
   Well known in the art, and because they do not facilitate a              distribution system 10 used in a display environment 20. The
   better understanding of the present invention, a discussion of           distribution system 10 distributes signals Within a speci?ed
   such elements is not provided herein.                                    frequency range, such as 5 MHZ in excess of 1 GHZ. The
     Digital transmission systems, including digital netWorks               system of FIG. 1 can be utiliZed for distributing any Wideband
   such as direct broadcast satellite, cellular telephone, personal         signals, Which Wideband signals may be any digital or analog
   communications service, Wireless cable, cellular Wireless                signal, or any RF carrier signal betWeen 5 MHZ to in excess of
   cable, paging and Wireless local loop, often employ analog               1 GHZ, for example. The typical display environment 20 for
   Waveforms, such as RF carrier Waveforms, as a physical-layer             the Wideband signal distribution netWork includes a display
   transport mechanism for the baseband, i.e. the information               22 and a source of signals 24, such as aVCR or cable or digital
   carrying, Waveform, as is knoWn in the art. In such an                   cable TV, Which source may be remotely located.
   instance, the baseband Waveform is super-imposed on a                      A tWisted pair Wire cable 32 is connected to input and
   higher-energy Waveform to thereby alloW for travelling of the            output ports of a BUD 38 situated in, for example, Wiring
   baseband information over greater distances than Would oth               closet 40, and carries thereon the output to the monitor 22 and
   erWise be possible With the baseband information alone.                  the input from the source 24. The BUD is discussed further
     Historically, cable TV, broadcast TV, analog cellular, ana             hereinbeloW With respect to FIG. 3. As used herein, “BUD” is
   log paging and AM/FM radio, for example, have comprised                  de?ned as any type of unit or components for the distribution
   analog signals that traveled on modulated RF carriers, Which             of Wideband signals. The BUD 38 is connected to additional
   modulated signals have comprised, for example, signals in                display environments 20a via the tWisted pair Wire cables 42,
   the frequency range of 5 MHZ to several GHZ. Additionally,          20   44 and is cascaded to another distribution unit 46 in a second
   traditional local analog signals have been carried on tWisted            Wiring closet 48 by either coaxial cables or ?ber optic cables
   pair Wires in simple baseband form, Without a modulated                  50 connected to the distribution unit 38 through impedance
   carrier.                                                                 matching devices 51. It Will be understood that tWisted pair
     Traditional baseband and multiplexed analog signals are                Wire cable could be utiliZed depending upon the distance
   examples of analog transmission formats. In the case of tra         25   betWeen the Wiring closets 40, 48. Further, the BUD 38 may
   ditional baseband or multiplexed analog communication,                   be cascaded to the distribution units 52, 54 Within the same
   analog signals are sent over analog transmission channels, as            Wiring closet 40.
   is knoWn in the art. Digital carriers, such as T-l lines, are              FIG. 2 illustrates a local RF receiver/baseband out intelli
   examples of digital transmission channels for digital base               gent device system 200 for use in receiving digital and analog
   band signals. Digital baseband signals are comprised of digi        30   information on an RF carrier, Which carrier may be, for
   tiZed bitstreams, Which bitstreams may be formed by a sam                example, betWeen 5 MHZ to in excess of 1 GHZ, from a
   pling, such as by PCM, of, for example, a voice signal, as is            Wideband signal distribution system, and for use in sending
   knoWn in the art. In the case of digital transmission of base            baseband digital information to a Wideband signal distribu
   band signals, digital signals are generally sent over digital            tion system 10, such as the Wideband distribution system of
   transmission channels. HoWever, both analog and digital sig         35   FIG. 1. The local RF receiver/baseband out intelligent device
   nals can be sent using modulation carriers, such as in digital           system 200 includes at least one addressable device 202, and
   PCS and cellular telephone, DBS (direct broadcast satellite),            an intelligent device 204 that includes input 206 and output
   Wireless cable and cellular Wireless cable, or hybrid ?ber               208 baluns, and, if necessary, at least one digital combiner
   coax, for example.                                                       212, an RF splitter 214, at least tWo RF band pass ?lters 216,
     PCM is an example of binary coding, a simple coding               40   218, at least one demodulator 220, a tone detect RF level
   method to form a baseband digital signal in Which one bit,               control circuit 226, a DSP 230, an RF Channel detector 239
   transmitted in one second, requires one HertZ of bandWidth.              and a standard outlet 232, Which, as de?ned herein, includes,
   More complex coding methods, knoWn as “multilevel cod                    but is not limited to, a standard RF television/computer outlet.
   ing”, such as quadrature amplitude modulation (QAM) or                     Each intelligent device system 200, 400, 500, 600, 700 and
   vestigial sideband (V SB), are capable of greater bandWidth         45   800 of the present invention, in FIGS. 2, 4, 5, 6, 7 and 8 offers
   ef?ciency than PCM. HoWever, the more complex the coding                 the advantage that a high amount of throughput can be
   technique, the higher the requirements for signal-to-noise               achieved in the transmission of digital and/or analog infor
   ratio of the transmission channel, and, consequently, compli             mation on an RF, for example, 5 MHZ to in excess of 1 GHZ,
   cated techniques such as QAM could not historically be car               carrier.
   ried directly by available analog transmission techniques,          50      The Wideband signal distribution system 10 may alloW for
   such as category 5 or higher 568 Wiring systems, Without                 distribution of, for example, 29 channels, Wherein each chan
   exceeding the FCC emission limits and therefore resulting in             nel is 6 MHZ in Width, and it is knoWn that such channels can
   degradation of the data. Wideband signal distribution systems            handle analog video signals. HoWever, Where digital infor
   have addressed the transmission of analog data, on a carrier             mation can be transmitted over the RF channel, each 6 MHZ
   Within a speci?ed frequency range, using a standard Wiring          55   channel can handle, depending on the modulation technique
   system such as EIA/TIA 568, With minimal signal degrada                  used, in excess of 40 megabits per second of digital informa
   tion, but have not addressed the transmission of di gital data on        tion, and neW modulation techniques may increase this infor
   a carrier on those media.                                                mation to, and in excess of, 100 megabits per second. This 40
     FolloWing coding, a signal may be modulated, as discussed              megabits per second transmission alloWs for the transmission
   hereinabove, before it is transmitted. Any single modulation        60   rate in excess of one gigabit/sec of digital information to be
   carrier, at any set frequency, can have 360 different phases,            carried on the sum of the 29 RF channels in the Wideband
   each offset by one degree. Digital modulation systems, such              signal distribution system 10. Using advanced modulation
   as quadrature amplitude modulation (QAM), take advantage                 techniques Will alloW the Wideband signal distribution system
   of this to insert digital data at de?ned points as the RF carrier        10 to be expanded up to 60, or more, channels, thereby further
   moves through a single oscillation cycle. Digital information       65   increasing throughput data rate.
   can be sent on an RF analog carrier using the present inven                The Wideband signal distribution system 10 functions as a
   tion.                                                                    passive infrastructure to distribute Wideband signals modu
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 15 of 91 PageID #: 16677


                                                           US 7,941,822 B2
                                   7                                                                          8
   lated onto RF carriers Within a speci?ed frequency band                    sWitches to “slave state”. In a preferred embodiment, the
   among a plurality of outlets 20, Which outlets may be to                   BUDs 38 are substantially identical and automatically con
   and/ or from outlets, such as the plurality of intelli gent devices        ?gure themselves to operate When connected to the system.
   204, 404, 504, 604, 704 and 804 as used in the intelligent                 At least one BUD unit is connected to the intelligent device
   device systems 200,400,500, 600,700 and 800 ofFIGS. 2, 4,                  204 of the intelligent device system 200 of FIG. 2, and each
   5, 6, 7 and 8. As used herein, Wideband is de?ned as a signal              BUD unit 38 of the present invention also includes Wiring to
   or signal sets having an analog or digital characteristic that             at least tWo pin pairs, such as pins 3,4 and 7,8, to thereby
   can be distributed on a carrier of 5 MHZ to in excess of 1 GHZ,            mirror the pins to and from the addressable device 202 of FIG.
   for example. A Wideband signal distribution system 10, as                  2.
   shoWn in FIG. 1A, preferably includes at least one broadband          10      Returning noW to FIG. 2, the local RF receiver/baseband
   uniform distribution (BUD) unit 38, at least one modulator                 out intelligent device system 200 includes an addressable
   and channeliZer (MAC) 39, at least one breakout box (BOB)                  device 202, preferably includes at least tWo tWisted pair of
   41, Wiring, such as tWisted pair or ?ber, and coaxial cable, in            cables 240, or coaxial cables, for example, Which cabling 240
   order to effectuate connections. Although the Wideband sig                 is shoWn as connected to pins 3,4 and pins 7,8, for example,
   nal distribution system 10 is the preferred transport system for           and Which cabling 240 passes to and from the addressable
   the present invention, the embodiment presented herein is                  device 202 to the intelligent device 204 of the intelligent
   exemplary, and the manner of use of an equivalent component                device system 200. The addressable device 202 may be, for
   system Will be apparent to those skilled in the art and is Within          example, an Ethernet card, or a NIC card, in a computer, or
   the scope of the present invention.                                        may be a display device that displays digital information,
      A typical BUD unit 38 is illustrated in FIG. 3. Each BUD           20   such as a digital television. The addressable device 202 pref
   unit 38, 46, 52, 54, such as those shoWn in FIG. 1, preferably             erably has an address, such as an IP address, assigned thereto,
   has eight input ports and eight output ports. If there are only            to alloW communications directed to that particular address to
   eight outlets in the system, then a single distribution unit 38            be delivered thereto.
   can accommodate all the outlets. HoWever, for more than                       In a preferred embodiment, the tWisted cable pair 240 from
   eight outlets, at least one more distribution unit cascaded to a      25   the addressable device 202 is preferably passed Within the
   distribution unit 38 is required. In this situation, the distribu          intelligent device 204 to at least one balun 206, Which balun
   tion unit 38 is considered to be a “master” unit and the addi              206 performs impedance matching, such as to match a bal
   tional distribution unit is considered to be a “slave” unit, as            anced tWisted pair system 240 to a single ended system. The
   discussed further hereinbeloW. An attribute of the distribution            balun 206 may be any device knoWn to those skilled in the art
   units is that the units are preferably identical and automati         30   used to perform impedance matching in RF applications. The
   cally con?gure themselves to operate either in the master                  tWo pair of tWisted pair cable may be, for example, unshielded
   mode or in the slave mode.                                                 twisted pair cable, or may be devices knoWn in the art capable
     The distribution unit 38, utiliZing tWisted pair Wire cable,             of replacing tWisted pair cable, such as optical ?ber or coaxial
   includes eight input ports 62-1, 62-2, 62-3, 62-4, 62-5, 62-6,             cable.
   62-7, 62-8 and eight output ports 64-1, 64-2, 64-3, 64-4, 64-5,       35      The intelligent device 204 receives the modulated RF sig
   64-6, 64-7, 64-8. Each of the ports 62, 64 is adapted for                  nal, Which may include IP and non-IP signal portions thereon,
   connection to the tWo Wires of a respective tWisted pair 66, 68.           via the RF system input. The intelligent device also receives
   Additionally, FIG. 3 illustrates the master/ slave sWitch as               at least one incoming digital signal, such as a digital IP signal,
   having three parts 90, 92, 94, With all of the sWitch parts being          from pins 3,4 of the addressable device. The RF system input
   shoWn in the “slave” position. The default state of the master/       40   may be, for example, connected to the at least one BUD 38, on
   slave sWitch is to its master position, so that the ampli?er               pins 7,8, as mentioned hereinabove, after the BUD 38 has
   output 80 is coupled through the sWitch part 90 a transmission             received the incoming digital signal from pins 3,4.
   path 95 including the equalizer 96, Which connects the ampli                  The modulated RF signal, including at least one digital
   ?er output 80 to the splitter input 82, through the sWitch parts           signal, is, upon receipt at the intelligent device from the BUD
   90, 94.At the same time, the sWitch part 92 couples the output        45   238, preferably split into an IP portion of the incoming signal,
   of the oscillator circuit 98 to the transmission path 95 through           and into a non-IP portion of the signal. The signal entering the
   the directional coupler 100. Thus, When the distribution unit              intelligent device is preferably split by at least one RF splitter
   38 is operated in the master mode, the signals appearing at the            214, and is then differentiated according to the information
   input ports 62 are combined, looped back, combined With an                 frequency on the incoming carrier. For example, the non-IP
   oscillator signal, and transmitted out all of the output ports 64.    50   portion, digital or analog, of the signal may be passed through
      Each BUD 38 preferably includes cascade in 102 and cas                  a ?rst band pass ?lter 216 that passes only the band of the RF
   cade out ports, and gain and equaliZation control 112 to                   carrier that includes the non-IP portion, and is preferably then
   provide proper gain or attenuation of signals Within the sys               fed to a standard RF television/computer outlet 232. Only
   tem. Additionally, the BUD preferably includes a combiner                  pre-selected RF channels, as discussed hereinabove, are
   72 for applying signals appearing at all of the input ports to        55   alloWed to pass to this standard outlet 232.
   the transmission path, and a splitter 84 for applying signals                These non-IP RF channel signals may pass through a tone
   appearing at the transmission path to all of the output ports.             detector With an RF level control circuit 226, in order to insure
   When the BUD is sWitched to “master state”, it couples the                 that a high quality picture signal is received at the television,
   transmission path to the combiner 72 and the splitter 84.                  monitor, or PC. The tone detector With RF level control circuit
   When the BUD 38 is sWitched to “slave state”, it couples the          60   226 conditions the output RF signal to the standard RF
   combiner 72 to the signal outlet instead of to the transmission            TV/computer outlet 232 so as to not be over or under the
   path and couples the splitter 84 to the signal inlet instead of to         speci?cations for high picture quality.
   the transmission path.                                                       The IP portion of the modulated RF signal is fed through a
     “Master state” and “slave state” sWitching may be done                   second bandpass ?lter 218 that passes a band outside the band
   automatically through the use of a tone system. When a sec            65   passed by the ?rst bandpass ?lter 216, and the IP portion
   ondary BUD 38 is added to a system, it preferably senses a                 modulated RF signal is then demodulated by a demodulator
   tone produced by the “master” BUD and automatically                        220. The bandpass ?lters 216, 218 may be electronically
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 16 of 91 PageID #: 16678


                                                           US 7,941,822 B2
                                                                                                            10
   controlled by the DSP 230. The demodulator 220 strips the                 incoming to the tra?ic sensor 412, as Well as the number of RF
   RF carrier signal from the digital baseband signal, as is known           channels, and Which RF channels, on Which the output of the
   in the art. Following demodulation, the IP digital signals are            modulator or modulators is modulated. Note that, for
   combined by a digital combiner 212, such as a multiplexer, if             example, Where QAM modulation is used, QAM modulation
   necessary, in order to effectuate a parallel to serial conversion.        is generally 40 megabits per second, per 6 MHZ RF channel,
   The output of the digital combiner 212 is a high speed serial             thus requiring the use of tWo 6 MHZ RF channels in order to
   digital output. The output of the digital combiner 230 is                 modulate the 80 megabits per second coming from the digital
   routed to at least one addressable device 202 via the output              combiner in the exemplary embodiment hereinabove. The RF
   cable pair, such as pins 7 and 8, and may be so routed via a              channel frequency is selected from at least tWo available
   balun 208, if necessary, for impedance matching. The digital              frequency channels. HoWever, the channel Width can, for
   information is thereby provided to the addressable device                 example, be increased from 6 MHZ per channel to 12 MHZ per
   202.                                                                      channel in order to accommodate, for example, the 80 mega
     The DSP 230 (digital signal processor) of FIG. 2 is a DSP               bits per second digital stream, if adjacent channel space is
   230 as is knoWn in the art. The DSP 230 preferably controls               available or unused. Further, through the use of an RF system
   RF channel detection and the at least one demodulator 220.                channel detector 422, the DSP 420 is updated as to the chan
   Additionally, in a preferred embodiment, the DSP 230 con                  nels that are currently in use by the Wideband signal distribu
   trols the bandpass ?lters 216, 218.                                       tion system, thereby indicating the channels and bandWidth
     FIG. 4 illustrates an intelligent device system 400 for the             that are currently available for use by the system. The DSP
   remote sending of digital transmissions using modulated RF.               240 may additionally place a guardband betWeen channels, or
   The remote send-only intelligent device system 400 includes,         20   perform other signal conditioning functions, and may be the
   external to the intelligent device 402, a plurality of incoming           same DSP, or a different DSP, than that in FIG. 2, 4, 5, 6, 7 or
   signals, such as from a desktop unit or desktop video feed,               8.
   Which signal is at least, inpart, IP data, but Which may include            FIG. 5 is a block diagram illustrating an intelligent device
   non-IP data, a BUD 238, and a remote send intelligent device              system 500 for use in local sending and receiving in the
   402 that may include a digital combiner 410, a tra?ic sensor         25   generation of at least one digital signal on a modulated RF
   412, at least one modulator 414, an RF converter section 418,             signal. The local send and receive intelligent device system
   a DSP 420, an RF system channel detector 422, and, if nec                 500 includes certain of the devices of FIGS. 2 and 4.
   essary, input/output baluns 430 or other impedance matching                 The system of FIG. 5 preferably includes a plurality of
   hardWare. The digital signal may be incoming to an input port             addressable devices 202, such as Ethernet or NIC cards, or
   of a BUD. This signal may exit, for example, an output port of       30   digital display devices, as discussed hereinabove With respect
   a BUD, in a tWisted pair output, for example, such as on pins             to FIG. 2, Which addressable devices 202 are preferably
   3 and 4, and may then be passed to the remote send intelligent            located at, for example, a desktop location. In a preferred
   device 402.                                                               embodiment, Wherein tWisted pair cable is used, tWo unused
     Upon receipt at the intelligent device 402, the signal may              pin pairs, such as pins 1,2 and 7,8, are used to send and receive
   be passed through a balun 430, as discussed hereinabove, and         35   signals betWeen the addressable device 202 and the intelligent
   is then preferably fed to a digital combiner 410, such as a               device 502. The plurality of unused tWisted pairs, such as pins
   multiplexer. In a preferred embodiment, each signal fed to the            1,2 and 7,8 of each addressable device 202, are then con
   digital combiner 410 may be, for example, ten megabits per                nected into an intelligent device 502, such as the local send
   second, and numerous signals from numerous output ports of                and receive intelligent device 502, and may pass Within the
   the BUD 238 may be combined as speci?ed according to the             40   intelligent device 502 to at least one balun 504, for impedance
   type of digital combiner 410 used. For example, in an                     matching.
   embodiment Wherein eight ten megabit per second channels                    The signals incoming from each of the addressable devices
   enter an 8 Way multiplexer, the signal exiting the digital                202 are combined by a digital combiner 410, and passed
   combiner 410 Would exit at eighty megabits per second.                    through a tra?ic sensor 412, at least one modulator 414, and
      The signal exiting the digital combiner 410 is sent to a          45   an RF converter section 418. The tra?ic sensor 412, at least
   modulator bank 414 including at least one modulator, and the              one modulator 414, and RF converter section 418 may be
   signal entering the modulator bank 414 is preferably mea                  controlled by, or be in communication With, a DSP 420,
   sured via a traf?c sensor 412 to determine if the information             substantially as discussed hereinabove With respect to FIG. 4.
   volume is greater than the normal capacity of, for example, a             Further, an RF system channel detector is preferably in com
   single modulator. If the volume is greater, the DSP 420 Will,        50   munication With the DSP 420 in order to update the DSP 420
   in turn, direct the incoming data to as many modulators as                as to the RF channels in use and available.
   necessary to modulate all data from the combiner 410. The                   The output of the RF converter section 418 is preferably
   tra?ic sensor 412 may additionally feed information to, or                impedance matched to a BUD 38, and feeds the signal exiting
   receive information from, the DSP 420, in order to effectuate             the RF converter section 418 to the BUD input port or ports.
   the decision of the modulators to be used. The DSP 420 is            55   The BUD output port or ports then feed an RF splitter 214,
   discussed further hereinbeloW.                                            Which splits the signal entering the intelligent device 502, and
     The at least one modulator 414 communicatively con                      the signal is then differentiated according to the information
   nected to the tra?ic sensor 412 conditions the signal to a                frequency on the incoming carrier. The RF splitter 214 sends
   modulated digital signal via methods knoWn to those skilled               the information of the RF channels in use to the RF system
   in the art, such as QAM modulation. The output of the modu           60   channel detector 239. The modulated RF signal is preferably
   lator 414 is then modulated to a set carrier channel frequency            differentiated into an IP portion, i.e. a digital data portion, of
   by an RF converter section 418, Which RF converter section                the incoming signal, and into a non-IP portion of the signal,
   418 may consist of, for example, oscillators, ampli?ers, com              according to the information frequency on the incoming car
   biners, channel selectors, and channel Width adjustors.                   rier. In an embodiment Wherein this differentiation is per
      The digital signal processor (DSP) 420 is a DSP as is             65   formed by at least tWo bandpass ?lters 216, 218, the bandpass
   knoWn in the art, and determines the number of modulators,                ?lters may be electronically controlled by the DSP 420. The
   or the channel Width or Widths, needed to modulate the signal             non-IP portion, digital/analog, of the signal is passed through
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 17 of 91 PageID #: 16679


                                                          US 7,94l,822 B2
                                 11                                                                      12
   a bandpass ?lter 216 and is preferably then fed to a standard            tionally includes a transcoder 802 for sending transmissions
   RF television/computer outlet 232. Only pre-selected RF                  from the RF splitter 804 to the Wireless port 806, and a
   channels, or electronically selected RF channels selected by,            Wireless port 806 for sending those received Wireless trans
   for example, a DSP 420, as discussed hereinabove, are                    missions to the digital combiner 410 for entry to the BUD 38.
   alloWed to pass to the RF television/ computer outlet 232, such          The RF splitter 804 sends the signal to a ?rst bandpass ?lter
   as, for example, any or all of the 29 channels provided using            810 that passes only the RF channels having Wireless infor
   the Wideband distribution system 210.                                    mation thereon, a second bandpass ?lter 812 passes the non
      The non-1P RF channel signals may pass through a tone                 Wireless information, and the transcoder 802 converts the
   detector With an RF level control circuit 226, in order to insure        modulation scheme from, for example, QAM to OPSK, and
   that a high quality picture signal is received at the television/        also up converts the frequency to alloW transmission via the
   computer 232. The tone detector With RF level control circuit            Wireless port 806. The Wireless port 806 may include, for
   situates the output RF signal to the standard RF television/             example, a Wireless antenna. Additionally, a demodulator 820
   computer outlet to not be over or under the limitations for              demodulates Wireless information for entry to the digital
   proper picture display.                                                  combiner 410.
     The IP portion of the modulated RF signal is fed through a               Those of ordinary skill in the art Will recogniZe that many
   second bandpass ?lter 218 that passes a band outside the band            modi?cations and variations of the present invention may be
   passed by the ?rst bandpass ?lter 216, and the IP portion is             implemented. The foregoing description and the folloWing
   then demodulated by at least one demodulator 220. The                    claims are intended to cover all such modi?cations and varia
   demodulator 220 strips the RF carrier signal from the digital            tions.
   baseband signal, as is knoWn in the art. Following demodu           20
   lation, the digital signals may be combined by a digital com               What is claimed is:
   biner 212, such as a multiplexer, in order to effectuate a                 1. An intelligent device for receiving and processing RF
   parallel to serial conversion. The output of the digital com             signals, comprising:
   biner 212 is a high speed serial digital output, on the order of,          an input con?gured to receive a modulated RF signal con
   for example, up to, or in excess of, several Gbit/sec. The          25        taining multiple channels, and to receive channel in use
   output of the digital combiner 212 is then preferably routed to               information Which identi?es each channel in the modu
   a splitter, Which splitter feeds an outgoing signal to the input              lated RF signal that includes information addressed to at
   pin pairs, such as pins 7 and 8, of at least one addressable                  least one addressable device;
   device 202. The input cable pair to the addressable device                 a demodulator unit con?gured to demodulate at least tWo
   202, such as pins 7 and 8, may be routed via a balun, if            30        channels contained in the modulated RF signal When the
   necessary, for impedance matching.                                            channel in use information identi?es the at least tWo
     FIG. 6 is a block diagram illustrating an intelligent device                channels as containing information addressed to the at
   system including Wireless transmission 600. The intelligent                   least one addressable device; and
   device system of FIG. 6 operates substantially in accordance               a combiner con?gured to combine the at least tWo channels
   With FIG. 2 discussed hereinabove, for example, and addi            35        demodulated by the demodulator unit into a digital
   tionally includes a transcoder 602 for sending transmissions                  stream When the channel in use information identi?es
   from the RF splitter 214 to the Wireless port 604, and a                      the at least tWo channels as containing information
   Wireless demodulator 606 for receiving transmissions from                     addressed to the at least one addressable device, and to
   the Wireless port 604 and sending those received Wireless                     output the digital stream to the at least one addressable
   transmissions to the digital combiner 212 for entry to the          40        device.
   BUD 38. The RF splitter 214 sends the signal to a third                    2. The intelligent device of claim 1, comprising:
   bandpass ?lter 610 that passes only the RF channels having                 a processor con?gured to receive the channel in use infor
   Wireless information thereon, and the transcoder 602 converts                 mation, Wherein:
   the modulation scheme from, for example, QAM to QPSK,                      the demodulator unit comprises a plurality of demodula
   and also up converts the frequency to alloW transmission via        45        tors each being con?gured to demodulate a respective
   the Wireless port 604. The Wireless port 604 may include, for                 one of the channels contained in the modulated RF sig
   example, a Wireless antenna.                                                  nal; and
     FIG. 7 is a block diagram illustrating a send and receive                the processor is con?gured to instruct the demodulators of
   intelligent device system 700 including Wireless transmis                     the demodulator unit respectively corresponding to the
   sion. The intelligent device system 700 of FIG. 7 operates          50        at least tWo channels containing information addressed
   substantially in accordance With the system of FIG. 5, for                    to the at least one addressable device to demodulate the
   example, and additionally includes a transcoder 702 for send                  at least tWo channels, respectively, based on the channels
   ing transmissions from the RF splitter 214 to the Wireless port               identi?ed in the channel in use information that contain
   704, and a Wireless demodulator 706 for receiving transmis                    information addressed to the at least one addressable
   sions from the Wireless port 704 and sending those received         55        device.
   Wireless transmissions to the digital combiner 410. The RF                 3. The intelligent device of claim 2, Wherein:
   splitter 214 sends the signal to a third bandpass ?lter 710 that           the processor is con?gured to access a respective address of
   passes only the RF channels having Wireless information                       each one of the at least one addressable device; and
   thereon, and the transcoder 702 converts the modulation                    the processor is con?gured to instruct the demodulator unit
   scheme from, for example, QAM to QPSK, and also up con              60        Which channels contained in the modulated RF signal
   verts the frequency to alloW transmission via the Wireless port               are to be demodulated by comparing the received chan
   704. The Wireless port 704 may include, for example, a Wire                   nel in use information With the respective address of
   less antenna.                                                                 each one of the at least one addressable device, and to
     FIG. 8 is a block diagram illustrating an intelligent device                instruct the demodulators of the demodulator unit
   system 800 including Wireless transmission. The intelligent         65        respectively corresponding to the channels containing
   device system of FIG. 8 operates substantially in accordance                  information respectively addressed to the each one of the
   With FIG. 4 discussed hereinabove, for example, and addi                      at least one addressable device to respectively demodu
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 18 of 91 PageID #: 16680


                                                          US 7,941,822 B2
                                13                                                                       14
        late the channels containing information addressed to               a Wireless transmitter con?gured to transmit the Wireless
        the each one of the at least one addressable device.                   signal to a device con?gured to receive the Wireless
      4. The intelligent device of claim 1, Wherein the demodu                 signal.
   lator unit comprises at least one demodulator con?gured to               13. The intelligent device of claim 1, comprising:
   demodulate the at least tWo channels containing information              a Wireless receiver con?gured to receive a Wireless signal
   addressed to the at least one addressable device.                           carrying digital information thereon; and
     5. The intelligent device of claim 1, Wherein:                         a Wireless demodulator unit con?gured to demodulate the
     When the channel in use information identi?es a single                   digital information carried on the Wireless signal,
       channel as containing information addressed to the at                Wherein the combiner is con?gured to output the digital
       least one addressable device, the demodulator unit is                  information demodulated by the Wireless demodulator
        con?gured to demodulate at least the single channel; and               unit as an outgoing digital information stream to a Wide
     the combiner is con?gured to output the single channel                     band distribution unit.
        demodulated by the demodulator unit When the channel                 14. The intelligent device of claim 13, Wherein the com
        in use information identi?es the single channel as con            biner is con?gured to combine the digital information
        taining information addressed to the at least one addres          demodulated by the Wireless demodulator unit With digital
        sable device.                                                     information received from at least one addressable device,
     6. The intelligent device of claim 1, Wherein the input is           and output the combined digital information as the outgoing
   con?gured to receive the channel in use information as part of         digital information stream to the Wideband distribution unit.
   the modulated RF signal.                                                 15. The intelligent device of claim 1, Wherein:
      7. The intelligent device of claim 1, comprising:                     the intelligent device is con?gured to be implemented as a
     a processor con?gured to receive the channel in use infor                 distribution unit for use in a Wideband signal distribution
        mation; and                                                            system, the Wideband signal distribution system being
     a detector con?gured to detect each channel contained in                  con?gured to distribute signals modulated onto carrier
        the received modulated RF signal that includes informa       25        signals of a frequency in the range of about 5 MHZ to at
       tion addressed to the at least one addressable device,                  least about 1 GHZ among a plurality of outlets;
       Wherein:                                                             the input of the intelligent device comprises a plurality of
     the processor is con?gured to instruct the detector of a                  input ports con?gured to receive at least one incoming
       respective address of each one of the at least one addres               signal from at least one outlet;
        sable device; and                                            30     the output of the intelligent device comprises a plurality of
     the detector is con?gured to detect each channel contained                output ports;
        in the received modulated RF signal that includes infor
                                                                            the combiner is con?gured to combine all incoming signals
                                                                               at said input ports into an additive signal;
        mation addressed to the at least one addressable device
                                                                            the intelligent device further comprises at least one splitter
        in accordance With the respective address of each            35        con?gured to split the additive signal and distribute the
        addressable device.                                                    additive signal among said plurality of output ports for
     8. The intelligent device of claim 1, Wherein:                            distribution to the plurality of outlets; and
     the intelligent device is connected to a plurality of addres           the additive signal distributed to the plurality of outlets
        sable devices each having a respectively unique address;               comprises at least one baseband signal on a carrier signal
        and                                                          40        of a frequency in the range of about 5 MHZ to at least
     the combiner is con?gured to combine at least tWo chan                    about 1 GHZ.
       nels demodulated by the demodulator unit and output a                16. A signal distribution system comprising:
        respective digital stream containing the combined at                the intelligent device of claim 1;
        least tWo channels to at least one of the plurality of              a Wideband signal distribution system connected to the
        addressable devices to Which information contained in        45        intelligent device and con?gured to transmit the modu
        the received modulated RF signal is addressed, respec                  lated RF signal to the intelligent device; and
        tively.                                                             at least one addressable device connected to the intelligent
     9. The intelligent device of claim 1, Wherein the modulated               device and con?gured to receive the digital stream out
   RF signal is of a frequency in the range of 5 MHZ to in excess              putted by the intelligent device.
   of 1 GHZ.                                                         50     17. A signal distribution system comprising:
     10. The intelligent device of claim 1, Wherein:                        the intelligent device of claim 12;
     the modulated RF signal contains at least one channel                  a Wideband signal distribution system connected to the
        carrying an IP portion and at least one channel carrying               intelligent device and con?gured to transmit the modu
        a non-1P portion; and                                                  lated RF signal to the intelligent device; and
     the intelligent device comprises a separation unit con?g        55     at least one addressable device con?gured to receive at
        ured to separate the at least one channel carrying the 1P              least one of the digital stream outputted by the intelligent
        portion from the at least one channel carrying the non-1P              device and the Wireless signal transmitted by the Wire
        portion, transmit the at least one channel carrying the 1P             less transmitter of the intelligent device.
        portion to the demodulator unit, and transmit the at least          18. A signal distribution system comprising:
        one channel carrying the non-1P portion to an outlet.        60     the intelligent device of claim 13;
     11. The intelligent device of claim 10, Wherein the outlet is          a Wideband signal distribution system connected to the
   connectable to at least one of a video receiver and a device                intelligent device and con?gured to receive the outgoing
   having an IP address assignable thereto.                                    digital information stream from the combiner of the
     12. The intelligent device of claim 1, comprising:                        intelligent device; and
     a converter con?gured to convert at least one of the chan       65     at least one addressable device con?gured to transmit the
        nels contained in the modulated RF signal into a Wireless              Wireless signal carrying the digital information thereon
        signal; and                                                            to the intelligent device.
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 19 of 91 PageID #: 16681


                                                        US 7,941,822 B2
                                15                                                                   16
     19. An intelligent device for receiving and processing RF           24. The intelligent device of claim 19, comprising:
   signals, comprising:                                                  a processor con?gured to receive the channel in use infor
     an input con?gured to receive a modulated RF signal con               mation generated by the detector, and to instruct the
       taining multiple channels;                                          detector of a respective address of each one of the at least
     a detector con?gured to detect each channel contained in              one addressable device; and
                                                                         the detector is con?gured to detect each channel contained
       the received modulated RF signal that includes informa               in the received modulated RF signal that includes infor
       tion addressed to at least one addressable device, and to           mation addressed to the at least one addressable device
        generate channel in use information identifying each                in accordance With the respective address of each
        channel that includes information addressed to the at               addressable device.
        least one addressable device;                         10         25. The intelligent device of claim 19, Wherein:
     a demodulator unit con?gured to demodulate at least tWo             the intelligent device is connected to a plurality of addres
        channels contained in the modulated RF signal When the             Sable devices each having a respectively unique address;
        channel in use information identi?es the at least tWo              and     _    _                        _
        channels as containing information addressed to the at 15        the lfombmer 1S Con?gured to Comblne the at.least two
        least one addressable device; and                                   c annels demodulated by the demodulator unit and out
            .                        .                                     put a respective d1g1tal stream conta1mng the combined
     acombmer Con?gured to Combme the atleasl two chalméls                 at least tWo channels to at least one of the plurality of
       demodulated by the demodulator umt Into a dlgltal                    addressable devices to Which information contained in
       stream When the channel in use information identi?es                 the received modulated RF Signal is addressed, resPeC
       the at least tWo channels as containing information 20               tively,
       addressed to the at least one addressable device, and to          26. The intelligent device of claim 19, Wherein:
       output the digital stream to the at least one addressable         the modulated RF signal contains at least one channel
       device.                                                              carrying an IP portion and at least one channel carrying
     20. The intelligent device of claim 19, comprising:                   a non-1P portion; and
     a processor con?gured to receive the channel in use infor- 25       the intelligent device comprises a separation unit con?g
        mation generated by the detector, Wherein:                          ured to separate the at least one channel carrying the IP
     the demodulator unit comprises a plurality of demodula-                portion from the at least one channel carrying the non-1P
        tors each being con?gured to demodulate a respective                portion, transmit the at least one channel carrying the IP
        one of the channels contained in the modulated RF sig-              portion to the demodulator unit, and transmit the at least
        nal; and                                                30          one channel carrying the non-1P portion to an outlet,
     the processor is con?gured to instruct the demodulators of             Which is connectable to at least one of a video receiver
       the demodulator unit respectively corresponding to the               and a device having an IP address assignable thereto.
       at least tWo channels containing information addressed            27. The intelligent device of claim 19, comprising:
       to the at least one addressable device to demodulate the          a converter con?gured to convert at least one of the chan
        at least tWo channels,respectively, based on the channels 35        nels contained in the modulated RF signal into a ?rst
        identi?ed in the channel in use information that contain            Wireless signal; and
        information addressed to the at least one addressable            a Wireless transmitter con?gured to transmit the ?rst Wire
        device.                                                             less signal to a device con?gured to receive the ?rst
     21. The intelligent device of claim 20, Wherein:                      Wireless signal;
     the processor is con?gured to access a respective address of 40     a Wireless receiver con?gured to receive a second Wireless
        each one of the at least one addressable device; and                signal carrying digital information thereon; and
     the processor is con?gured to instruct the demodulator unit         a Wireless demodulator unit con?gured to demodulate the
       Which channels contained in the modulated RF signal                  digital information carried on the second Wireless sig
        are to be demodulated by comparing the channel in use               nal,
        information generated by the detector With the respec- 45        Wherein the combiner is con?gured to output the digital
       tive address of each one of the at least one addressable            information demodulated by the Wireless demodulator
       device, and to instruct the demodulators of the demodu-             unit as an outgoing digital information stream to a Wide
        lator unit respectively corresponding to the channels               band distribution unit.
        containing information respectively addressed to the             28. The intelligent device of claim 27, Wherein the com
        each one of the at least one addressable device to respec- 50 biner is con?gured to combine the digital information
       tively demodulate the channels containing information           demodulated by the Wireless demodulator unit With digital
        addressed to the each one of the at least one addressable      information received from at least one addressable device,
        device.                                                   and output the combined digital information as the outgoing
     22. The intelligent device of claim 19, Wherein the          digital information stream to the Wideband distribution unit.
   demodulator unit comprises at least one demodulator con?g- 55     29. The intelligent device of claim 19, Wherein:
   ured to demodulate the at least tWo channels containing infor-    the modulated RF signal received by the input includes
   mation addressed to the at least one addressable device.             channel identi?cation information identifying the chan
     23. The intelligent device of claim 19, Wherein:                   nels contained in the modulated RF signal; and
     When the channel in use information identi?es a single          the detector is con?gured to detect each channel contained
        channel as containing information addressed to the at 60        in the received modulated RF signal that includes infor
        least one addressable device, the demodulator unit is              mation addressed to the at least one addressable device
        con?gured to demodulate at least the single channel; and           based on the channel identi?cation information included
     the combiner is con?gured to output the single channel                 in the modulated RF signal.
        demodulated by the demodulator unit When the channel             30. The intelligent device of claim 19, Wherein:
       in use information identi?es the single channel as con- 65        the intelligent device is con?gured to be implemented as a
       taining information addressed to the at least one addres             distribution unit for use in a Wideband signal distribution
       sable device.                                                       system, the Wideband signal distribution system being
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 20 of 91 PageID #: 16682


                                                         US 7,941,822 B2
                                 17                                                                   18
       con?gured to distribute signals modulated onto carrier             the additive signal distributed to the plurality of outlets
       signals of a frequency in the range of about 5 MHZ to at             comprises at least one baseband signal on a carrier signal
       least about 1 GHZ among a plurality of outlets;                      of a frequency in the range of about 5 MHZ to at least
     the input of the intelligent device comprises a plurality of           about 1 GHZ.
        input ports con?gured to receive at least one incoming        5   31. A signal distribution system comprising:
       signal from at least one outlet;                                   the intelligent device of claim 19;
     the output of the intelligent device comprises a plurality of        a Wideband signal distribution system connected to the
       output ports;                                                        intelligent device and con?gured to transmit the modu
     the combiner is con?gured to combine all incoming signals              lated RF signal to the intelligent device; and
        at said input ports into an additive signal;                      at least one addressable device connected to the intelligent
     the intelligent device further comprises at least one splitter         device and con?gured to receive the digital stream out
        con?gured to split the additive signal and distribute the           putted by the intelligent device.
        additive signal among said plurality of output ports for
        distribution to the plurality of outlets; and                                         *   *   *    *    *
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 21 of 91 PageID #: 16683




                                 EXHIBIT B
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 22 of 91 PageID #: 16684
                                                                            Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                          US008341679B2


   c12)    United States Patent                                                      (10)   Patent No.:                    US 8,341,679 B2
           Hennenhoefer et al.                                                       (45)   Date of Patent:                          Dec. 25, 2012

   (54)    INTELLIGENT DEVICE SYSTEM AND                                         (56)                       References Cited
           METHOD FOR DISTRIBUTION OF DIGITAL
           SIGNALS ON A WIDEBAND SIGNAL                                                             U.S. PATENT DOCUMENTS
           DISTRIBUTION SYSTEM                                                          4,870,408   A * 9/1989 Zdunek et al. ................ 370/341
                                                                                        5,347,304   A      9/1994 Moura et al.
                                                                                        5,485,630   A      111996 Lee et al.
   (75)    Inventors: Earl Hennenhoefer, Carlisle, PA (US);                             5,544,161   A      8/1996 Bigham et al.
                      Richard Snyder, Harrisburg, PA (US);                              5,557,319   A      9/1996 Gurusami et al.
                      Robert Stine, Dillsburg, PA (US)                                  5,585,850   A * 12/1996 Schwaller ................ 375/240.01
                                                                                        5,608,446   A      3/1997 Carr et al.
                                                                                        5,649,107   A * 7/1997 Kim et al . ..................... 709/224
   (73)    Assignee: CBV, Inc., Carlisle, PA (US)                                       5,805,806   A      9/1998 McArthur
                                                                                        5,818,906   A * 10/1998 Grau et al. ................. 379/32.04
                                                                                        5,828,403   A     10/1998 DeRodeff et al.
   ( *)    Notice:      Subject to any disclaimer, the term ofthis                      5,875,386   A      2/1999 Flickinger et al.
                        patent is extended or adjusted under 35                         5,886,732   A      3/1999 Humpleman
                        U.S.C. 154(b) by 174 days.                                      5,901,340   A      5/1999 Flickinger et al.
                                                                                        5,982,411   A     1111999 Eyer et al.
                                                                                        5,982,741   A     1111999 Ethier
   (21)    Appl. No.: 12/564,663                                                        6,005,855   A * 12/1999 Zehavi et al. ................. 370/335
                                                                                        6,008,777   A     12/1999 Yiu
                                                                                        6,021,158   A      212000 Schurr et al.
   (22)    Filed:       Sep.22,2009                                                     6,041,056   A      3/2000 Bigham et al.
                                                                                                             (Continued)
   (65)                    Prior Publication Data
                                                                                Primary Examiner - Pankaj Kumar
           US 2010/0009623 Al             Jan. 14,2010                          Assistant Examiner - Reuben M Brown
                                                                                (74) Attorney, Agent, or Firm - Buchanan Ingersoll &
                     Related U.S. Application Data                              Rooney PC

   (62)    Division of application No. 12/068,102, filed on Feb.                 (57)                          ABSTRACT
           1, 2008, now Pat. No. 7,941,822, which is a division of               A plurality of intelligent device systems for use with a wide-
           application No. 09/749,258, filed on Dec. 27, 2000,                   band signal distribution network, and methods for transmit-
           now Pat. No. 7,346,918.                                               ting digital information and receiving digital and non-digital
                                                                                 information onto and off of an RF carrier through a wideband
   (51)    Int. Cl.                                                              signal distribution network, are disclosed. The intelligent
           H04N7/16                   (2011.01)                                  device systems provide networks of intelligent devices that
           H04J3/16                   (2006.01)                                  modulate and demodulate digital video, IP video/data/voice
           H04N 71173                 (2011.01)                                  and digital wireless onto, and off of, a wideband signal dis-
           H04J 3124                  (2006.01)                                  tribution system, such as an analog carrier system, using
                                                                                 existing EIA/TIA 568 standard wiring infrastructure. The
   (52)    U.S. Cl. .............. 725/78; 725/74; 725/80; 725/112;              methods modulate and demodulate digital video, IP video/
                                         370/540; 370/542; 330/100               data/voice and digital wireless onto, and off of, a wideband
   ( 58)   Field of Classification Search . ... ... ... ... . 72517 4-81,        distribution system, such as an analog carrier system, and
                    725/95, 96, 112, 113; 370/230, 232, 395.41,                  separate IP portions from non-IP portions.
                       370/542, 230.1, 540; 455/3.01; 330/100
           See application file for complete search history.                                        44 Claims, 9 Drawing Sheets
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 23 of 91 PageID #: 16685


                                                         US 8,341,679 B2
                                                                   Page 2


                  U.S. PATENT DOCUMENTS                                         6,622,304   Bl    9/2003 Carhart
                                                                                6,690,938   Bl * 212004 Chin ............................. 455/450
      6,069,621   A * 512000 Schupak ....................... 7151717            6,757,909   Bl* 6/2004 Maruo et al. .................. 725/111
      6,088,360   A * 712000 Amaral eta!. ................ 370/412              6,785,291   Bl* 8/2004 Cao et al. ...................... 370/431
      6,124,878   A     912000 Adams et al.
                                                                                6,796,555   Bl    912004 Blahut
      6,188,436   Bl* 2/2001 Williams et al. ........... 348/387.1              6,915,530   Bl    712005 Kauffman et al.
      6,208,833   Bl * 3/2001 Preschutti et al. ........... 455/3.01            6,941,576   B2 * 912005 Amit ............................. 725/143
      6,388,999   Bl * 512002 Gorsuch et al. ............... 370/335
                                                                                7,068,682   B2    612006 Campbell
      6,481,013   Bl   1112002 Dinwiddie et al.                                 7,127,734   Bl* 10/2006 Amit.       ........................ 725/80
      6,493,875   Bl   12/2002 Eames et al.                                 2003/0128303    Al    7/2003 Masuda
      6,519,461   Bl * 212003 Andersson et al. ........... 455/453          2006/02627 56   Al * 1112006 Zehavi et al. ................. 370/335
      6,526,581   Bl    212003 Edson
      6,567,981   Bl    5/2003 Jeffrey                                  * cited by examiner
                    Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 24 of 91 PageID #: 16686




                                                                                                                                           ~
                                                                                                                                           00
      POWER                                                                                                                                •
                               MAIN WIRING CLOSET
                                                                             TO CLASSROOM                                                  ~
                          ,....-----------                          ~        TO CLASSROOM                 CLASSROOM                        ~
 56
                               DISTRIBUTION UNIT                        TP
                                                                                        ----------------------
                                                                                        (
                                                                                        I
                                                                                                                                           ~
                                                                                                                                           ~

                                                                                                                                           =
  FIBER OPTIC                                                                                                                              ~
                                                                                        I
      OR                  I         INPUTS
  COAX CABLE              :      12 3 4 56 7 8
                                                                       32
                                    OUTPUTS        ~
                                                                                                                                           c

                                                                                                                      0
                                                                                                                                           ('D

                                 12345678               :                                                                                  ~
                                                                                                                                            N
 RE-MODULATOR I i                                       I                                            34                                    ~Ul
                                    CASCADE 51          1                                                                                  N
                                                                                              BALUNS                                       ....
                                                                                                                                           0



            50
                          I
                                       i                !
                                                        I
                                                        I
                                                                ~FIBER OPTIC
                                                                        OR
                                                                    COM CABLES
                                                                                            COAX CABLE            29              24
                                                                                                                                           N




CATV FEED                 I    DISTRIBUTION UNIT                                                                                           1J1
                          I
                                                        I                                                                  _____ J         =-
                                                                                                                                           ('D


                          ,-                            I
                                                                                                                           '-w             .....
                                                                                                                                           ('D
                 52                INPUTS                                               l-------          --------~
                      -   I
                                 12345678
                                                        I
                                                        I
                                                                                                                                           ....
                          I                                                                                                                0
                                                        I                                                                                  .....
                          I
                                   OUTPUTS              I                                           SECOND WIRING CLOSET                   "°
                          I
                          I
                          I
                                 12345678               I
                                                        I
                                                                                                - - -- - - -- -- - -     -,I
                                                        I                          51                DISTRIBUTION UNIT            46
                                                        I                                                                  I
                               DISTRIBUTION UNIT    I   r
                                                        I
                                                                                                         INPUTS            I

                                                        1                                              12345678                       48
                 54                 INPUTS                                                                                 I
                                                                                                                           I      ~        d
                                 12345678               :                                                OUTPUTS           1----_/         rJl
                                                        I   TO CLASSROOM _.    -                                                           00
                                                                                                :      12345678            :               w
                                    OUTPUTS             1                 TP
                 40 ·,,_,_J1                                                                                                                ~
                                 i2345678               :   TO CLASSROOM - - -                  -------------
                                                                                                I                          I
                                                                                                                                           "'""
FIG. 1                    I
                          '-------------
                                                        I
                                                                                                                                           °"
                                                                                                                                            .....J
                                                                                                                                            \C

                                                                                                                                           =N
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 25 of 91 PageID #: 16687


   U.S. Patent              Dec. 25, 2012        Sheet 2of9                     US 8,341,679 B2

                                                                                10

        BROADBAND UNIFORM
         DISTRIBUTION (BUD)
                             _..
                                  ~
                                                            -
                                                            ....
                                                                    BREAK-OUT
                                                                    BOX (BOB)
                                                                                 -,....    lV
                 UNIT             ~




                            ..::
          (IN MASTER MODE) -.                                 MODULATOR AND
                               ~
                                                     '---
                                                               CHANNELIZER ~ VCR
                 )                                                (MAC)     I\
                                                                                 39
               38
                                                                BREAK-OUT
                                                            ....-               ... 1V
                                                                                 p

                                                                BOX (BOB) ~
                                                                              41
                                                              MODULATOR AND
                                                               CHANNELIZER ..,..__ CAMERA
                                                                  (MAC)

                     BROADBAND UNIFORM
                      DISTRIBUTION (BUD) ....
                                             ,              - BREAK-OUT
                                                            P.

                                                              BOX (BOB)
                                                                                 ...
                                                                                 ~         lV
               ~
                              UNIT       ....-                                 \ 20
                        (IN SLAVE MODE)                       MODULATOR AND
                                                     ~
                                                               CHANNELIZER ~ CAMERA
                               )                                  (MAC)
                             38
                                                            -...    BREAK-OUT    ....      lV
                                                                    BOX (BOB)

                                                              MODULATOR AND
                                                               CHANNELIZER ~ VCR
                                                                  (MAC)

                      BROADBAND UNIFORM                     .... BREAK-OUT
                                                            ._                   ...       lV
                - DISTRIBUTION (BUD) ...
                                                                                 ~




                ,....
                                            ~


                                                                    BOX (BOB)
                              UNIT      .....-
                        (IN SLAVE MODE)                       MODULATOR AND
                                                     ~
                                                               CHANNELIZER !-+- CAMERA
                                                                  (MAC)


                                                            -... BREAK-OUT
                                                                 BOX (BOB)
                                                                                 ......-   lV


                                                             MODULATOR AND
                         FIG. 1A                              CHANNELIZER ~ VCR
                                                                 (MAC)
                   Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 26 of 91 PageID #: 16688




                                                                                                                                                          ~
                                                                                                                                                         00
                                                                                                                                                         •
                                                                                                                                                          ~
                                                                                                                                                         ~
                                                                                                                                                          ~
                                                                                                                                                         ~
             240
                           BALUN
                                                                                                                                DISTRIBUTION
                                                                                                                                    UNIT
                                                                                                                                                         =~




             1 PAIR         206    1--------------------,
            PINS 3,4                                                                                                                                     c
                                                                                                                    .--~         PINS 3,4                ('D
   202                                                                                                                                                   ~

             240                                       DSP
                                                             1..i         • 1
                                                                               RF CHANNEL
                                                                                DETECTOR                  :
                                                                                                                    I....__BALUN$ I
                                                                                                                             _ ___. PINS 7,8
                                                                                                                                             138          N
                                                                                                                                                         ~Ul
                                                       230                           239                                                                 N
                           BALUN                                                                                                                         ....
                                                                                                                                                         0

             1 PAIR         208                                                                                                                          N


  ,_____.   PINS 7,8
                                                                                                 RF SPUTTER
ADDRESSABLE                                                                                           214                                                1J1

   DEVICE                               DIGITAL
                                                                                                                                                         =-
                                                                                                                                                         ('D




                                                                    BAN~~ASSI
                                                                                                                                                         ('D
                                                                                                                                                         ......
                                       COMBINER        220                       (                '   I RF           I
                                                                                                                                                         (.H
                                                                                                                                                         0
                                         (MUX)                                                                                                     204   .....
                                                                     FILTERS                              BANDPASS
                                        --,.-
                                                  DEMODULATOR(S)
                                                                                                                                                         "°
                                                                                 I                ,.. ,    FILTERS
                                       212                               218
                                                                                           226                216
                                                              TONE DETECTOR
                                                             RF LEVEL CONTROL
                                             232
                                                                                                                                                         d
                                                                                                                                                         rJl
                                                                                                                                                         00
                                     STANDARD RF TV/COMPUTER OUTLET                                                                                      w
                                                                                                                                                         ~


                                                       FIG. 2                                                                                            "'""
                                                                                                                          200
                                                                                                                                                         °"
                                                                                                                                                         -....l
                                                                                                                                                         \C

                                                                                                                                                         =
                                                                                                                                                         N
                    Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 27 of 91 PageID #: 16689




                                                                                                                                            ~
                                                                                                                                            00
                                                                                                                                            •
                     38
                                                                                                                                            ~
                                                                      FIG. 3                                                                ~
                                                                                                                                            ~
                                                                                                                                            ~

      106                    108              110                                                                                           =
                                                                                                                                            ~




                                                                                                 SPLITIER c=? I                         1   c
                                                                                                                                            ('D




102         144
                   112
                                        154
                                                            f'yl/
                                                            95


                                                                  /
                                                                                                84
                                                                                                      86-5
                                                                                                      86-4
                                                                                                      86-3
                                                                                                                                            ~


                                                                                                                                            N
                                                                                                                                             N
                                                                                                                                            ~Ul


                                                                                                                                            ....
                                                                                                                                            0
                                                                                                                                            N

                   AGC
                  CIRCUIT         100         92~;/                                                   86-2
                                                                                                      86-i
                                                                                                             ,,A                        J
                                                                                                                                            1J1
                            114                         /                   OSCILLATOR                                                      =-
                                                    /                                                                                       ('D

                                                                                                                                            .....
                                                                                                                                            ('D


                SWITCH                                                                         74-8
                                                                                                                                            .i;...
                                                                                                                                            0
              CONTROLLER                                                                                                                    .....
                                                                               98              74-7
                                                                                               74-6
                                                                                                                                            "°
104
                                                                                    72         74-5
                                                             78                                74-4
                                                                       76
                                                                                               74-3

                                                                                    COMBINER   I\ I    I   111I        I 70-2 ~             d
                                                                                                                                            rJl
      116                                                                                                     )    '    1""'7('\   -I
                                                                                                                                            00
                                                                                                                                            w
                                                                                                                                            ~

                                                                                                                                            "'""
                                                                                                                                            °"
                                                                                                                                            -....l
                                                                                                                                            \C

                                                                                                                                            =
                                                                                                                                            N
                   Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 28 of 91 PageID #: 16690




                                                                                                                      ~
  BROADBAND UNIFORM                                                                                                   00
                                                                                               400                    •
DISTRIBUTION UNIT (BUD)                                                                                               ~
                                                                                                                      ~
 38
       D DI''           p       PJ 1
                                        2
                                                  DIGITAL (MUX)
                                                    COMBINER
                                                                    TRAFFIC
                                                                    SENSOR
                                                                                            RF CONVERTER
                                                                                MODULATOR(S) SECTION
                                                                                                                      ~
                                                                                                                      ~

                                                                                                                      =
                                                                                                                      ~



       D DIA            A       A       Al
                                              .-----1   410 I       14121          I 414 I        I 418    i------.
                                                                                                                      c
                                                                                                                      ('D
                                                                                                                      ~

       DD        j<> 0 A    u A 0       Al
                                                                         CONTROLS A
                                                                         NUMBER OF
                                                                                                                       N
                                                                                                                      ~Ul
                                                                                                                      N
                                                                        MODULATORS                                    ....
                                                                                                                      0


       D DID            0
                                O       <>I
                                                                        AND CHANNEL
                                                                           WIDTH,___,____,
                                                                                                                      N



                                                                                      DSP
                                                                                 ...__,_-,--_.SELECTS RF              1J1

       DD       I"' 0   A   c A     0   Al


                                                                                420
                                                                                               CHANNELS               =-
                                                                                                                      ('D

                                                                                                                      .....
                                                                                                                      ('D

                                                                                                                      Ul
                                                                                                                      0
                                                                                                                      .....
       DD        IA c   A   0   A   0   Al
                                                       RF SYSTEM
                                                   CHANNEL DETECTION
                                                                                                                      "°


       DD       IA c A      0   A   0   Al                 422


                                                                                                                      d
            D                                                                                                         rJl
                                                                                                                      00
                                                                                                                      w
                                                                                                                      ~

                                                                                                     402              "'""
                                                                 FIG. 4                                               °"
                                                                                                                      -....l
                                                                                                                      \C

                                                                                                                      =
                                                                                                                      N
             Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 29 of 91 PageID #: 16691




                                                                                                                                      ~
                                                                                                                                      00
202
      2 PAIR PINS (1,2 & 7,8)
                                           soz               FIG. 5                                          500
                                                                                                                                      •
                                                                                                                                      ~
                                                                                                                                      ~
                                                                                                                                      ~
                                                                                                                                      ~

                                           DIGITAL (MUX)
                                             COMBINER
                                                                              RF CONVERTER
                                                           TRAFFIC MODULATOR(S) SECTION
                                                                                                                                      =
                                                                                                                                      ~


                                                           SENSOR

                                I   ....     I   410 I      14121      I 414 I     I 418 1 - - - - - - .                              c
                                                                                                                                      ('D
                                                                                                                                      ~
                                                                                                                                       N
                                                                                                                                      ~Ul
                                                                                                                                      N
                                                                                                                         BALUN        ....
                                                                                                                                      0
                                                                                                                                      N


                                                                                                                                 38
                                                                        DSP         RF SYSTEM CHANNEL                                 1J1
                                                               420                       DETECTOR                                     =-
                                                                                                                                      ('D

                                                                                                                                      .....
                                                                                                                                      ('D

                                                                                               I                                      O'I

                                                                            I        Illa I   239   1...    IRF SPLITTER
                                                                                                                 214
                                                                                                                                      0
                                                                                                                                      .....
                                                                                                                                      "°
                                             INPUT
                                           TO BALUN                   220                                          216
                                             PINS
                                             (7,8)                               .------..
                                                                                             'RF BANb~AsslFILTERS                      d
                                                                                  TONE DETECT RF                                       rJl
                                                           DIGITAL                                                                     00
                                                         COMBINER &              LEVEL CONTROLLER                                     w
                                                                                                           226                         ~
                                                          SPLITIER
                                                                                                                                      "'""
                         504                                    STANDARD RF TV/PC OUTLET                                              °"
                                                                                                                                       -....l
                                                                                                                                       \C

                                                                                                                                      =N
                          Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 30 of 91 PageID #: 16692




                                                                                                                                                       ~
                                                                                                                                                      00
                                                                        FIG. 6                                       600                              •
                                                                                                                                                       ~
                                                                                                                                                      ~
                                                                                                                                                       ~
                                                                                                                                                      ~


                                                                     DIGITAL
                                                                                                                                                      =~



                                                                    COMBINER ' - - - - - - - ,
                                 BALUN 1 - - - - 1 - - - - - - - - 1 (MUX)
                                                                        212                                                                           c
                                                                                                                                                      ('D
                                                                                                                                                      ~
                                                                                                                                                       N
                                                                                                                                                      ~Ul
                                                                  DSP                       RF CHANNEL                       BALUNS I          I 38   N

                                                                  230
                                                                         14     1111o   I   DETECTOR            ~-~
                                                                                                                                                      ....
                                                                                                                                                      0

                                                                                               239                         TO
                                                                                                                                                      N
                                 BALUN   1--~~
                1 PAIR                                                                                                     DSP
  ...._____,   PINS 7,8                                                                                                                               1J1
                                                                                                '----t   RF SPLITIER         RF BANDPASS              =-
                                                                                                                                                      ('D

ADDRESSABLE                                                                                                    214              FILTER                .....
                                                                                                                                                      ('D

                                                                                                                                                      -....J
   DEVICE                                           DIGITAL                                                                                           0
                                                                                                                                                      .....
                                                   COMBINER       220          218          1---1--~
                                                                                                                                         610
                                                     (MUX)
                                                                                                                                                      "°
                                                                                                                             TRANSCODER
                                                              DEMODULATOR(S)       ~          ~                                  QAM/QPSK
                                                                              RF BANDPASS FILTERS .?f
                                                                      TONE DETECTOR                                                      602
                                                                     RF LEVEL CONTROL I                    l DEMODULATOR                              d
                                                                                                         r-1         606                              rJl
                                                                                                                                                      00
                                                                                                                                 604   I WIRELESS     w
                                                                                                                                                      ~
                                                 STANDARD RF TV/PC OUTLET                                  TO                             PORT        "'""
                                                                                                           DSP                                        °"
                                                                                                                                                      -....l
                                                                                                                                                      \C

                                                                                                                                                      =
                                                                                                                                                      N
                 Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 31 of 91 PageID #: 16693




                                                                                                                                          ~
    2 PAIR PINS (1,2 & 7,8)                                         FIG. 7                               700                              00
                                                                                                                                          •
                                                                                                                                          ~
                                                                                                                                          ~
                                                                                                                                          ~
                                          DIGITAL (MUX)                          RF CONVERTER                                             ~

                                            COMBINER       ~~~~~      MODULATOR($) SECTION                                                =
                                                                                                                                          ~




                              '   llllD     I   410 I       14121          I 414 I      I 418   1-------~
                                                                                                                                          c
                                                                                                                                          ('D
                                                                                                                                          ~
                                                                                                                                           N
                                                                                                                                          ~Ul
                                                                                                                                          N
                                                                                                                                          ....
                                                                                                                                          0
                                                                                                                                    331   N

                                                                            DSP
                                                               420                   RF SYSTEM CHANNEL                                    1J1

                                                                                          DETECTOR                     RF BANDPASS        =-
                                                                                                                                          ('D

                                                                                                                       · FILTER           a
                                                      DIGITAL                                                                             QO

                                                    COMBINER &                                           t--f--+------t    710            0
                                                                                                                                          .....
                                                     SPLITTER              _                                                              "°
                                                        -r-1                                                   DEMODULATOR
                                           INPUT
                                             TO
                                                               DEMODULATOR                                        1-
                                           BALUD                     220                                        706
                                            PINS                                ;(!-----'
                              (7,8)
                                            (7,8)                           RF BANDPASS FILTERS                   TRANSCODER
                                                                               TONE DETECTOR                                               d
                                                                                                                                           rJl
                                                                             RF LEVEL CONTROL                                              00
                              (7,8)                                                               226                                     w~
ADDRESSABLE                                                              232                               WIRELESS    lf'v-- 704          ""'"'
  DEVICES                                                 STANDARD RF TV/PC OUTLET                           PORT
                                                                                                                                          °"
                                                                                                                                           -....l
                                                                                                                                           \C

                                                                                                                                          =N
                   Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 32 of 91 PageID #: 16694




                                                                                                                                ~
  BROADBAND UNIFORM                                                                                                             00
                                                                                                                                •
DISTRIBUTION UNIT (BUD)                                                                         800                             ~
                 38
                      .---------------------------------.                                                                       ~
                                                                                                                                ~
                                                                                                                                ~
                                        DIGITAL (MUX)
                                          COMBINER      TRAFFIC
                                                        SENSOR    MODULATOR(S)
                                                                                     RF CONVERTER
                                                                                        SECTION
                                                                                                                                =
                                                                                                                                ~




                                                                                    418 I                                       c
                                    -~-1    410 H4121                14141CONT-RO-LS-At                                         ('D
                                                                                                                                ~
                                            -                             NUMBER OF                                              N
                                                                                                                                ~Ul
                                                                        MODULATORS                                              N
                                                                        AND CHANNEL                                             ....
                                                                                                                                0

                                                                    _..__ 1WIDTH                                                N


                                                                      DSP
                                                                      420        SE LECTS RF.CHANNELS
                                                                      -...-
                                                                                                                                1J1
                                                                                                                                =-
                                                                                                                                ('D

                                                                                                              RF BANDPASS       .....
                                                                                                                                ('D



                                                                                                                 FILTER         "°
                                                                                                                                0
                                                                                                                                .....
                                                                                                                   810
                                                                                                     RF                         "°
                                                                                                 BANDPASS
                                             RF SYSTEM                                             FILTER     TRANSCODER
                                         CHANNEL DETECTION ,.......--~                              812           802
                                                422
                                                                                   DEMODULATOR
                                                                                       820                             +        d
                                                                                                                                r.r;_


                                                                                                        WIRELESS
                                                                                                                       +
                                                                                                                   IT'-<- 806
                                                                                                                                00
                                                                                                                                w
                                                                                                                                ~


                                                              FIG. 8                                      PORT                  "'""
                                                                                                                                °"
                                                                                                                                -....l
                                                                                                                                \C

                                                                                                                                =
                                                                                                                                N
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 33 of 91 PageID #: 16695


                                                         US 8,341,679 B2
                                  1                                                                    2
         INTELLIGENT DEVICE SYSTEM AND                                 degraded as the digital video is sent simultaneously to an
       METHOD FOR DISTRIBUTION OF DIGITAL                              increasingly greater number of receivers.
          SIGNALS ON A WIDEBAND SIGNAL                                    Furthermore, digital IP data has historically been trans-
              DISTRIBUTION SYSTEM                                      ferred using digital data networks, i.e. has been transferred in
                                                                       a digitized format over a network capable of transporting a
                CROSS REFERENCE TO RELATED                             purely digitized format. However, analog carrier networks,
                           APPLICATION                                 using twisted pair wiring, for example Category 5 Cable or
                                                                       better, have the capability to transport digital video, IP voice/
      This application is a divisional of application Ser. No.         data/video, as well as analog video, efficiently and cost effec-
                                                                    10 tively. This capability is not presently used due to the lack of
   12/068,102, filed on Feb. 1, 2008, now U.S. Pat. No. 7,941,
   822, which is a divisional of application Ser. No. 09/749,258,      a method to get such signals onto and off of such a carrier
                                                                       network.
   filed on Dec. 27, 2000, now U.S. Pat. No. 7,346,918. The
                                                                          It would be desirable to transport the digitized data on an
   entire contents of each prior application are hereby incorpo-
                                                                       analog carrier, such as over the existing Category 5 or better
   rated by reference.
                                                                    15 cable, in a format that would allow for greater amounts of data
                                                                       to be carried at one time, such as by modulated RF. In addi-
             STATEMENT REGARDING FEDERALLY
                                                                       tion, it may be desirable in the future to use media other than
         SPONSORED RESEARCH OR DEVELOPMENT
                                                                       Category 5 or better cabling to wire buildings. Alternative
                                                                       wiring media, or wireless media, could allow the network to
      Not Applicable                                                20 overcome bandwidth problems by providing significantly
                                                                       improved data transfer speeds and increased bandwidth. Such
              BACKGROUND OF THE INVENTION                              alternative media could allow the network to overcome the
                                                                       aforementioned problems in transferring data and video over
       1. Field of the Invention                                       networks in a digitized format. However, such alternative
      The present invention is directed generally to a method and 25 wiring media will also require the complete rewiring of many
   system for signal distribution and, more particularly, to an        networks on, perhaps, a building environment level, as all
   intelligent device system and method for distribution of digi-      Category 5 or better cable will need to be replaced with the
   tal signals onto, and off of, a wideband signal distribution        new media, in order to provide the enhanced capabilities of
   system.                                                             the alternative media system to all users.
      2. Description of the Background                              30    Therefore, the need exists for a network of intelligent
      The workplace currently has telephone and data networks          devices that enables digital video, IP voice/data/video, to be
   that allow for both verbal communication and the exchange of        modulated and demodulated onto and off of, preferably, a
   information via words, pictures, and numbers. However,              wideband signal distribution system or component equiva-
   bringing the communication media of television and video            lent, such as an analog carrier system. Such an intelligent
   into the networked environment has presented new difficul- 35 device network would facilitate the use of, for example, the
   ties. In particular, digital TV/video applications clog data        existing global EIA/TIA 568 standard wiring infrastructure in
   networks, even with the use of available compression tech-          a particular environment, such as an office building, to sig-
   niques, such as MPEG2. Analog RF distribution may require           nificantly increase the information throughput. Additionally,
   special cables and infrastructure, or more complex technolo-        such an intelligent device network would eliminate the need
   gies.                                                            40 to rewire a building or add expensive optoelectronic equip-
      However, using a wideband signal distribution system,            ment to increase throughput on the existing infrastructure.
   such as that disclosed in U.S. Pat. No. 5,901,340, TV and
   video, both digital and analog, can now move between loca-                    BRIEF SUMMARY OF THE INVENTION
   tions in a building or campus just as easily, and using the same
   infrastructure, as voice and data. In fact, TV, video, PBX, IP, 45     The present invention is directed to a signal distribution
   and other data types can be moved over the same types of            system, including at least one intelligent device system, for
   wires, including some unused wires, that already exist in most      putting digital signals onto, and taking digital signals off of, a
   networked environments. For example, telephone and com-             wideband signal distribution system. A wideband signal dis-
   puter networks in most buildings are wired to meet a single,        tribution system typically includes a distribution unit having
   internationally accepted wiring standard using, such as Cat- 50 a plurality of inputs and outputs, and a series of cables, such
   egory 5 or better twisted pair wiring. Residential buildings are    as twisted pair cable, running between a plurality of outlets
   often wired to similar standards. In typical applications using     and the inputs and outputs of the distribution unit.
   analog video over standard wiring systems, the analog video            An intelligent device system may be, for example, a local
   arrives uncompressed, and the user sees it on a TV, PC or           RF receiver/baseband out intelligent device system. The local
   monitor in enhanced quality. This method oflive-feed video 55 RF receiver/baseband out intelligent device system includes
   transfer allows for the removal of space consuming files and        at least one addressable device having at least one input and at
   applications currently stored on a network.                         least one output, a BUD that receives a signal, which signal
      However, using solely uncompressed analog transfer of            includes at least a digital signal portion, from the output of an
   information does not fully solve the need to download to            intelligent device, and the intelligent device that receives,
   individual users large quantities of digitized images (video, 60 from the BUD, a modulated RF signal carrying at least a
   film, animation, simulations, etc.), and to thereby allow those     digital signal portion thereon. The intelligent device splits the
   digital images to be displayed with the enhanced quality such       IP signal portion from a non-IP signal portion, and removes
   digital images can offer. At times, critical needs for digital      the modulated RF carrier from the digital signal portion
   video, such as analyzing or editing images, arise that cannot       before sending the digital signal portion to the input of at least
   be handled by purely analog signal transfer. Additionally, 65 one of the addressable devices, and sending the non-IP signal
   where digital video information is sent over a baseband LAN,        portion to a standard outlet. The intelligent device may
   i.e. Ethernet, the performance of the system is often severely      include at least one DSP that controls the demodulation and
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 34 of 91 PageID #: 16696


                                                           US 8,341,679 B2
                                   3                                                                          4
   filtering. Additionally, the local RF receiver/baseband out                the IP signal portion from a non-IP signal portion, removing,
   intelligent device may include wireless capability.                        by the intelligent device, of the RF carrier from the IP signal
       An intelligent device system may also be, for example, an              portion, sending, by the intelligent device, of the IP signal
   intelligent device system for remote sending. The intelligent              portion to the input of at least one addressable device, and
   device system for remote sending preferably includes at least              sending, by the intelligent device, of the non-IP signal portion
   one incoming signal generator, wherein an incoming signal                  to a standard outlet.
   generated includes at least a IP signal portion, a BUD that                   The present invention is also directed to a third method for
   receives the incoming signal at least one input port, and that             transmitting digital information on an RF carrier through a
   includes at least one output port, and a remote send intelligent           wideband signal distribution network. The method includes
   device that generates a modulated RF signal carrying the IP           10   generating of an incoming signal, wherein the incoming sig-
   signal portion thereon. The remote send intelligent device                 nal includes at least an IP signal portion, and generating a
   may include an RF channel detector that detects the RF chan-               modulated RF signal carrying the IP signal portion thereon.
   nels in use and a DSP that receives the RF channel in use                     The present invention solves problems experienced in the
   information from the RF channel detector, and that receives                prior art, because the present invention provides a network of
   traffic data from a traffic sensor. The DSP uses the RF chan-         15   intelligent devices than enable digital video, IP voice/data/
   nel-in-use information to select the RF carrier, and, if desired,          video to be modulated and demodulated onto and off of,
   the RF carrier channel width, and, if desired, the RF guard-               preferably, a wideband signal distribution system, such as an
   band width, for the incoming signal, and uses the traffic data             analog carrier system, and further allows the splitting off of
   to select at least one of at least one modulator to condition              any analog signal. Further, the intelligent device network
   each incoming signal. Additionally, the remote send intelli-          20   facilitates the use of, for example, the existing EIA/TIA 568
   gent device may include wireless capability.                               standard wiring infrastructure in particular environments,
       An intelligent device system may also be, for example, an              such as office buildings, to significantly increase the informa-
   intelligent device system for local sending and receiving. The             tion throughput, and eliminates the need to rewire a building
   intelligent device system for local sending and receiving pref-            or add expensive optoelectronic equipment to increase
   erably includes at least one addressable device having at least       25   throughput on the existing infrastructure. These and other
   one input and at least one output, wherein at least one of the             advantages will be apparent to those skilled in the art from the
   addressable devices generates an incoming signal, wherein                  detailed description hereinbelow.
   the incoming signal includes at least a IP signal portion, an
   intelligent device that generates modulated RF signal carry-                       BRIEF DESCRIPTION OF THE SEVERAL
   ing the IP signal portion thereon, and a BUD that receives the        30                 VIEWS OF THE DRAWING
   modulated RF signal. The intelligent device receives a modu-
   lated RF signal carrying, at least, the digital signal portion                For the present invention to be clearly understood and
   thereon from the BUD, and splits the IP signal portion from a              readily practiced, the present invention will be described in
   non-IP signal portion. The intelligent device then removes the             conjunction with the following figures, wherein:
   RF carrier from the IP signal portion and sends the IP signal         35      FIG. 1 is a block diagram illustrating a wideband signal
   portion to the input of at least one of the addressable devices,           distribution system used in a display environment;
   and sends the non-IP signal portion to a standard outlet. The                 FIG. lA is a block diagram illustrating a wideband distri-
   intelligent device for local sending and receiving may addi-               bution system configuration;
   tionally include wireless capability.                                         FIG. 2 is a block diagram illustrating a local RF receiver/
       The present invention is also directed to several methods         40   baseband out intelligent device system for use in sending
   for transmitting digital information on a RF carrier through a             baseband information to a wideband signal distribution sys-
   wideband signal distribution network. The first method                     tem and receiving digital and non-digital information from
   includes providing at least one addressable device having at               the wideband signal distribution system;
   least one input and at least one output, sending a signal to a                FIG. 3 is a block diagram illustrating a typical BUD unit;
   BUD from the output of said at least one addressable device,          45      FIG. 4 is a block diagram illustrating an intelligent device
   which signal includes at least a IP signal portion, receiving              system for the remote sending of digital information using RF
   from the BUD at an intelligent device, a modulated RF signal               modulation;
   carrying the, at least, digital signal portion thereon, splitting             FIG. 5 is a block diagram illustrating an intelligent device
   and filtering by the intelligent device of the IP signal portion           system for use in local sending of digital information and
   from a non-IP signal portion, removing, by the intelligent            50   receiving of digital and non-digital information using RF
   device, the RF carrier from the IP signal portion, sending, by             modulation;
   the intelligent device, of the IP signal portion to the input of at           FIG. 6 is a block diagram illustrating an intelligent device
   least one addressable device, and sending, by the intelligent              system including wireless capability; and
   device, of the non-IP signal portion to a standard outlet. A                  FIG. 7 is a block diagram illustrating a send and receive
   wireless capability may also be included.                             55   intelligent device system including wireless transmission.
       The present invention is also directed to a second method                 FIG. 8 is a block diagram illustrating a remote send intel-
   for transmitting digital information on an RF carrier through              ligent digital system including wireless capability.
   a wideband signal distribution network. The method includes
   providing at least one addressable device having at least one                  DETAILED DESCRIPTION OF THE INVENTION
   input and at least one output, generating, by at least one of         60
   said addressable devices, of an incoming signal, wherein the                  It is to be understood that the figures and descriptions of the
   incoming signal includes at least an IP signal portion, gener-             present invention have been simplified to illustrate elements
   ating a RF modulated RF signal carrying the IP signal portion              that are relevant for a clear understanding of the present
   thereon, receiving, at a BUD, the modulated RF signal,                     invention, while eliminating, for purposes of clarity, many
   receiving, at an intelligent device, of a modulated RF signal         65   other elements found in a typical data distribution system.
   carrying the at least one digital signal portion thereon from              Those of ordinary skill in the art will recognize that other
   the BUD, splitting and filtering, by the intelligent device, of            elements are desirable and/or required in order to implement
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 35 of 91 PageID #: 16697


                                                          US 8,341,679 B2
                                   5                                                                        6
   the present invention. However, because such elements are                    FIG. 1 is a block diagram illustrating a wideband signal
   well known in the art, and because they do not facilitate a               distribution system 10 used in a display environment 20. The
   better understanding of the present invention, a discussion of            distribution system 10 distributes signals within a specified
   such elements is not provided herein.                                     frequency range, such as 5 MHz in excess of 1 GHz. The
      Digital transmission systems, including digital networks               system of FIG. 1 can be utilized for distributing any wideband
   such as direct broadcast satellite, cellular telephone, personal          signals, which wideband signals may be any digital or analog
   communications service, wireless cable, cellular wireless                 signal, or any RF carrier signal between 5 MHz to in excess of
   cable, paging and wireless local loop, often employ analog                1 GHz, for example. The typical display environment 20 for
   waveforms, such as RF carrier waveforms, as a physical-layer              the wideband signal distribution network includes a display
   transport mechanism for the baseband, i.e. the information           10   22 and a source of signals 24, such as a VCR or cable or digital
   carrying, waveform, as is known in the art. In such an                    cable TV, which source may be remotely located.
   instance, the baseband waveform is super-imposed on a                        A twisted pair wire cable 32 is connected to input and
   higher-energy waveform to thereby allow for travelling of the             output ports of a BUD 38 situated in, for example, wiring
   baseband information over greater distances than would oth-               closet 40, and carries thereon the output to the monitor 22 and
   erwise be possible with the baseband information alone.              15   the input from the source 24. The BUD is discussed further
      Historically, cable TV, broadcast TV, analog cellular, ana-            hereinbelow with respect to FIG. 3. As used herein, "BUD" is
   log paging and AM/FM radio, for example, have comprised                   defined as any type of unit or components for the distribution
   analog signals that traveled on modulated RF carriers, which              of wideband signals. The BUD 38 is connected to additional
   modulated signals have comprised, for example, signals in                 display environments 20a via the twisted pair wire cables 42,
   the frequency range of 5 MHz to several GHz. Additionally,           20   44 and is cascaded to another distribution unit 46 in a second
   traditional local analog signals have been carried on twisted-            wiring closet 48 by either coaxial cables or fiber optic cables
   pair wires in simple baseband form, without a modulated                   50 connected to the distribution unit 38 through impedance
   earner.                                                                   matching devices 51. It will be understood that twisted pair
      Traditional baseband and multiplexed analog signals are                wire cable could be utilized depending upon the distance
   examples of analog transmission formats. In the case of tra-         25   between the wiring closets 40, 48. Further, the BUD 38 may
   ditional baseband or multiplexed analog communication,                    be cascaded to the distribution units 52, 54 within the same
   analog signals are sent over analog transmission channels, as             wiring closet 40.
   is known in the art. Digital carriers, such as T-1 lines, are                FIG. 2 illustrates a local RF receiver/baseband out intelli-
   examples of digital transmission channels for digital base-               gent device system 200 for use in receiving digital and analog
   band signals. Digital baseband signals are comprised of digi-        30   information on an RF carrier, which carrier may be, for
   tized bitstreams, which bitstreams may be formed by a sam-                example, between 5 MHz to in excess of 1 GHz, from a
   pling, such as by PCM, of, for example, a voice signal, as is             wideband signal distribution system, and for use in sending
   known in the art. In the case of digital transmission of base-            baseband digital information to a wideband signal distribu-
   band signals, digital signals are generally sent over digital             tion system 10, such as the wideband distribution system of
   transmission channels. However, both analog and digital sig-         35   FIG. 1. The local RF receiver/baseband out intelligent device
   nals can be sent using modulation carriers, such as in digital            system 200 includes at least one addressable device 202, and
   PCS and cellular telephone, DBS (direct broadcast satellite),             an intelligent device 204 that includes input 206 and output
   wireless cable and cellular wireless cable, or hybrid fiber               208 baluns, and, if necessary, at least one digital combiner
   coax, for example.                                                        212, an RF splitter 214, at least two RF band pass filters 216,
      PCM is an example of binary coding, a simple coding               40   218, at least one demodulator 220, a tone detect RF level
   method to form a baseband digital signal in which one bit,                control circuit 226, a DSP 230, an RF Channel detector 239
   transmitted in one second, requires one Hertz of bandwidth.               and a standard outlet 232, which, as defined herein, includes,
   More complex coding methods, known as "multilevel cod-                    but is not limited to, a standard RF television/computer outlet.
   ing", such as quadrature amplitude modulation (QAM) or                       Each intelligent device system 200, 400, 500, 600, 700 and
   vestigial sideband (VSB), are capable of greater bandwidth           45   800 of the present invention, in FIGS. 2, 4, 5, 6, 7 and 8 offers
   efficiency than PCM. However, the more complex the coding                 the advantage that a high amount of throughput can be
   technique, the higher the requirements for signal-to-noise                achieved in the transmission of digital and/or analog infor-
   ratio of the transmission channel, and, consequently, compli-             mation on an RF, for example, 5 MHz to in excess of 1 GHz,
   cated techniques such as QAM could not historically be car-               earner.
   ried directly by available analog transmission techniques,           50      The wideband signal distribution system 10 may allow for
   such as category 5 or higher 568 wiring systems, without                  distribution of, for example, 29 channels, wherein each chan-
   exceeding the FCC emission limits and therefore resulting in              nel is 6 MHz in width, and it is known that such channels can
   degradation of the data. Wideband signal distribution systems             handle analog video signals. However, where digital infor-
   have addressed the transmission of analog data, on a carrier              mation can be transmitted over the RF channel, each 6 MHz
   within a specified frequency range, using a standard wiring          55   channel can handle, depending on the modulation technique
   system such as EIA/TIA 568, with minimal signal degrada-                  used, in excess of 40 megabits per second of digital informa-
   tion, but have not addressed the transmission of digital data on          tion, and new modulation techniques may increase this infor-
   a carrier on those media.                                                 mation to, and in excess of, 100 megabits per second. This 40
      Fallowing coding, a signal may be modulated, as discussed              megabits per second transmission allows for the transmission
   hereinabove, before it is transmitted. Any single modulation         60   rate in excess of one gigabit/sec of digital information to be
   carrier, at any set frequency, can have 360 different phases,             carried on the sum of the 29 RF channels in the wideband
   each offset by one degree. Digital modulation systems, such               signal distribution system 10. Using advanced modulation
   as quadrature amplitude modulation (QAM), take advantage                  techniques will allow the wideband signal distribution system
   of this to insert digital data at defined points as the RF carrier        10 to be expanded up to 60, or more, channels, thereby further
   moves through a single oscillation cycle. Digital information        65   increasing throughput data rate.
   can be sent on an RF analog carrier using the present inven-                 The wideband signal distribution system 10 functions as a
   tion.                                                                     passive infrastructure to distribute wideband signals modu-
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 36 of 91 PageID #: 16698


                                                          US 8,341,679 B2
                                   7                                                                         8
   lated onto RF carriers within a specified frequency band                  switches to "slave state". In a preferred embodiment, the
   among a plurality of outlets 20, which outlets may be to                  BUDs 38 are substantially identical and automatically con-
   and/or from outlets, such as the plurality ofintelligent devices          figure themselves to operate when connected to the system.
   204, 404, 504, 604, 704 and 804 as used in the intelligent                At least one BUD unit is connected to the intelligent device
   device systems 200, 400, 500, 600, 700 and 800 of FIGS. 2, 4,        5    204 of the intelligent device system 200 of FIG. 2, and each
   5, 6, 7 and 8. As used herein, wideband is defined as a signal            BUD unit 38 of the present invention also includes wiring to
   or signal sets having an analog or digital characteristic that            at least two pin pairs, such as pins 3,4 and 7,8, to thereby
   can be distributed on a carrier of 5 MHz to in excess of 1 GHz,           mirror the pins to and from the addressable device 202 of FIG.
   for example. A wideband signal distribution system 10, as                 2.
   shown in FIG. lA, preferably includes at least one broadband         10      Returning now to FIG. 2, the local RF receiver/baseband
   uniform distribution (BUD) unit 38, at least one modulator                out intelligent device system 200 includes an addressable
   and channelizer (MAC) 39, at least one breakout box (BOB)                 device 202, preferably includes at least two twisted pair of
   41, wiring, such as twisted pair or fiber, and coaxial cable, in          cables 240, or coaxial cables, for example, which cabling 240
   order to effectuate connections. Although the wideband sig-               is shown as connected to pins 3,4 and pins 7,8, for example,
   nal distribution system 10 is the preferred transport system for     15   and which cabling 240 passes to and from the addressable
   the present invention, the embodiment presented herein is                 device 202 to the intelligent device 204 of the intelligent
   exemplary, and the manner of use of an equivalent component               device system 200. The addressable device 202 may be, for
   system will be apparent to those skilled in the art and is within         example, an Ethernet card, or a NIC card, in a computer, or
   the scope of the present invention.                                       may be a display device that displays digital information,
      A typical BUD unit 38 is illustrated in FIG. 3. Each BUD          20   such as a digital television. The addressable device 202 pref-
   unit 38, 46, 52, 54, such as those shown in FIG. 1, preferably            erably has an address, such as an IP address, assigned thereto,
   has eight input ports and eight output ports. If there are only           to allow communications directed to that particular address to
   eight outlets in the system, then a single distribution unit 38           be delivered thereto.
   can accommodate all the outlets. However, for more than                      In a preferred embodiment, the twisted cable pair 240 from
   eight outlets, at least one more distribution unit cascaded to a     25   the addressable device 202 is preferably passed within the
   distribution unit 38 is required. In this situation, the distribu-        intelligent device 204 to at least one balun 206, which balun
   tion unit 38 is considered to be a "master" unit and the addi-            206 performs impedance matching, such as to match a bal-
   tional distribution unit is considered to be a "slave" unit, as           anced twisted pair system 240 to a single ended system. The
   discussed further hereinbelow. An attribute of the distribution           balun 206 may be any device known to those skilled in the art
   units is that the units are preferably identical and automati-       30   used to perform impedance matching in RF applications. The
   cally configure themselves to operate either in the master                two pairof twisted pair cable may be, for example, unshielded
   mode or in the slave mode.                                                twisted pair cable, or may be devices known in the art capable
      The distribution unit 38, utilizing twisted pair wire cable,           of replacing twisted pair cable, such as optical fiber or coaxial
   includes eight input ports 62-1, 62-2, 62-3, 62-4, 62-5, 62-6,            cable.
   62-7, 62-8 and eight output ports 64-1, 64-2, 64-3, 64-4, 64-5,      35      The intelligent device 204 receives the modulated RF sig-
   64-6, 64-7, 64-8. Each of the ports 62, 64 is adapted for                 nal, which may include IP and non-IP signal portions thereon,
   connection to the two wires of a respective twisted pair 66, 68.          via the RF system input. The intelligent device also receives
   Additionally, FIG. 3 illustrates the master/slave switch as               at least one incoming digital signal, such as a digital IP signal,
   having three parts 90, 92, 94, with all of the switch parts being         from pins 3,4 of the addressable device. The RF system input
   shown in the "slave" position. The default state of the master/      40   may be, for example, connected to the at least one BUD 38, on
   slave switch is to its master position, so that the amplifier             pins 7,8, as mentioned hereinabove, after the BUD 38 has
   output 80 is coupled through the switch part 90 a transmission            received the incoming digital signal from pins 3,4.
   path 95 including the equalizer 96, which connects the ampli-                The modulated RF signal, including at least one digital
   fier output 80 to the splitter input 82, through the switch parts         signal, is, upon receipt at the intelligent device from the BUD
   90, 94. At the same time, the switch part 92 couples the out put     45   238, preferably split into an IP portion of the incoming signal,
   of the oscillator circuit 98 to the transmission path 95 through          and into a non-IP portion of the signal. The signal entering the
   the directional coupler 100. Thus, when the distribution unit             intelligent device is preferably split by at least one RF splitter
   38 is operated in the master mode, the signals appearing at the           214, and is then differentiated according to the information
   input ports 62 are combined, looped back, combined with an                frequency on the incoming carrier. For example, the non-IP
   oscillator signal, and transmitted out all of the output ports 64.   50   portion, digital or analog, of the signal may be passed through
      Each BUD 38 preferably includes cascade in 102 and cas-                a first band pass filter 216 that passes only the band of the RF
   cade out ports, and gain and equalization control 112 to                  carrier that includes the non-IP portion, and is preferably then
   provide proper gain or attenuation of signals within the sys-             fed to a standard RF television/computer outlet 232. Only
   tem. Additionally the BUD preferably includes a combiner 72               pre-selected RF channels, as discussed hereinabove, are
   for applying signals appearing at all of the input ports to the      55   allowed to pass to this standard outlet 232.
   transmission path, and a splitter 84 for applying signals                    These non-IP RF channel signals may pass through a tone
   appearing at the transmission path to all of the output ports.            detector with an RF level control circuit 226, in order to insure
   When the BUD is switched to "master state", it couples the                that a high quality picture signal is received at the television,
   transmission path to the combiner 72 and the splitter 84.                 monitor, or PC. The tone detector with RF level control circuit
   When the BUD 38 is switched to "slave state", it couples the         60   226 conditions the output RF signal to the standard RF
   combiner 72 to the signal outlet instead of to the transmission           TV/computer outlet 232 so as to not be over or under the
   path and couples the splitter 84 to the signal inlet instead ofto         specifications for high picture quality.
   the transmission path.                                                       The IP portion of the modulated RF signal is fed through a
      "Master state" and "slave state" switching may be done                 second bandpass filter 218 that passes a band outside the band
   automatically through the use of a tone system. When a sec-          65   passed by the first bandpass filter 216, and the IP portion
   ondary BUD 38 is added to a system, it preferably senses a                modulated RF signal is then demodulated by a demodulator
   tone produced by the "master" BUD and automatically                       220. The bandpass filters 216, 218 may be electronically
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 37 of 91 PageID #: 16699


                                                          US 8,341,679 B2
                                   9                                                                        10
   controlled by the DSP 230. The demodulator 220 strips the                 incoming to the traffic sensor 412, as well as the number of RF
   RF carrier signal from the digital baseband signal, as is known           channels, and which RF channels, on which the output of the
   in the art. Following demodulation, the IP digital signals are            modulator or modulators is modulated. Note that, for
   combined by a digital combiner 212, such as a multiplexer, if             example, where QAM modulation is used, QAM modulation
   necessary, in order to effectuate a parallel to serial conversion.        is generally 40 megabits per second, per 6 MHz RF charmel,
   The output of the digital combiner 212 is a high speed serial             thus requiring the use of two 6 MHz RF charmels in order to
   digital output. The output of the digital combiner 230 is                 modulate the 80 megabits per second coming from the digital
   routed to at least one addressable device 202 via the output              combiner in the exemplary embodiment hereinabove. The RF
   cable pair, such as pins 7 and 8, and may be so routed via a              channel frequency is selected from at least two available
   balun 208, if necessary, for impedance matching. The digital         10   frequency charmels. However, the channel width can, for
   information is thereby provided to the addressable device                 example, be increased from 6 MHz per channel to 12 MHz per
   202.                                                                      channel in order to accommodate, for example, the 80 mega-
      The DSP 230 (digital signal processor) of FIG. 2 is a DSP              bits per second digital stream, if adjacent channel space is
   230 as is known in the art. The DSP 230 preferably controls               available or unused. Further, through the use of an RF system
   RF charmel detection and the at least one demodulator 220.           15   channel detector 422, the DSP 420 is updated as to the chan-
   Additionally, in a preferred embodiment, the DSP 230 con-                 nels that are currently in use by the wideband signal distribu-
   trols the bandpass filters 216, 218.                                      tion system, thereby indicating the charmels and bandwidth
      FIG. 4 illustrates an intelligent device system 400 for the            that are currently available for use by the system. The DSP
   remote sending of digital transmissions using modulated RF.               240 may additionally place a guardband between charmels, or
   The remote send-only intelligent device system 400 includes,         20   perform other signal conditioning functions, and may be the
   external to the intelligent device 402, a plurality of incoming           same DSP, or a different DSP, than that in FIG. 2, 4, 5, 6, 7 or
   signals, such as from a desktop unit or desktop video feed,               8.
   which signal is at least, in part, IP data, but which may include             FIG. 5 is a block diagram illustrating an intelligent device
   non-IP data, a BUD 238, and a remote send intelligent device              system 500 for use in local sending and receiving in the
   402 that may include a digital combiner 410, a traffic sensor        25   generation of at least one digital signal on a modulated RF
   412, at least one modulator 414, an RF converter section 418,             signal. The local send and receive intelligent device system
   a DSP 420, an RF system charmel detector 422, and, if nec-                500 includes certain of the devices of FIGS. 2 and 4.
   essary, input/output baluns 430 or other impedance matching                   The system of FIG. 5 preferably includes a plurality of
   hardware. The digital signal may be incoming to an input port             addressable devices 202, such as Ethernet or NIC cards, or
   of a BUD. This signal may exit, for example, an output port of       30   digital display devices, as discussed hereinabove with respect
   a BUD, in a twisted pair output, for example, such as on pins             to FIG. 2, which addressable devices 202 are preferably
   3 and 4, and may then be passed to the remote send intelligent            located at, for example, a desktop location. In a preferred
   device 402.                                                               embodiment, wherein twisted pair cable is used, two unused
      Upon receipt at the intelligent device 402, the signal may             pin pairs, such as pins 1,2 and 7,8, are used to send and receive
   be passed through a balun 43 0, as discussed hereinabove, and        35   signals between the addressable device 202 and the intelligent
   is then preferably fed to a digital combiner 410, such as a               device 502. The plurality of unused twisted pairs, such as pins
   multiplexer. In a preferred embodiment, each signal fed to the            1,2 and 7,8 of each addressable device 202, are then con-
   digital combiner 410 may be, for example, ten megabits per                nected into an intelligent device 502, such as the local send
   second, and numerous signals from numerous output ports of                and receive intelligent device 502, and may pass within the
   the BUD 238 may be combined as specified according to the            40   intelligent device 502 to at least one balun 504, for impedance
   type of digital combiner 410 used. For example, in an                     matching.
   embodiment wherein eight ten megabit per second charmels                      The signals incoming from each of the addressable devices
   enter an 8 way multiplexer, the signal exiting the digital                202 are combined by a digital combiner 410, and passed
   combiner 410 would exit at eighty megabits per second.                    through a traffic sensor 412, at least one modulator 414, and
      The signal exiting the digital combiner 410 is sent to a          45   an RF converter section 418. The traffic sensor 412, at least
   modulator bank 414 including at least one modulator, and the              one modulator 414, and RF converter section 418 may be
   signal entering the modulator bank 414 is preferably mea-                 controlled by, or be in communication with, a DSP 420,
   sured via a traffic sensor 412 to determine ifthe information             substantially as discussedhereinabovewithrespectto FIG. 4.
   volume is greater than the normal capacity of, for example, a             Further, an RF system channel detector is preferably in com-
   single modulator. If the volume is greater, the DSP 420 will,        50   munication with the DSP 420 in order to update the DSP 420
   in tum, direct the incoming data to as many modulators as                 as to the RF channels in use and available.
   necessary to modulate all data from the combiner 410. The                     The output of the RF converter section 418 is preferably
   traffic sensor 412 may additionally feed information to, or               impedance matched to a BUD 38, and feeds the signal exiting
   receive information from, the DSP 420, in order to effectuate             the RF converter section 418 to the BUD input port or ports.
   the decision of the modulators to be used. The DSP 420 is            55   The BUD output port or ports then feed an RF splitter 214,
   discussed further hereinbelow.                                            which splits the signal entering the intelligent device 502, and
      The at least one modulator 414 communicatively con-                    the signal is then differentiated according to the information
   nected to the traffic sensor 412 conditions the signal to a               frequency on the incoming carrier. The RF splitter 214 sends
   modulated digital signal via methods known to those skilled               the information of the RF channels in use to the RF system
   in the art, such as QAM modulation. The output of the modu-          60   channel detector 239. The modulated RF signal is preferably
   lator 414 is then modulated to a set carrier charmel frequency            differentiated into an IP portion, i.e. a digital data portion, of
   by an RF converter section 418, which RF converter section                the incoming signal, and into a non-IP portion of the signal,
   418 may consist of, for example, oscillators, amplifiers, com-            according to the information frequency on the incoming car-
   biners, charmel selectors, and channel width adjustors.                   rier. In an embodiment wherein this differentiation is per-
      The digital signal processor (DSP) 420 is a DSP as is             65   formed by at least two bandpass filters 216, 218, the bandpass
   known in the art, and determines the number of modulators,                filters may be electronically controlled by the DSP 420. The
   or the channel width or widths, needed to modulate the signal             non-IP portion, digital/analog, of the signal is passed through
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 38 of 91 PageID #: 16700


                                                         US 8,341,679 B2
                                 11                                                                      12
   a bandpass filter 216 and is preferably then fed to a standard           tionally includes a transcoder 802 for sending transmissions
   RF television/computer outlet 232. Only pre-selected RF                  from the RF splitter 804 to the wireless port 806, and a
   channels, or electronically selected RF channels selected by,            wireless port 806 for sending those received wireless trans-
   for example, a DSP 420, as discussed hereinabove, are                    missions to the digital combiner 410 for entry to the BUD 38.
   allowed to pass to the RF television/computeroutlet 232, such            The RF splitter 804 sends the signal to a first bandpass filter
   as, for example, any or all of the 29 channels provided using            810 that passes only the RF channels having wireless infor-
   the wideband distribution system 210.                                    mation thereon, a second bandpass filter 812 passes the non-
      The non-IP RF channel signals may pass through a tone                 wireless information, and the transcoder 802 converts the
   detector with an RF level control circuit 226, in order to insure        modulation scheme from, for example, QAM to OPSK, and
   that a high quality picture signal is received at the television/   10   also up converts the frequency to allow transmission via the
   computer 232. The tone detector with RF level control circuit            wireless port 806. The wireless port 806 may include, for
   situates the output RF signal to the standard RF television/             example, a wireless antenna. Additionally, a demodulator 820
   computer outlet to not be over or under the limitations for              demodulates wireless information for entry to the digital
   proper picture display.                                                  combiner 410.
      The IP portion of the modulated RF signal is fed through a       15      Those of ordinary skill in the art will recognize that many
   second bandpass filter 218 that passes a band outside the band           modifications and variations of the present invention may be
   passed by the first bandpass filter 216, and the IP portion is           implemented. The foregoing description and the following
   then demodulated by at least one demodulator 220. The                    claims are intended to cover all such modifications and varia-
   demodulator 220 strips the RF carrier signal from the digital            tions.
   baseband signal, as is known in the art. Following demodu-          20
   lation, the digital signals may be combined by a digital com-             What is claimed is:
   biner 212, such as a multiplexer, in order to effectuate a                 1. An intelligent device for transmitting information on a
   parallel to serial conversion. The output of the digital com-            modulated RF signal, comprising:
   biner 212 is a high speed serial digital output, on the order of,         an input configured to receive a digital stream containing
   for example, up to, or in excess of, several Gbit/sec. The          25        digital information, the digital information containing at
   output of the digital combiner 212 is then preferably routed to               least one destination address to which the digital infor-
   a splitter, which splitter feeds an outgoing signal to the input              mation is to be sent;
   pin pairs, such as pins 7 and 8, of at least one addressable              an RF channel detector configured to detect which dynami-
   device 202. The input cable pair to the addressable device                    cally allocated RF channels are currently being used in a
   202, such as pins 7 and 8, may be routed via a balun, if            30        wideband signal distribution system, and to generate RF
   necessary, for impedance matching.                                            channel in use information identifying which of the
      FIG. 6 is a block diagram illustrating an intelligent device               dynamically allocated RF channels are currently being
   system including wireless transmission 600. The intelligent                   used in the wideband signal distribution system;
   device system of FIG. 6 operates substantially in accordance              a traffic sensor configured to measure an information
   with FIG. 2 discussed hereinabove, for example, and addi-           35        throughput of the digital information received by the
   tionally includes a transcoder 602 for sending transmissions                  input, and to generate traffic information identifying the
   from the RF splitter 214 to the wireless port 604, and a                      information throughput of the received digital informa-
   wireless demodulator 606 for receiving transmissions from                     tion;
   the wireless port 604 and sending those received wireless                 a modulator unit configured to modulate the digital infor-
   transmissions to the digital combiner 212 for entry to the          40        mation into at least two separate dynamically allocated
   BUD 38. The RF splitter 214 sends the signal to a third                       RF channels when the traffic information indicates that
   bandpass filter 610 that passes only the RF channels having                   the information throughput of the digital information
   wireless information thereon, and the transcoder 602 converts                 exceeds an information capacity of a single RF channel,
   the modulation scheme from, for example, QAM to QPSK,                         and to output a modulated RF signal containing the at
   and also up converts the frequency to allow transmission via        45        least two separate dynamically allocated RF channels to
   the wireless port 604. The wireless port 604 may include, for                 the wideband signal distribution system such that the
   example, a wireless antenna.                                                  digital information contained in the received digital
      FIG. 7 is a block diagram illustrating a send and receive                  stream is distributed across the at least two dynamically
   intelligent device system 700 including wireless transmis-                    allocated RF channels output to the wideband signal
   sion. The intelligent device system 700 of FIG. 7 operates          50        distribution system; and
   substantially in accordance with the system of FIG. 5, for                a processor configured to
   example, and additionally includes a transcoder 702 for send-                 receive the RF channel in use information generated by
   ing transmissions from the RF splitter 214 to the wireless port                  the RF channel detector and the traffic information
   704, and a wireless demodulator 706 for receiving transmis-                      generated by the traffic sensor,
   sions from the wireless port 704 and sending those received         55        determine which dynamically allocated RF channels are
   wireless transmissions to the digital combiner 410. The RF                       available to carry the digital information, from among
   splitter 214 sends the signal to a third bandpass filter 710 that                a plurality of RF channels contained in the modulated
   passes only the RF channels having wireless information                          RF signal, based on the RF channels which are iden-
   thereon, and the transcoder 702 converts the modulation                          tified in the RF channel in use information as not
   scheme from, for example, QAM to QPSK, and also up con-             60           currently being used in the wideband signal distribu-
   verts the frequency to allow transmission via the wireless port                  tion system,
   704. The wireless port 704 may include, for example, a wire-                  determine a number of dynamically allocated RF chan-
   less antenna.                                                                    nels from among the plurality of RF channels con-
      FIG. 8 is a block diagram illustrating an intelligent device                  tained in the modulated RF signal on which to carry
   system 800 including wireless transmission. The intelligent         65           the digital information received by the input based on
   device system of FIG. 8 operates substantially in accordance                     the information throughput of the digital information
   with FIG. 4 discussed hereinabove, for example, and addi-                        and the information capacity of a single RF channel,
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 39 of 91 PageID #: 16701


                                                          US 8,341,679 B2
                                  13                                                                       14
          instruct the modulator unit to distribute the received             of the received digital information does not exceed the infor-
             digital information across at least two dynamically             mation capacity of a single RF channel, and to output a
             allocated RF channels by modulating the received                modulated RF signal containing the at least one RF channel to
             digital information into the at least two dynamically           the wideband signal distribution system.
             allocated RF channels when the traffic information                 7. The intelligent device of claim 1, comprising:
             indicates that the information throughput of the digi-             a wireless receiver configured to receive a wireless signal
             tal information exceeds an information capacity of a                  carrying digital information thereon;
             single RF channel, and                                             at least one wireless demodulator configured to demodu-
          instruct the modulator unit on which specific dynami-                    late the digital information carried on the wireless sig-
             cally allocated RF channels from among the plurality       10
                                                                                   nal; and
             of RF channels to carry the digital information in the
                                                                                a combiner configured to combine the digital information
             modulated RF signal based on the determined number
                                                                                   received from the at least one addressable device with
             of dynamically allocated RF channels on which to
             carry the digital information, the at least one destina-              the digital information demodulated by the at least one
             tion address contained in the digital information, and     15
                                                                                   wireless demodulator into a digital information stream
             the determined available dynamically allocated RF                     to be modulated by the modulator unit.
             channels which are not currently being used in the                 8. The intelligent device of claim 1, comprising:
             wideband signal distribution system.                               a converter configured to convert a wireless portion con-
       2. The intelligent device of claim 1, wherein:                              tained in the digital information modulated by the modu-
       the digital information received by the input contains at        20         lator unit into a wireless signal; and
          least one source address identifying at least one addres-             a wireless transmitter configured to transmit the wireless
          sable device from which the digital information was                      signal to a device configured to receive the wireless
          received;                                                                signal.
       the processor is configured to instruct the modulator unit               9. The intelligent device of claim 1, wherein:
          on which specific RF channels to carry the digital infor-     25     the digital information received by the input is first digital
          mation in the modulated RF signal, based on the deter-                   information containing at least one first destination
          mined number of RF channels on which to carry the                        address;
          digital information, the at least one source address con-            the input is configured to receive second digital informa-
          tained in the digital information, the at least one desti-               tion separate from the first digital information contain-
          nation address contained in the digital information, and      30
                                                                                   ing at least one second destination address;
          the determined available dynamically allocated RF
                                                                               the intelligent device comprises a combiner configured to
          channels which are not currently being used in the wide-
                                                                                   combine the received first and second digital informa-
          band signal distribution system.
                                                                                   tion into a digital information stream;
       3. The intelligent device of claim 1, wherein:
       the modulator unit comprises a plurality of modulators           35
                                                                               the traffic sensor is configured to measure an information
          each being configured to modulate the received digital                   throughput of the digital information stream combined
          information on a respective one of a plurality of RF                     by the combiner, and to generate the traffic information
          channels assignable in the modulated RF signal; and                      to identify the information throughput of the digital
       the processor is configured to select a number of the plu-                  information stream; and
          rality of modulators respectively corresponding to the        40     the processor is configured to
          determined number of RF channels on which to carry the                   instruct the modulator unit to modulate the digital infor-
          digital information for modulating the digital informa-                     mation stream into the at least two separate dynami-
          tion based on the information throughput of the digital                     cally allocated RF channels when the traffic informa-
          information and a respective capacity of each one of the                    tion indicates that the information throughput of the
          plurality of modulators.                                      45            digital information stream exceeds an output capacity
       4. The intelligent device of claim 1,                                          of a single RF channel,
       wherein the processor is configured to select each dynami-                  instruct the modulator unit on which specific dynami-
          cally allocated RF channel to be used to carry the                          cally allocated RF channels to carry the digital infor-
          received digital information, an RF carrier channel                         mation in the modulated RF signal based on the deter-
          width, and a RF guardband width for carrying the digital      50
                                                                                      mined number of dynamically allocated RF channels
          information in the modulated RF signal, based on the                        on which to carry the digital information, the at least
          information throughput of the digital information, the at
                                                                                      one first destination address and the at least one sec-
          least one destination address contained in the digital
                                                                                      ond destination address contained in the digital infor-
          information, and the determined available dynamically
                                                                                      mation stream, and the determined available dynami-
          allocated RF channels which are not currently being           55
          used in the wideband signal distribution system.                            cally allocated RF channels which are not currently
       5. The intelligent device of claim 1, wherein the modulator                    being used in the wideband signal distribution system,
   unit comprises at least one modulator configured to modulate                       and
   the received digital information into the at least two separate                 output the modulated RF signal containing the at least
   dynamically allocated RF channels when the traffic informa-          60            two separate dynamically allocated RF channels on
   ti on indicates that the information throughput of the digital                     which the digital information stream is modulated to
   information exceeds the information capacity of a single RF                        the wideband signal distribution system.
   channel.                                                                     10. A signal distribution system comprising:
       6. The intelligent device of claim 1, wherein the modulator             the intelligent device of claim 1;
   unit is configured to modulate the digital information               65      at least one addressable device connected to the intelligent
   received by the input into at least one RF channel when the                     device and configured to transmit the digital information
   traffic information indicates that the information throughput                   to the intelligent device; and
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 40 of 91 PageID #: 16702


                                                         US 8,341,679 B2
                                 15                                                                        16
      a wideband signal distribution system connected to the                   the processor is configured to instruct the demodulator unit
         intelligent device and configured to receive the modu-                   which channels contained in the first modulated RF sig-
         lated RF signal outputted by the modulator unit of the                   nal are to be demodulated by comparing the channel in
         intelligent device.                                                      use information with the respective address of each one
      11. A signal distribution system comprising:                                of the at least one addressable device, and to instruct the
      the intelligent device of claim 7;                                          demodulators of the demodulator unit respectively cor-
      a wideband signal distribution system connected to the                      responding to the channels containing information
         intelligent device and configured to receive the modu-                   respectively addressed to the each one of the at least
         lated RF signal from the intelligent device; and                         addressable device to respectively demodulate the chan-
                                                                       10         nels containing information addressed to the each one of
      at least one addressable device configured to transmit the
                                                                                  the at least one addressable device.
         wireless signal to the wireless receiver of the intelligent
                                                                               16. The intelligent device of claim 12, wherein the
         device.
                                                                            demodulator unit comprises at least one demodulator config-
      12. An intelligent device for bi-directional distribution of          ured to demodulate the at least two channels in the first
   modulated RF signals, comprising:                                   15   modulated RF signal containing information addressed to the
      a first input configured to receive a first modulated RF              at least one addressable device.
         signal containing multiple channels;                                  17. The intelligent device of claim 12, comprising:
      a demodulator unit configured to demodulate at least two                 a processor configured to receive the channel in use infor-
         channels contained in the first modulated RF signal                      mation; and
         when channel in use information identifies the at least       20      a detector configured to detect each channel contained in
         two channels as containing information addressed to at                   the received first modulated RF signal that includes
         least one addressable device;                                            information addressed to the at least one addressable
      a first combiner configured to combine the at least two                     device, wherein:
         channels demodulated by the demodulator unit into a                   the processor is configured to instruct the detector of a
         first digital information stream when the channel in use      25         respective address of each one of the at least one addres-
         information identifies the at least two channels as con-                 sable device; and
         taining information addressed to the at least one addres-             the detector is configured to detect each channel contained
         sable device, and to output the first digital information                in the received first modulated RF signal that includes
         stream to the at least one addressable device;                           information addressed to the at least one addressable
      a second input configured to receive a digital stream con-       30         device in accordance with the respective address of each
         taining digital information;                                             addressable device.
      a traffic sensor configured to measure an information                    18. The intelligent device of claim 12, comprising:
         throughput of the digital information received by the                 a detector configured to detect each channel contained in
         second input, and to generate traffic information identi-                the first modulated RF signal that includes information
         fying the information throughput of the received digital      35         addressed to the at least one addressable device, to gen-
         information; and                                                         erate the channel in use information identifying each
      a modulator unit configured to distribute the digital infor-                channel that includes information addressed to the at
         mation contained in the received digital stream across at                least one addressable device, and to transmit the gener-
         least two separate RF channels by modulating the digital                 ated channel in use information to the demodulator unit.
         information into the at least two separate RF channels        40      19. The intelligent device of claim 18, comprising:
         when the traffic information indicates that the informa-              a processor configured to receive the channel in use infor-
         tion throughput of the digital information exceeds an                    mation generated by the detector, and to instruct the
         information capacity of a single RF channel, and to                      detector of a respective address of each one of the at least
         output a second modulated RF signal containing the at                    one addressable device; and
         least two separate RF channels to a wideband signal           45      the detector is configured to detect each channel contained
         distribution system.                                                     in the received first modulated RF signal that includes
      13. The intelligent device of claim 12, wherein the first                   information addressed to the at least one addressable
   input is configured to receive the channel in use information                  device in accordance with the respective address of each
   as part of the first modulated RF signal.                                      addressable device.
      14. The intelligent device of claim 12, comprising:              50      20. The intelligent device of claim 18, comprising:
      a processor configured to receive the channel in use infor-              a processor configured to receive the traffic information
         mation, wherein:                                                         generated by the traffic sensor, to determine a number of
      the demodulator unit comprises a plurality of demodula-                     channels on which to carry the digital information
         tors each being configured to demodulate a respective                    received by the second input, and to instruct the modu-
         one of the channels contained in the first modulated RF       55         latorunit of the numberof channels on which to carry the
         signal; and                                                              digital information in the second modulated RF signal,
      the processor is configured to instruct the demodulators of                 based on the information throughput of the digital infor-
         the demodulator unit respectively corresponding to the                   mation and the information capacity of a single RF chan-
         at least two channels containing information addressed                   nel.
         to the at least one addressable device to demodulate the      60      21. The intelligent device of claim 20, wherein:
         at least two channels, respectively, based on the channels            the channel in use information generated by the detector
         identified in the channel in use information that contain                identifies RF channels being used in the first modulated
         information addressed to the at least one addressable                    RF signal; and
         device.                                                               the processor is configured to select each channel to be
      15. The intelligent device of claim 14, wherein:                 65         used to carry the received digital information based on
      the processor is configured to access a respective address of               the traffic information generated by the traffic sensor and
         each one of the at least one addressable device; and                     the channel in use information generated by the detector.
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 41 of 91 PageID #: 16703


                                                         US 8,341,679 B2
                                 17                                                                        18
      22. The intelligent device of claim 21, wherein the proces-                determined numberofRF channels on which to carry the
   sor is configured to select an RF carrier channel width, and a                received digital information for modulating the digital
   RF guardband width for carrying the received digital infor-                   information based on the information throughput of the
   mation in the second modulated RF signal, based on the                        digital information and a respective capacity of each one
   information throughput of the digital information and the                     of the plurality of modulators.
   channel in use information generated by the detector.                      29. The intelligent device of claim 12, wherein:
      23. The intelligent device of claim 18, comprising:                     the intelligent device is connected to a plurality of addres-
      a processor configured to receive the channel in use infor-                sable devices each having a respectively unique address;
         mation generated by the detector, wherein:                              and
      the demodulator unit comprises a plurality of demodula-         10      the first combiner is configured to combine at least two
         tors each being configured to demodulate a respective                   channels demodulated by the demodulator unit and out-
         one of the channels contained in the first modulated RF                 put a respective digital information stream containing
         signal; and                                                             the combined at least two channels to at least one of the
      the processor is configured to instruct the demodulators of                plurality of addressable devices to which information
         the demodulator unit respectively corresponding to the       15         contained in the received first modulated RF signal is
         at least two channels containing information addressed                  addressed, respectively.
         to the at least one addressable device to demodulate the             30. The intelligent device of claim 12, wherein at least one
         at least two channels, respectively, based on the channels        of the first modulated RF signal and the second modulated RF
         identified in the channel in use information that contain         signal is of a frequency in the range of 5 MHz to in excess of
         information addressed to the at least one addressable        20   1 GHz.
         device.                                                              31. The intelligent device of claim 12, wherein:
      24. The intelligent device of claim 18, wherein:                        the first modulated RF signal contains at least one channel
      the first modulated RF signal received by the first input                  carrying an IP portion and at least one channel carrying
         includes channel identification information identifying                 a non-IP portion; and
         the channels contained in the first modulated RF signal;     25      the intelligent device comprises a separation unit config-
         and                                                                     ured to separate the at least one channel carrying the IP
      the detector is configured to detect each channel contained                portion from the at least one channel carrying the non-IP
         in the received first modulated RF signal that includes                 portion, transmit the at least one channel carrying the IP
         information addressed to the at least one addressable                   portion to the demodulator unit, and transmit the at least
         device based on the channel identification information       30         one channel carrying the non-IP portion to an outlet.
         included in the first modulated RF signal.                           32. The intelligent device of claim 31, wherein the outlet is
      25. The intelligent device of claim 12, wherein the modu-            connectable to at least one of a video receiver and a device
   lator unit is configured to modulate the digital information            having an IP address assignable thereto.
   received by the second input into at least one RF channel                  33. The intelligent device of claim 31, comprising:
   when the traffic information indicates that the information        35      an RF level control circuit configured to adjust the non-IP
   throughput of the received digital information does not                       portion of the first modulated RF signal to be within a
   exceed the information capacity of a single RF channel, and                   predetermined specification quality range before the
   to output a third modulated RF signal containing the at least                 non-IP portion is transmitted to the outlet.
   one RF channel to the wideband signal distribution system.                 34. The intelligent device of claim 31, comprising:
      26. The intelligent device of claim 12, wherein:                40      a processor configured to receive the channel in use infor-
      when the channel in use information identifies a single                    mati on,
         channel of the first modulated RF signal as containing               wherein the separation unit comprises:
         information addressed to the at least one addressable                   a first bandpass filter configured to pass a first band of the
         device, the demodulator unit is configured to demodu-                       first modulated RF signal carrying the non-IP portion;
         late at least the single channel; and                        45             and
      the first combiner is configured to output the single channel              a second bandpass filter configured to pass a second
         demodulated by the demodulator unit to the at least one                     band of the first modulated RF signal carrying the IP
         addressable device when the channel in use information                      portion,
         identifies the single channel as containing information              wherein the second band passed by the second bandpass
         addressed to the at least one addressable device.            50         filter is outside the first band passed by the first bandpass
      27. The intelligent device of claim 12, comprising:                        filter, and
      a processor configured to receive the traffic information               wherein the processor is configured to control the first and
         generated by the traffic sensor, to determine a number of               second bands respectively passed by the first and second
         channels on which to carry the digital information                      bandpass filters based on the channel in use information.
         received by the second input, and to instruct the modu-      55      35. The intelligent device of claim 12, wherein the modu-
         lator unit of the number of channels for carrying the             lator unit is configured to modulate the digital information
         received digital information in the second modulated RF           received by the second input into at least one RF channel
         signal, based on the information throughput of the digi-          when the traffic information generated by the traffic sensor
         tal information and the information capacity of a single          indicates that the information throughput of the received digi-
         RF channel.                                                  60   ta! information does not exceed the information capacity of a
      28. The intelligent device of claim 27, wherein:                     single RF channel, and to output a third modulated RF signal
      the modulator unit comprises a plurality of modulators               containing the at least one RF channel to the wideband signal
         each being configured to modulate digital information             distribution system.
         on a respective one of a plurality of RF channels assign-            36. The intelligent device of claim 12, comprising:
         able in the second modulated RF signal; and                  65      a converter configured to convert at least one of the chan-
      the processor is configured to select a number of the plu-                 nels contained in the first modulated RF signal into a first
         rality of modulators respectively corresponding to the                  wireless signal;
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 42 of 91 PageID #: 16704


                                                        US 8,341,679 B2
                                19                                                                       20
     a wireless transmitter configured to transmit the first wire-             tained in the digital information, and the at least one
        less signal to a device configured to receive the first                destination address contained in the digital information.
        wireless signal;                                                    41. A signal distribution system comprising:
     a wireless receiver configured to receive a second wireless            the intelligent device of claim 12;
        signal carrying digital information thereon;                        the wideband signal distribution system being connected to
     at least one wireless demodulator configured to demodu-                   the intelligent device, and configured to transmit the first
        late the digital information carried on the second wire-               modulated RF signal to the intelligent device and to
        less signal; and                                                       receive the second modulated RF signal from the intel-
     a second combiner configured to combine the digital infor-                ligent device; and
        mation received from the at least one addressable device      10
                                                                            the at least one addressable device being connected to the
        with the digital information demodulated by the at least
                                                                               intelligent device, and configured to receive the first
        one wireless demodulator into a second digital informa-
                                                                               digital information stream output from the first com-
        tion stream to be modulated by the modulator unit.
     37. The intelligent device of claim 12, wherein:                          biner of the intelligent device, and to transmit the digital
     the digital information received by the second input is first    15
                                                                               information to the second input of the intelligent device.
        digital information;                                                42. A signal distribution system comprising:
     the second input is configured to receive second digital               the intelligent device of claim 36;
        information separate from the first digital information;            the wideband signal distribution system being connected to
     the intelligent device comprises a second combiner con-                   the intelligent device, and configured to transmit the first
        figured to combine the received first and second digital      20       modulated RF signal to the intelligent device and to
        information into a second digital information stream;                  receive the second modulated RF signal from the modu-
     the traffic sensor is configured to measure an information                lator unit of the intelligent device; and
        throughput of the second digital information stream                 the at least one addressable device,
        combined by the second combiner, and to generate the                wherein the at least one addressable device is configured to
        traffic information to identify the information through-      25       at least one of receive the first wireless signal from the
        put of the second digital information stream; and                      wireless transmitter of the intelligent device and trans-
     the modulator unit is configured to modulate the second                   mit the second wireless signal to the wireless receiver of
        digital information stream into the at least two separate              the intelligent device.
        RF channels when the traffic information indicates that             43. An intelligent device for transmitting information on a
        the information throughput of the second digital infor-       30   modulated RF signal, comprising:
        mation stream exceeds an output capacity of a single RF             an input configured to receive a digital stream containing
        channel, and to output the second modulated RF signal                  digital information to be sent to a wideband distribution
        containing the at least two separate RF channels on                    system;
        which the second digital information stream is modu-                an RF channel detector configured to
        lated to the wideband signal distribution system.             35       detect which dynamically allocated RF channels, from
     38. The intelligent device of claim 12, comprising:                          among multiple channels contained in a modulated
     a processor configured to receive the traffic information                    RF signal transmitted from the wideband distribution
        generated by the traffic sensor, to determine a number of                 system, are currently being used in the wideband sig-
        RF channels on which to carry the digital information                     nal distribution system,
        received by the second input based on the information         40       determine, from among the dynamically allocated RF
        throughput of the digital information and the informa-                    channels which are detected as being currently used in
        tion capacity of a single RF channel, and to instruct the                 the wideband signal distribution system, which of the
        modulator unit to modulate the received digital informa-                  detected dynamically allocated RF channels are car-
        tion into at least two channels when the traffic informa-                 rying digital information thereon, and
        tion indicates that the information throughput of the         45       generate RF channel in use information identifying (i)
        digital information exceeds an information capacity of a                  which of the dynamically allocated RF channels are
        single RF channel.                                                        currently being used in the wideband signal distribu-
     39. The intelligent device of claim 38, wherein:                             tion system and (ii) which of the currently in use
     the digital information received by the second input con-                    dynamically allocated RF channels are carrying digi-
        tains at least one destination address to which the digital   50          tal information thereon;
        information is to be sent; and                                      a traffic sensor configured to measure an information
     the processor is configured to instruct the modulator unit                throughput of the digital information received by the
        on which specific RF channels to carry the digital infor-              input, and to generate traffic information identifying the
        mation in the modulated RF signal based on the deter-                  information throughput of the received digital informa-
        mined number of RF channels on which to carry the             55       tion;
        digital information and the at least one destination                a modulator unit configured to modulate the received digi-
        address contained in the digital information.                          tal information; and
     40. The intelligent device of claim 39, wherein:                       a processor configured to
     the digital information received by the second input con-                 receive the RF channel in use generated by the RF chan-
        tains at least one source address identifying at least one    60          nel detector and the traffic information generated by
        addressable device from which the digital information                     the traffic sensor;
        was received; and                                                      determine which dynamically allocated RF channels are
     the processor is configured to instruct the modulator unit                   available to carry the received digital information,
        on which specific RF channels to carry the digital infor-                 from among a plurality of RF channels, based on the
        mation in the modulated RF signal, based on the deter-        65          RF channels which are identified in the RF channel in
        mined number of RF channels on which to carry the                         use information as not currently being used in the
        digital information, the at least one source address con-                 wideband signal distribution system,
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 43 of 91 PageID #: 16705


                                                      US 8,341,679 B2
                              21                                                                    22
      control the modulator unit to distribute the received digi-              the processor, and the at least one destination address
        tal information across at least two separate dynami-                   contained in the digital information, and
         cally allocated RF channels, from among the multiple               control the modulator unit to output a modulated RF
         channels contained in the modulated RF signal trans-                  signal containing the at least two separate dynami-
        mitted from the wideband signal distribution system,                   cally allocated RF channels to the wideband signal
        that are determined to carry digital information                       distribution system.
        thereon and that are detected to be currently available,         44. The intelligent device of claim 43, wherein:
        by modulating the received digital information into at           the digital information received by the input contains at
        the least two separate dynamically allocated RF chan-               least one source address identifying at least one addres-
        nels, based on the indication of channels which carry       10      sable device from which the digital information was
         digital information in the RF channel in use informa-              received; and
        tion received by the processor, when the traffic infor-          the processor is configured to instruct the modulator unit
        mation indicates that the information throughput of                 on which specific RF channels to carry the digital infor-
        the digital information exceeds an information capac-               mation in the modulated RF signal, based on the deter-
         ity of a single RF channel,                                15      mined number of RF channels on which to carry the
      instruct the modulator unit on which specific dynami-                 digital information, the indication of channels which
         cally allocated RF channels to carry the digital infor-            carry digital information in the channel in use informa-
        mation in the modulated RF signal based on the deter-               tion received by the processor, the at least one source
        mined number of dynamically allocated RF channels                   address contained in the digital information, and the at
         on which to carry the digital information, the indica-     20      least one destination address contained in the digital
        tion of RF channels which carry digital information                 information.
         among the determined available RF channels as iden-
        tified in the RF channel in use information received by                              * * * * *
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 44 of 91 PageID #: 16706




                                 EXHIBIT C
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 45 of 91 PageID #: 16707

                                                                                          US008984565B2


   (12) United States Patent                                            (10) Patent N0.:                US 8,984,565 B2
          Hennenhoefer et a].                                           (45) Date of Patent:                   *Mar. 17, 2015

   (54)   INTELLIGENT DEVICE SYSTEM AND                              (52) U.S.Cl.
          METHOD FOR DISTRIBUTION OF DIGITAL                                 CPC ....... .. H04N21/43637 (2013.01); H04H 20/63
          SIGNALS ON A WIDEBAND SIGNAL                                            (2013.01); H04N 7/106 (2013.01); H04N 7/108
          DISTRIBUTION SYSTEM                                                        (2013.01); H04N 21/64738 (2013.01); H04L
                                                                                                                    5/143 (2013.01)
   (71) Applicant: CBV, Inc., Carlisle, PA (US)                              USPC ............... .. 725/74; 725/78; 725/80; 370/540;
                                                                                                                            370/ 542
   (72) Inventors: Earl Hennenhoefer, Carlisle, PA (US);             (58)    Field of Classi?cation Search
                       Richard Snyder, Harrisburg, PA (US);                  CPC ............ .. H04N 7/ 106; H04N 7/ 17309; H04N
                       Robert Stine, Mechanicsburg, PA (US)                               21/2385; H04N 21/64738; H04H 20/63
                                                                             USPC ............ .. 725/105, 74482, 1124113; 370/540,
   (73) Assignee: CBV, Inc., Carlisle, PA (US)                                                                              370/ 542
                                                                             See application ?le for complete search history.
   (*)    Notice:      Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35       (56)                   References Cited
                       U.S.C. 154(b) by 214 days.                                    U.S. PATENT DOCUMENTS
                       This patent is subject to a terminal dis
                       claimer.                                             4,870,408 A      9/1989 Zdunek et a1.
                                                                            5,347,304 A      9/ 1994 Moura et a1.

   (21) Appl. N0.: 13/682,222                                                                  (Continued)
                                                                     Primary Examiner * Pankaj Kumar
   (22)   Filed:       Nov. 20, 2012
                                                                     Assistant Examiner * Reuben M Brown
   (65)                   Prior Publication Data                     (74) Attorney, Agent, or Firm * Buchanan lngersoll &
                                                                     Rooney PC
          US 2013/0081092 A1           Mar. 28, 2013
                                                                     (57)                     ABSTRACT
                    Related US. Application Data                     A plurality of intelligent device systems for use with a wide
                                                                     band signal distribution network, and methods for transmit
   (60)   Continuation of application No. 12/ 564,663, ?led on
                                                                     ting digital information and receiving digital and non-digital
          Sep. 22, 2009, now Pat. No. 8,341,679, which is a
          division of applicationNo. 12/068,102, ?led on Feb. 1,     information onto and off of an RF carrier through a Wideband
          2008, now Pat. No. 7,941,822, which is a division of       signal distribution network, are disclosed. The intelligent
          application No. 09/749,258, ?led on Dec. 27, 2000,         device systems provide networks of intelligent devices that
          now Pat. No. 7,346,918.                                    modulate and demodulate digital video, 1P video/data/voice
                                                                     and digital wireless onto, and off of, a Wideband signal dis
   (51)   Int. Cl.                                                   tribution system, such as an analog carrier system, using
          H04N 7/173               (2011.01)                         existing ElA/TTA 568 standard wiring infrastructure. The
          H04N 7/16                (2011.01)                         methods modulate and demodulate digital video, 1P video/
          H04N 21/4363             (201 1.01)                        data/voice and digital wireless onto, and off of, a Wideband
          H04H 20/63               (2008.01)                         distribution system, such as an analog carrier system, and
          H04N 7/10                (2006.01)                         separate 1P portions from non-1P portions.
                             (Continued)                                             44 Claims, 9 Drawing Sheets
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 46 of 91 PageID #: 16708


                                                        US 8,984,565 B2
                                                             Page2

   (51)    Int. Cl.                                                      6,041,056 A      3/2000 Bighametal.
           H04N21/647               (2011.01)                            6,069,62119
                                                                         6,088,360 A
                                                                                           #000 Schupaiketa.1
                                                                                          72000 Amar
           HML 5/14                 (200601)                             6,124,878 A      9/2000 Adams et a1.
           H04J3/16                 (200601)                             6,169,728 B1*     1/2001 Perreault 6131. ............ .. 370/235
           H04J3/24                 (2006.01)                            6,181,711 B1*     1/2001 Zhang 6131. ................ .. 370/468
                                                                         6,188,436   B1    2/2001   Williams etal.
                          References Cited                               6,208,833   B1    3/2001   Preschuttiet 31.
                                                                         6,388,999   B1    5/2002   Gorsuch et a1.
                      {J's~ PATENT DOCUMENTS                             6,481,013   B1   11/2002   Dinwiddie et a1.
                                                                         6,493,875   B1   12/2002   Eamesetal.
          5,485,630 A      1/1996 Lee et 31‘                             6,519,461   B1    2/2003   Andersson et a1.
          5,544,161 A
          5,557,319 A
                           8/1996 Bighametal.
                           9/1996 Gurusami et a1.
                                                                         2,223,321
                                                                          ’   ’
                                                                                   5%     ggggg 115?“
                                                                                                 6 my
          5,585,850 A     12/1996 Schwaller                              6,622,304 B1     90003 C999“
          5,608,446 A      3/1997 Carr et a1.                            6,690,938 B1,,   2000“ Chm
          5649107 A        7,1997 Kim eta,                               6,697,376 B1     2/2004    Son et a1. .................... .. 370/465

          5,818,906 A     10/1998 Grau etal.                             6,785,291 B1      8/2004   C30 “31
          5,828,403 A     10/1998 DeRodeffet a1.                         6,796,555 B1      9/2004   Blahut
          5,875,386 A      2/1999 Flickinger et a1.                      6,915,530 B1      7/2005   Kauffman etal~
          5,886,732   A    3/1999   Humpleman                            6,941,576   B2    9/2005   Arnit
          5,901,340   A    5/1999   Flickinger et a1.                    7,068,682   B2    6/2006   Campbell
          5,946,301   A    8/1999   Swanson 613.1.                       7,127,734   B1   10/2006   Amit
          5,982,411   A   11/1999   Eyeretal.                        2003/0128303    A1    7/2003   Masuda
          6,005,855 A     12/1999 Zehavi er a1.                      2006/0262756 A1      11/2006   Zehavi et a1.
          6,008,777 A     12/1999 Yiu
          6,021,158 A      2/2000 Schurr et a1.                  * cited by examiner
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 47 of 91 PageID #: 16709
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 48 of 91 PageID #: 16710


   US. Patent               Mar. 17, 2015     Sheet 2 0f9                   US 8,984,565 B2




                                                                     j_0_
        BROADBAND UNIFORM                              BREAK-OUT
         DISTRIBUTION (BUD) 4                        ’ BOX (BOB)              W

         (IN MASTER
                UNIT MODE) 2                         MODULATOR AND
                                                      CHANNELIZER ¢— VCR
                )                                           (MAC)    \
              38                                                       39
                                                     k BREAK-OUT _>           TV
                                                     " BOX (BOB) \

                                                     MODULATOR AND
                                                      CHANNELIZER <- CAMERA
                                                            (MAC)
                    BROADBAND UNIFORM m», BREAK-OUT                 ——w
                     DIsTRIBUTION (BUD) < BOX (BOB)                           TV
                            UNIT        4                                      \
                      (IN SLAVE MODE)                MODULATOR AND                 20
                                                       CHANNELIZER           CAMERA
                            )                               (MAC)
                           38                    BREAK OUT
                                              *F BOX (BOB) A TV

                                                     MODUUUORAND
                                                       CHANNELIZER 4W VCR
                                                            (MAC)
                    BROADBAND UNIFORM                   BREAK-OUT __> TV
                    DISTRIBUTION (BUD) 41—“ BOX (BOB)
               "'          UNIT         <__
                      (IN SLAVE MODE)                MODULATOR AND
                                                       CHANNELIZER <— CAMERA
                                                            (MAC)
                                                       BREAK~OUT
                                                     " BOX (BOB)        "'    TV

                                                     MODULATOR AND
                                                       CHANNELIZER <- ch
                       FIG. 1A                              (MAC)
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 49 of 91 PageID #: 16711
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 50 of 91 PageID #: 16712


   US. Patent          Mar. 17, 2015         Sheet 4 0f9        US 8,984,565 B2




                                       w      1

                                           i 1:,
                                   w   1:;   11;




                                                           w
                                                           a.
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 51 of 91 PageID #: 16713


   US. Patent                                                   Mar. 17, 2015                        Sheet 5 0f 9                                      US 8,984,565 B2




                                                                                                    lg
                                                                                                         mmEmI a \
                                                                                                                 <2 725


                               I 29$59;5
                                                                          lo$22I             $275                                                           /7:25
                                                                                                                                                                    NewwN.W
                                                                                                                                                                        H.—

                                       5%$2cm)6@:582I%538;     a
                                                               mmH
                                                               3I @2>58            $8530;I

                                                    @8gmme I
                                                                                                                              I205 ?   I mm


                                                                                                                           5 I;
                                                                                                                                              Iomw25
                                                                                                                      M
                                                                                                                      H
                                                                                                                      3+
                                                                                                                                                       2I
       2QEz<8m2o: :5023%:nga
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 52 of 91 PageID #: 16714
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 53 of 91 PageID #: 16715
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 54 of 91 PageID #: 16716


   US. Patent                                     Mar. 17, 2015              Sheet 8 0f 9                                                         US 8,984,565 B2




                                                                m
                                                                mmIIU
                                                                    LaY- \


                                                                         ?0%4.Ema“Emz éuHEIle$<x
                                                                                               0?5qI!u5% ?wI meim               EH
                                                                                                                                MUN
                                                                                                                                WONwESN5%.
                                                                                                                     Ix
                                                                                                                      5>288;I
                                                                                                                              <IxmzaETYAVgag_? ~m?6wa 5ma:mm2<8
                                                                                                                                                                       NmHw“<N.omw/a<;m
                         O2E05W?mE2/8
                                Amomzm ,        ag%
                                                                                                                I.EQ»
                                                                                                                    EauQE5%:Q
                                                                                                                              I\
                                                                                                                              I\IIN
                                                                                                                                      wm.HiaiswHmtzI.s Ju     I$an3N                 QEEE5%@:EiiD525
      I
      w
      N
      §
      25
      Ni
      q
      m5
      g
      N.
            <6Ema0/.Z5O2tE h5                          4.A|<I
                                                      II    +
                                                            Q

                                        ailvI
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 55 of 91 PageID #: 16717


   US. Patent                                                    h1ar.17,2015                                      Sheet90f9                                                       US 8,984,565 B2




                                                                                                                                             Ig“E
                                                                                                                                 I \AINEE_
                                                                                            §@275?                                                      @E8s:5z;
                                                                                                           amm?£Ia2g5
                                                                               $052I8
                                                                                          PI
                                                                                          m

                                                                                                                                                                      E“
                                                                                                                                                                      >      2I+5@I20?<I           GE
                                                                                                                                                                                                   w
                                                                                                                                                                                                   E:3

                                          1is$2;$557:268%@8§523%0:Q
                                                                  I I 3%.QaI
                                                                                  Uma5HEImE5wéq                         F
                                                                                                                        MI m ?aé?m
                                                                                                                                             MI _5%?I
                                                                                                                                                                                    “mmm
                                                                                                                                                                                     @Mw_|Y25%85mt?;h
                                                                                                                                                                                      IV. I .


                  26:955g0:2lthw                                                                                                                               U
                                                                                                                                                               m
                                                                                                                                                               §MawZQE <ZE
                                                                                                     H—
                                                                                                     IIE;“*2I
                                     Q5$25I0%;
                                   wm\
        D5zé2m%
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 56 of 91 PageID #: 16718


                                                        US 8,984,565 B2
                                 1                                                                        2
         INTELLIGENT DEVICE SYSTEM AND                                    degraded as the digital video is sent simultaneously to an
       METHOD FOR DISTRIBUTION OF DIGITAL                                 increasingly greater number of receivers.
          SIGNALS ON A WIDEBAND SIGNAL                                      Furthermore, digital IP data has historically been trans
              DISTRIBUTION SYSTEM                                         ferred using digital data networks, i.e. has been transferred in
                                                                          a digitized format over a network capable of transporting a
              CROSS REFERENCE TO RELATED                                  purely digitized format. However, analog carrier networks,
                      APPLICATION                                         using twisted pair wiring, for example Category 5 Cable or
                                                                          better, have the capability to transport digital video, IP voice/
      This application is a continuation of application Ser. No.          data/video, as well as analog video, ef?ciently and cost effec
   12/564,663 ?led on Sep. 22, 2009, which is a divisional of             tively. This capability is not presently used due to the lack of
   application Ser. No. 12/068,102, ?led on Feb. 1, 2008, now             a method to get such signals onto and off of such a carrier
   US. Pat. No. 7,941,822, which is a divisional of application           network.
   Ser. No. 09/749,258, ?led on Dec. 27, 2000, now US. Pat.                  It would be desirable to transport the digitized data on an
   No. 7,346,918. The entire contents of each prior application           analog carrier, such as over the existing Category 5 or better
   are hereby incorporated by reference.                                  cable, in a format that would allow for greater amounts of data
                                                                          to be carried at one time, such as by modulated RF. In addi
         STATEMENT REGARDING FEDERALLY                                    tion, it may be desirable in the future to use media other than
       SPONSORED RESEARCH OR DEVELOPMENT                                  Category 5 or better cabling to wire buildings. Alternative
                                                                          wiring media, or wireless media, could allow the network to
     Not Applicable                                                  20   overcome bandwidth problems by providing signi?cantly
                                                                          improved data transfer speeds and increased bandwidth. Such
             BACKGROUND OF THE INVENTION                                  alternative media could allow the network to overcome the
                                                                          aforementioned problems in transferring data and video over
     1. Field of the Invention                                            networks in a digitized format. However, such alternative
     The present invention is directed generally to a method and     25   wiring media will also require the complete rewiring of many
   system for signal distribution and, more particularly, to an           networks on, perhaps, a building environment level, as all
   intelligent device system and method for distribution of digi          Category 5 or better cable will need to be replaced with the
   tal signals onto, and off of, a wideband signal distribution           new media, in order to provide the enhanced capabilities of
   system.                                                                the alternative media system to all users.
     2. Description of the Background                                30     Therefore, the need exists for a network of intelligent
     The workplace currently has telephone and data networks              devices that enables digital video, IP voice/data/video, to be
   that allow for both verbal communication and the exchange of           modulated and demodulated onto and off of, preferably, a
   information via words, pictures, and numbers. However,                 wideband signal distribution system or component equiva
   bringing the communication media of television and video               lent, such as an analog carrier system. Such an intelligent
   into the networked environment has presented new di?icul          35   device network would facilitate the use of, for example, the
   ties. In particular, digital TV/video applications clog data           existing global EIA/ TIA 568 standard wiring infrastructure in
   networks, even with the use of available compression tech              a particular environment, such as an of?ce building, to sig
   niques, such as MPEG2. Analog RF distribution may require              ni?cantly increase the information throughput. Additionally,
   special cables and infrastructure, or more complex technolo            such an intelligent device network would eliminate the need
   gies.                                                             40   to rewire a building or add expensive optoelectronic equip
     However, using a wideband signal distribution system,                ment to increase throughput on the existing infrastructure.
   such as that disclosed in US. Pat. No. 5,901,340, TV and
   video, both digital and analog, can now move between loca                      BRIEF SUMMARY OF THE INVENTION
   tions in a building or campus just as easily, andusing the same
   infrastructure, as voice and data. In fact, TV, video, PBX, IP,   45     The present invention is directed to a signal distribution
   and other data types can be moved over the same types of               system, including at least one intelligent device system, for
   wires, including some unused wires, that already exist in most         putting digital signals onto, and taking digital signals off of, a
   networked environments. For example, telephone and com                 wideband signal distribution system. A wideband signal dis
   puter networks in most buildings are wired to meet a single,           tribution system typically includes a distribution unit having
   internationally accepted wiring standard using, such as Cat       50   a plurality of inputs and outputs, and a series of cables, such
   egory 5 orbetter twistedpair wiring. Residential buildings are         as twisted pair cable, running between a plurality of outlets
   often wired to similar standards. In typical applications using        and the inputs and outputs of the distribution unit.
   analog video over standard wiring systems, the analog video               An intelligent device system may be, for example, a local
   arrives uncompressed, and the user sees it on a TV, PC or              RF receiver/baseband out intelligent device system. The local
   monitor in enhanced quality. This method of live-feed video       55   RF receiver/baseband out intelligent device system includes
   transfer allows for the removal of space consuming ?les and            at least one addressable device having at least one input and at
   applications currently stored on a network.                            least one output, a BUD that receives a signal, which signal
     However, using solely uncompressed analog transfer of                includes at least a digital signal portion, from the output of an
   information does not fully solve the need to download to               intelligent device, and the intelligent device that receives,
   individual users large quantities of digitized images (video,     60   from the BUD, a modulated RF signal carrying at least a
   ?lm, animation, simulations, etc.), and to thereby allow those         digital signal portion thereon. The intelligent device splits the
   digital images to be displayed with the enhanced quality such          IP signal portion from a non-IP signal portion, and removes
   digital images can offer. At times, critical needs for digital         the modulated RF carrier from the digital signal portion
   video, such as analyzing or editing images, arise that cannot          before sending the digital signal portion to the input of at least
   be handled by purely analog signal transfer. Additionally,        65   one of the addressable devices, and sending the non-IP signal
   where digital video information is sent over a baseband LAN,           portion to a standard outlet. The intelligent device may
   i.e. Ethernet, the performance of the system is often severely         include at least one DSP that controls the demodulation and
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 57 of 91 PageID #: 16719


                                                           US 8,984,565 B2
                                   3                                                                         4
   ?ltering. Additionally, the local RF receiver/baseband out                 the IP signal portion from a non-IP signal portion, removing,
   intelligent device may include wireless capability.                        by the intelligent device, of the RF carrier from the IP signal
      An intelligent device system may also be, for example, an               portion, sending, by the intelligent device, of the IP signal
   intelligent device system for remote sending. The intelligent              portion to the input of at least one addressable device, and
   device system for remote sending preferably includes at least              sending, by the intelligent device, of the non-IP signal portion
   one incoming signal generator, wherein an incoming signal                  to a standard outlet.
   generated includes at least a IP signal portion, a BUD that                   The present invention is also directed to a third method for
   receives the incoming signal at at least one input port, and that          transmitting digital information on an RF carrier through a
   includes at least one output port, and a remote send intelligent           wideband signal distribution network. The method includes
   device that generates a modulated RF signal carrying the IP                generating of an incoming signal, wherein the incoming sig
   signal portion thereon. The remote send intelligent device                 nal includes at least an IP signal portion, and generating a
   may include an RF channel detector that detects the RF chan                modulated RF signal carrying the IP signal portion thereon.
   nels in use and a DSP that receives the RF channel in use                    The present invention solves problems experienced in the
   information from the RF channel detector, and that receives                prior art, because the present invention provides a network of
   traf?c data from a traf?c sensor. The DSP uses the RF chan                 intelligent devices than enable digital video, IP voice/data/
   nel-in-use information to select the RF carrier, and, if desired,          video to be modulated and demodulated onto and off of,
   the RF carrier channel width, and, if desired, the RF guard                preferably, a wideband signal distribution system, such as an
   band width, for the incoming signal, and uses the traf?c data              analog carrier system, and further allows the splitting off of
   to select at least one of at least one modulator to condition              any analog signal. Further, the intelligent device network
   each incoming signal. Additionally, the remote send intelli           20   facilitates the use of, for example, the existing EIA/TIA 568
   gent device may include wireless capability.                               standard wiring infrastructure in particular environments,
      An intelligent device system may also be, for example, an               such as of?ce buildings, to signi?cantly increase the informa
   intelligent device system for local sending and receiving. The             tion throughput, and eliminates the need to rewire a building
   intelligent device system for local sending and receiving pref             or add expensive optoelectronic equipment to increase
   erably includes at least one addressable device having at least       25   throughput on the existing infrastructure. These and other
   one input and at least one output, wherein at least one of the             advantages will be apparent to those skilled in the art from the
   addressable devices generates an incoming signal, wherein                  detailed description hereinbelow.
   the incoming signal includes at least a IP signal portion, an
   intelligent device that generates modulated RF signal carry                        BRIEF DESCRIPTION OF THE SEVERAL
   ing the IP signal portion thereon, and a BUD that receives the        30                 VIEWS OF THE DRAWING
   modulated RF signal. The intelligent device receives a modu
   lated RF signal carrying, at least, the digital signal portion                For the present invention to be clearly understood and
   thereon from the BUD, and splits the IP signal portion from a              readily practiced, the present invention will be described in
   non-IP signal portion. The intelligent device then removes the             conjunction with the following ?gures, wherein:
   RF carrier from the IP signal portion and sends the IP signal         35      FIG. 1 is a block diagram illustrating a wideband signal
   portion to the input of at least one of the addressable devices,           distribution system used in a display environment;
   and sends the non-IP signal portion to a standard outlet. The                FIG. 1A is a block diagram illustrating a wideband. distri
   intelligent device for local sending and receiving may addi                bution system con?guration;
   tionally include wireless capability.                                        FIG. 2 is a block diagram illustrating a local RF receiver/
      The present invention is also directed to several methods          40   baseband out intelligent device system for use in sending
   for transmitting digital information on a RF carrier through a             baseband information to a wideband signal distribution sys
   wideband signal distribution network. The ?rst method                      tem and receiving digital and non-digital information from
   includes providing at least one addressable device having at               the wideband signal distribution system;
   least one input and at least one output, sending a signal to a               FIG. 3 is a block diagram illustrating a typical BUD unit;
   BUD from the output of said at least one addressable device,          45     FIG. 4 is a block diagram illustrating an intelligent device
   which signal includes at least a IP signal portion, receiving              system for the remote sending of digital inforrnationusing RF
   from the BUD at an intelligent device, a modulated RF signal               modulation;
   carrying the, at least, digital signal portion thereon, splitting            FIG. 5 is a block diagram illustrating an intelligent device
   and ?ltering by the intelligent device of the IP signal portion            system for use in local sending of digital information and
   from a non-IP signal portion, removing, by the intelligent            50   receiving of digital and non-digital information using RF
   device, the RF carrier from the IP signal portion, sending, by             modulation;
   the intelligent device, of the IP signal portion to the input of at          FIG. 6 is a block diagram illustrating an intelligent device
   least one addressable device, and sending, by the intelligent              system including wireless capability; and
   device, of the non-IP signal portion to a standard outlet. A                 FIG. 7 is a block diagram illustrating a send and receive
   wireless capability may also be included.                             55   intelligent device system including wireless transmission.
     The present invention is also directed to a second method                  FIG. 8 is a block diagram illustrating a remote send intel
   for transmitting digital information on an RF carrier through              ligent digital system including wireless capability.
   a wideband signal distribution network. The method includes
   providing at least one addressable device having at least one                  DETAILED DESCRIPTION OF THE INVENTION
   input and at least one output, generating, by at least one of         60
   said addressable devices, of an incoming signal, wherein the                 It is to be understood that the ?gures and descriptions of the
   incoming signal includes at least an IP signal portion, gener              present invention have been simpli?ed to illustrate elements
   ating a RF modulated RF signal carrying the IP signal portion              that are relevant for a clear understanding of the present
   thereon, receiving, at a BUD, the modulated RF signal,                     invention, while eliminating, for purposes of clarity, many
   receiving, at an intelligent device, of a modulated RF signal         65   other elements found in a typical data distribution system.
   carrying the at least one digital signal portion thereon from              Those of ordinary skill in the art will recognize that other
   the BUD, splitting and ?ltering, by the intelligent device, of             elements are desirable and/or required in order to implement
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 58 of 91 PageID #: 16720


                                                          US 8,984,565 B2
                                  5                                                                        6
   the present invention. However, because such elements are                   FIG. 1 is a block diagram illustrating a wideband signal
   well known in the art, and because they do not facilitate a              distribution system 10 used in a display environment 20. The
   better understanding of the present invention, a discussion of           distribution system 10 distributes signals within a speci?ed
   such elements is not provided herein.                                    frequency range, such as 5 MHZ in excess of l GHZ. The
     Digital transmission systems, including digital networks               system of FIG. 1 can be utilized for distributing any wideband
   such as direct broadcast satellite, cellular telephone, personal         signals, which wideband signals may be any digital or analog
   communications service, wireless cable, cellular wireless                signal, or any RF carrier signal between 5 MHZ to in excess of
   cable, paging and wireless local loop, often employ analog               l GHZ, for example. The typical display environment 20 for
   waveforms, such as RF carrier waveforms, as a physical-layer             the wideband signal distribution network includes a display
   transport mechanism for the baseband, i.e. the information               22 and a source of signals 24, such as aVCR or cable or digital
   carrying, waveform, as is known in the art. In such an                   cable TV, which source may be remotely located.
   instance, the baseband waveform is super-imposed on a                      A twisted pair wire cable 32 is connected to input and
   higher-energy waveform to thereby allow for. travelling of the           output ports of a BUD 38 situated in, for example, wiring
   baseband information over greater distances than would oth               closet 40, and carries thereon the output to the monitor 22 and
   erwise be possible with the baseband information alone.                  the input from the source 24. The BUD is discussed further
     Historically, cable TV, broadcast TV, analog cellular, ana             hereinbelow with respect to FIG. 3. As used herein, “BUD” is
   log paging and AM/FM radio, for example, have comprised                  de?ned as any type of unit or components for the distribution
   analog signals that traveled on modulated RF carriers, which             of wideband signals. The BUD 38 is connected to additional
   modulated signals have comprised, for example, signals in                display environments 20a via the twisted pair wire cables 42,
   the frequency range of 5 MHZ to several GHZ. Additionally,          20   44 and is cascaded to another distribution unit 46 in a second
   traditional local analog signals have been carried’ on twisted           wiring closet 48 by either coaxial cables or ?ber optic cables
   pair wires in simple baseband form, without a modulated                  50 connected to the distribution unit 38 through impedance
   carrier.                                                                 matching devices 51. It will be understood that twisted pair
     Traditional baseband and multiplexed analog signals are                wire cable could be utiliZed depending upon the distance
   examples of analog transmission formats. In the case of tra         25   between the wiring closets 40, 48. Further, the BUD 38 may
   ditional baseband or multiplexed analog communication,                   be cascaded to the distribution units 52, 54 within the same
   analog signals are sent over analog transmission channels, as            wiring closet 40.
   is known in the art. Digital carriers, such as T-l lines, are              FIG. 2 illustrates a local RF receiver/baseband out intelli
   examples of digital transmission channels for digital base               gent device system 200 for use in receiving digital and analog
   band signals. Digital baseband signals are comprised of digi        30   information on an RF carrier, which carrier may be, for
   tized bitstreams, which bitstreams may be formed by a sam                example, between 5 MHZ to in excess of l GHZ, from a
   pling, such as by PCM, of, for example, a voice signal, as is            wideband signal distribution system, and for use in sending
   known in the art. In the case of digital transmission of base            baseband digital information to a wideband signal distribu
   band signals, digital signals are generally sent over digital            tion system 10, such as the wideband distribution system of
   transmission channels. However, both analog and digital sig         35   FIG. 1. The local RF receiver/baseband out intelligent device
   nals can be sent using modulation carriers, such as in digital           system 200 includes at least one addressable device 202, and
   PCS and cellular telephone, DBS (direct broadcast satellite),            an intelligent device 204 that includes input 206 and output
   wireless cable and cellular wireless cable, or hybrid ?ber               208 baluns, and, if necessary, at least one digital combiner
   coax, for example.                                                       212, an RF splitter 214, at least two RF band pass ?lters 216,
     PCM is an example of binary coding, a simple coding               40   218, at least one demodulator 220, a tone detect RF level
   method to form a baseband digital signal in which one bit,               control circuit 226, a DSP 230, an RF Channel detector 239
   transmitted in one second, requires one HertZ of bandwidth.              and a standard outlet 232, which, as de?ned herein, includes,
   More complex coding methods, known as “multilevel cod                    but is not limited to, a standard RF television/computer outlet.
   ing”, such as quadrature amplitude modulation (QAM) or                     Each intelligent device system 200, 400, 500, 600, 700 and
   vestigial sideband (V SB), are capable of greater bandwidth         45   800 of the present invention, in FIGS. 2, 4, 5, 6, 7 and 8 offers
   ef?ciency than PCM. However, the more complex the coding                 the advantage that a high amount of throughput can be
   technique, the higher the requirements for signal-to-noise               achieved in the transmission of digital and/or analog infor
   ratio of the transmission channel, and, consequently, compli             mation on an RF, for example, 5 MHZ to in excess of l GHZ,
   cated techniques such as QAM could not historically be car               carrier.
   ried directly by available analog transmission techniques,          50      The wideband signal distribution system 10 may allow for
   such as category 5 or higher 568 wiring systems, without                 distribution of, for example, 29 channels, wherein each chan
   exceeding the FCC emission limits and therefore resulting in             nel is 6 MHZ in width, and it is known that such channels can
   degradation of the data. Wideband signal distribution systems            handle analog video signals. However, where digital infor
   have addressed the transmission of analog data, on a carrier             mation can be transmitted over the RF channel, each 6 MHZ
   within a speci?ed frequency range, using a standard wiring          55   channel can handle, depending on the modulation technique
   system such as EIA/TTA 568, with minimal signal degrada                  used, in excess of 40 megabits per second of digital informa
   tion, but have not addressed the transmission of di gital data on        tion, and new modulation techniques may increase this infor
   a carrier on those media.                                                mation to, and in excess of, 100 megabits per second. This 40
     Following coding, a signal may be modulated, as discussed              megabits per second transmission allows for the transmission
   hereinabove, before it is transmitted. Any single modulation        60   rate in excess of one gigabit/sec of digital information to be
   carrier, at any set frequency, can have 360 different phases,            carried on the sum of the 29 RF channels in the wideband
   each offset by one degree. Digital modulation systems, such              signal distribution system 10. Using advanced modulation
   as quadrature amplitude modulation (QAM), take advantage                 techniques will allow the wideband signal distribution system
   of this to insert digital data at de?ned points as the RF carrier        10 to be expanded up to 60, or more, channels, thereby further
   moves through a single oscillation cycle. Digital information       65   increasing throughput data rate.
   can be sent on an RF analog carrier using the present inven                The wideband signal distribution system 10 functions as a
   tion.                                                                    passive infrastructure to distribute wideband signals modu
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 59 of 91 PageID #: 16721


                                                           US 8,984,565 B2
                                   7                                                                          8
   lated onto RF carriers within a speci?ed frequency band                    switches to “slave state”. In a preferred embodiment, the
   among a plurality of outlets 20, which outlets may be to                   BUDS 38 are substantially identical and automatically con
   and/ or from outlets, such as the plurality of intelli gent devices        ?gure themselves to operate when connected to the system.
   204, 404, 504, 604, 704 and 804 as used in the intelligent                 At least one BUD unit is connected to the intelligent device
   device systems 200, 400, 500, 600, 700 and 800 ofFIGS. 2, 4,               204 of the intelligent device system 200 of FIG. 2, and each
   5, 6, 7 and 8. As used herein, wideband is de?ned as a signal              BUD unit 38 of the present invention also includes wiring to
   or signal sets having an analog or digital characteristic that             at least two pin pairs, such as pins 3,4 and 7,8, to thereby
   can be distributed on a carrier of 5 MHZ to in excess of l GHZ,            mirror the pins to and from the addressable device 202 of FIG.
   for example. A wideband signal distribution system 10, as                  2.
   shown in FIG. 1A, preferably includes at least one broadband          10      Returning now to FIG. 2, the local RF receiver/baseband
   uniform distribution (BUD) unit 38, at least one modulator                 out intelligent device system 200 includes an addressable
   and channelizer (MAC) 39, at least one breakout box (BOB)                  device 202, preferably includes at least two twisted pair of
   41, wiring, such as twisted pair or ?ber, and coaxial cable, in            cables 240, or coaxial cables, for example, which cabling 24Q
   order to effectuate connections. Although the wideband sig                 is shown as connected to pins 3,4 and pins 7,8, for example,
   nal distribution system 10 is the preferred transport system for           and which cabling 240 passes to and from the addressable
   the present invention, the embodiment presented herein is                  device 202 to the intelligent device 204 of the intelligent
   exemplary, and the manner of use of an equivalent component                device system 200. The addressable device 202 may be, for
   system will be apparent to those skilled in the art and is within          example, an Ethernet card, or a NIC card, in a computer, or
   the scope of the present invention.                                        may be a display device that displays digital information,
      A typical BUD unit 38 is illustrated in FIG. 3. Each BUD           20   such as a digital television. The addressable device 202 pref
   unit 38, 46, 52, 54, such as those shown in FIG. 1, preferably             erably has an address, such as an IP address, assigned thereto,
   has eight input ports and eight output ports. If there are only            to allow communications directed to that particular address to
   eight outlets in the system, then a single distribution unit 38            be delivered thereto.
   can accommodate all the outlets. However, for more than                       In a preferred embodiment, the twisted cable pair 240 from
   eight outlets, at least one more distribution unit cascaded to a      25   the addressable device 202 is preferably passed within the
   distribution unit 38 is required. In this situation, the distribu          intelligent device 204 to at least one balun 206, which balun
   tion unit 38 is considered to be a “master” unit and the addi              206 performs impedance matching, such as to match a bal
   tional distribution unit is considered to be a “slave” unit, as            anced twisted pair system 240 to a single ended system. The
   discussed further hereinbelow. An attribute of the distribution            balun 206 may be any device known to those skilled in the art
   units is that the units are preferably identical and automati         30   used to perform impedance matching in RF applications. The
   cally con?gure themselves to operate either in the master                  two pair of twisted pair cable may be, for example, unshielded
   mode or in the slave mode.                                                 twisted pair cable, or may be devices known in the art capable
     The distribution unit 38, utiliZing twisted pair wire cable,             of replacing twisted pair cable, such as optical ?ber or coaxial
   includes eight input ports 62-1, 62-2, 62-3, 62-4, 62-5, 62-6,             cable.
   62-7, 62-8 and eight output ports 64-1, 64-2, 64-3, 64-4, 64-5,       35      The intelligent device 204 receives the modulated RF sig
   64-6, 64-7, 64-8. Each of the ports 62, 64 is adapted for                  nal, which may include IP and non-IP signal portions thereon,
   connection to the two wires of a respective twisted pair 66, 68.           via the RF system input. The intelligent device also receives
   Additionally, FIG. 3 illustrates the master/ slave switch as               at least one incoming digital signal, such as a digital IP signal,
   having three parts 90, 92, 94, with all of the switch parts being          from pins 3,4 of the addressable device. The RF system input
   shown in the “slave” position. The default state of the master/       40   may be, for example, connected to the at least one BUD 38, on
   slave switch is to its master position, so that the ampli?er               pins 7,8, as mentioned hereinabove, after the BUD 38 has
   output 80 is coupled through the switch part 90 a transmission             received the incoming digital signal from pins 3,4.
   path 95 including the equalizer 96, which connects the ampli                  The modulated RF signal, including at least one digital
   ?er output 80 to the splitter input 82, through the switch parts           signal, is, upon receipt at the intelligent device from the BUD
   90, 94.At the same time, the switch part 92 couples the output        45   238, preferably split into an IP portion of the incoming signal,
   of the oscillator circuit 98 to the transmission path 95 through           and into a non-IP portion of the signal. The signal entering the
   the directional coupler 100. Thus, when the distribution unit              intelligent device is preferably split by at least one RF splitter
   38 is operated in the master mode, the signals appearing at the            214, and is then differentiated according to the information
   input ports 62 are combined, looped back, combined with an                 frequency on the incoming carrier. For example, the non-IP
   oscillator signal, and transmitted out all of the output ports 64.    50   portion, digital or analog, of the signal may be passed through
      Each BUD 38 preferably includes cascade in 102 and cas                  a ?rst band pass ?lter 216 that passes only the band of the RF
   cade out ports, and gain and equalization control 112 to                   carrier that includes the non-IP portion, and is preferably then
   provide proper gain or attenuation of signals within the sys               fed to a standard RF television/computer outlet 232. Only
   tem. Additionally, the BUD preferably includes a combiner                  pre-selected RF channels, as discussed hereinabove, are
   72 for applying signals appearing at all of the input ports to        55   allowed to pass to this standard outlet 232.
   the transmission path, and a splitter 84 for applying signals                These non-IP RF channel signals may pass through a tone
   appearing at the transmission path to all of the output ports.             detector with an RF level control circuit 226, in order to insure
   When the BUD is switched to “master state”, it couples the                 that a high quality picture signal is received at the television,
   transmission path to the combiner 72 and the splitter 84.                  monitor, or PC. The tone detector with RF level control circuit
   When the BUD 38 is switched to “slave state”, it couples the          60   226 conditions the output RF signal to the standard RF
   combiner 72 to the signal outlet instead of to the transmission            TV/computer outlet 232 so as to not be over or under the
   path and couples the splitter 84 to the signal inlet instead of to         speci?cations for high picture quality.
   the transmission path.                                                       The IP portion of the modulated RF signal is fed through a
     “Master state” and “slave state” switching may be done                   second bandpass ?lter 218 that passes a band outside the band
   automatically through the use of a tone system. When a sec            65   passed by the ?rst bandpass ?lter 216, and the IP portion
   ondary BUD 38 is added to a system, it preferably senses a                 modulated RF signal is then demodulated by a demodulator
   tone produced by the “master” BUD and automatically                        220. The bandpass ?lters 216, 218 may be electronically
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 60 of 91 PageID #: 16722


                                                           US 8,984,565 B2
                                                                                                            10
   controlled by the DSP 230. The demodulator 220 strips the                 incoming to the traf?c sensor 412, as well as the number of RF
   RF carrier signal from the digital baseband signal, as is known           channels, and which RF channels, on which the output of the
   in the art. Following demodulation, the IP digital signals are            modulator or modulators is modulated. Note that, for
   combined by a digital combiner 212, such as a multiplexer, if             example, where QAM modulation is used, QAM modulation
   necessary, in order to effectuate a parallel to serial conversion.        is generally 40 megabits per second, per 6 MHZ RF channel,
   The output of the digital combiner 212 is a high speed serial             thus requiring the use of two 6 MHZ RF channels in order to
   digital output. The output of the digital combiner 230 is                 modulate the 80 megabits per second coming from the digital
   routed to at least one addressable device 202 via the output              combiner in the exemplary embodiment hereinabove. The RF
   cable pair, such as pins 7 and 8, and may be so routed via a              channel frequency is selected from at least two available
   balun 208, if necessary, for impedance matching. The digital              frequency channels. However, the channel width can, for
   information is thereby provided to the addressable device                 example, be increased from 6 MHZ per channel to 12 MHZ per
   202.                                                                      channel in order to accommodate, for example, the 80 mega
     The DSP 230 (digital signal processor) of FIG. 2 is a DSP               bits per second digital stream, if adjacent channel space is
   230 as is known in the art. The DSP 230 preferably controls               available or unused. Further, through the use of an RF system
   RF channel detection and the at least one demodulator 220.                channel detector 422, the DSP 420 is updated as to the chan
   Additionally, in a preferred embodiment, the DSP 230 con                  nels that are currently in use by the wideband signal distribu
   trols the bandpass ?lters 216, 218.                                       tion system, thereby indicating the channels and bandwidth
     FIG. 4 illustrates an intelligent device system 400 for the             that are currently available for use by the system. The DSP
   remote sending of digital transmissions using modulated R.                240 may additionally place a guardband between channels, or
   The remote send-only intelligent device system 400 includes,         20   perform other signal conditioning functions, and may be the
   external to the intelligent device 402, a plurality of incoming           same DSP, or a different DSP, than that in FIG. 2,4, 5, 6, 7 or
   signals, such as from a desktop unit or desktop video feed,               8.
   which signal is at least, inpart, IP data, but which may include            FIG. 5 is a block diagram illustrating an intelligent device
   non-IP data, a BUD 238, and a remote send intelligent device              system 500 for use in local sending and receiving in the
   402 that may include a digital combiner 410, a traf?c sensor         25   generation of at least one digital signal on a modulated RF
   412, at least one modulator 414, an RF converter section 418,             signal. The local send and receive intelligent device system
   a DSP 420, an RF system channel detector 422, and, if nec                 500 includes certain of the devices of FIGS. 2 and 4.
   essary, input/output baluns 430 or other impedance matching                 The system of FIG. 5 preferably includes a plurality of
   hardware. The digital signal may be incoming to an input port             addressable devices 202, such as Ethernet or NIC cards, or
   of a BUD. This signal may exit, for example, an output port of       30   digital display devices, as discussed hereinabove with respect
   a BUD, in a twisted pair output, for example, such as on pins             to FIG. 2, which addressable devices 202 are preferably
   3 and 4, and may then be passed to the remote send intelligent            located at, for example, a desktop location. In a preferred
   device 402.                                                               embodiment, wherein twisted pair cable is used, two unused
     Upon receipt at the intelligent device 402, the signal may              pin pairs, such as pins 1,2 and 7,8, are used to send and receive
   be passed through a balun 430, as discussed hereinabove, and         35   signals between the addressable device 202 and the intelligent
   is then preferably fed to a digital combiner 410, ouch as a               device 502. The plurality of unused twisted pairs, such as pins
   multiplexer. In a preferred embodiment, each signal fed to the            1,2 and 7,8 of each addressable device 202, are then con
   digital combiner 410 may be, for example, ten megabits per                nected into an intelligent device 502, such as the local send
   second, and numerous signals from numerous output ports of                and receive intelligent device 502, and may pass within the
   the BUD 238 may be combined as speci?ed according to the             40   intelligent device 502 to at least one balun 504, for impedance
   type of digital combiner 410 used. For example, in an                     matching.
   embodiment wherein eight ten megabit per second channels                    The signals incoming from each of the addressable devices
   enter an 8 way multiplexer, the signal exiting the digital                202 are combined by a digital combiner 410, and passed
   combiner 410 would exit at eighty megabits per second.                    through a traf?c sensor 412, at least one modulator 414, and
      The signal exiting the digital combiner 410 is sent to a          45   an RF converter section 418. The traf?c sensor 412, at least
   modulator bank 414 including at least one modulator, and the              one modulator 414, and RF converter section 418 may be
   signal entering the modulator bank 414 is preferably mea                  controlled by, or be in communication with, a DSP 420,
   sured via a traf?c sensor 412 to determine if the information             substantially as discussed hereinabove with respect to FIG. 4.
   volume is greater than the normal capacity of, for example, a             Further, an RF system channel detector is preferably in com
   single modulator. If the volume is greater, the DSP 420 will,        50   munication with the DSP 420 in order to update the DSP 420
   in turn, direct the incoming data to as many modulators as                as to the RF channels in use and available.
   necessary to modulate all data from the combiner 410. The                   The output of the RF converter section 418 is preferably
   traf?c sensor 412 may additionally feed information to, or                impedance matched to a BUD 38, and feeds the signal exiting
   receive information from, the DSP 420, in order to effectuate             the RF converter section 418 to the BUD input port or ports.
   the decision of the modulators to be used. The DSP 420 is            55   The BUD output port or ports then feed an RF splitter 214,
   discussed further hereinbelow.                                            which splits the signal entering the intelligent device 502, and
     The at least one modulator 414 communicatively con                      the signal is then differentiated according to the information
   nected to the traf?c sensor 412 conditions the signal to a                frequency on the incoming carrier. The RF splitter 214 sends
   modulated digital signal via methods known to those skilled               the information of the RF channels in use to the RF system
   in the art, such as QAM modulation. The output of the modu           60   channel detector 239. The modulated RF signal is preferably
   lator 414 is then modulated to a set carrier channel frequency            differentiated into an IP portion, i.e. a digital data portion, of
   by an RF converter section 418, which RF converter section                the incoming signal, and into a non-IP portion of the signal,
   418 may consist of, for example, oscillators, ampli?ers, com              according to the information frequency on the incoming car
   biners, channel selectors, and channel width adjustors.                   rier. In an embodiment wherein this differentiation is per
      The digital signal processor (DSP) 420 is a DSP as is             65   formed by at least two bandpass ?lters 216, 218, the bandpass
   known in the art, and determines the number of modulators,                ?lters may be electronically controlled by the DSP 420. The
   or the channel width or widths, needed to modulate the signal             non-IP portion, digital/analog, of the signal is passed through
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 61 of 91 PageID #: 16723


                                                          US 8,984,565 B2
                                 11                                                                       12
   a bandpass ?lter 216 and is preferably then fed to a standard            tionally includes a transcoder 802 for sending transmissions
   RF television/computer outlet 232. Only pre-selected RF                  from the RF splitter 804 to the wireless port 806, and a
   channels, or electronically selected RF channels selected by,            wireless port 806 for sending those received wireless trans
   for example, a DSP 420, as discussed hereinabove, are                    missions to the digital combiner 410 for entry to the BUD 38.
   allowed to pass to the RF television/ computer outlet 232, such          The RF splitter 804 sends the signal to a ?rst bandpass ?lter
   as, for example, any or all of the 29 channels provided using            810 that passes only the RF channels having wireless infor
   the wideband distribution system 210.                                    mation thereon, a second bandpass ?lter 812 passes the non
      The non-IP RF channel signals may pass through a tone                 wireless information, and the transcoder 802 converts the
   detector with an RF level control circuit 226, in order to insure        modulation scheme from, for example, QAM to OPSK, and
   that a high quality picture signal is received at the television/        also up converts the frequency to allow transmission via the
   computer 232. The tone detector with RF level control circuit            wireless port 806. The wireless port 806 may include, for
   situates the output RF signal to the standard RF television/             example, a wireless antenna. Additionally, a demodulator 820
   computer outlet to not be over or under the limitations for              demodulates wireless information for entry to the digital
   proper picture display.                                                  combiner 410.
     The IP portion of the modulated RF signal is fed through a               Those of ordinary skill in the art will recognize that many
   second bandpass ?lter 218 that passes a band outside the band            modi?cations and variations of the present invention may be
   passed by the ?rst bandpass ?lter 216, and the IP portion is             implemented. The foregoing description and the following
   then demodulated by at least one demodulator 220. The                    claims are intended to cover all such modi?cations and varia
   demodulator 220 strips the RF carrier signal from the digital            tions.
   baseband signal, as is known in the art. Following demodu           20      The invention claimed is:
   lation, the digital signals may be combined by a digital com                1. An intelligent device for transmitting information on a
   biner 212, such as a multiplexer, in order to effectuate a               modulated RF signal, comprising:
   parallel to serial conversion. The output of the digital com               a non-transitory computer-readable recording medium
   biner 212 is a high speed serial digital output, on the order of,            having instructions recorded thereon; and
   for example, up to, or in excess of, several Gbit/sec. The          25     a processor, by executing the instructions recorded on the
   output of the digital combiner 212 is then preferably routed to               computer-readable recording medium, being con?gured
   a splitter, which splitter feeds an outgoing signal to the input              to:
   pin pairs, such as pins 7 and 8, of at least one addressable               receive a digital stream containing digital information, the
   device 202. The input cable pair to the addressable device                    digital information containing at least one destination
   202, such as pins 7 and 8, may be routed via a balun, if            30        address to which the digital information is to be sent;
   necessary, for impedance matching.                                         receive channel in use information identifying which
     FIG. 6 is a block diagram illustrating an intelligent device                dynamically allocated RF channels are currently being
   system including wireless transmission 600. The intelligent                   used in a wideband signal distribution system;
   device system of FIG. 6 operates substantially in accordance               receive tra?ic information identifying an information
   with FIG. 2 discussed hereinabove, for example, and addi            35        throughput of the received digital information;
   tionally includes a transcoder 602 for sending transmissions               determine which dynamically allocated RF channels are
   from the RF splitter 214 to the wireless port 604, and a                     available to carry the digital information, from among a
   wireless demodulator 606 for receiving transmissions from                    plurality of RF channels contained in a modulated RF
   the wireless port 604 and sending those received wireless                    signal, based on the RF channels which are identi?ed in
   transmissions to the digital combiner 212 for entry to the          40       the channel in use information as not currently being
   BUD 38. The RF splitter 214 sends the signal to a third                       used in the wideband signal distribution system;
   bandpass ?lter 610 that passes only the RF channels having                 determine a number of dynamically allocated RF channels
   wireless information thereon, and the transcoder 602 converts                from among the plurality of RF channels contained in
   the modulation scheme from, for example, QAM to QPSK,                        the modulated RF signal on which to carry the received
   and also up converts the frequency to allow transmission via        45       digital information based on the information throughput
   the wireless port 604. The wireless port 604 may include, for                 of the digital information and the information capacity
   example, a wireless antenna.                                                  of a single RF channel;
     FIG. 7 is a block diagram illustrating a send and receive                instruct the modulator unit to distribute the received digital
   intelligent device system 700 including wireless transmis                     information across at least two dynamically allocated
   sion. The intelligent device system 700 of FIG. 7 operates          50        RF channels by modulating the received digital infor
   substantially in accordance with the system of FIG. 5, for                    mation into at least two dynamically allocated RF chan
   example, and additionally includes a transcoder 702 for send                  nels to be output to the wideband signal distribution
   ing transmissions from the RF splitter 214 to the wireless port               system, when the tra?ic information indicates that the
   704, and a wireless demodulator 706 for receiving transmis                    information throughput of the digital information
   sions from the wireless port 704 and sending those received         55        exceeds an information capacity of a single RF channel;
   wireless transmissions to the digital combiner 410. The RF                 instruct the modulator unit on which speci?c dynamically
   splitter 214 sends the signal to a third bandpass ?lter 710 that              allocated RF channels from among the plurality of RF
   passes only the RF channels having wireless information                       channels to carry the digital information in the modu
   thereon, and the transcoder 702 converts the modulation                       lated RF signal based on the determined number of
   scheme from, for example, QAM to QPSK, and also up con              60        dynamically allocated RF channels on which to carry the
   verts the frequency to allow transmission via the wireless port               digital information, the at least one destination address
   704. The wireless port 704 may include, for example, a wire                   contained in the digital information, and the determined
   less antenna.                                                                 available dynamically allocated RF channels which are
     FIG. 8 is a block diagram illustrating an intelligent device                not currently being used in the wideband signal distri
   system 800 including wireless transmission. The intelligent         65        bution system; and
   device system of FIG. 8 operates substantially in accordance               instruct the modulator unit to output the at least two
   with FIG. 4 discussed hereinabove, for example, and addi                      dynamically allocated RF channels over which the
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 62 of 91 PageID #: 16724


                                                         US 8,984,565 B2
                                 13                                                                      14
        received digital information is distributed to the wide                 the digital information demodulated by the at least one
        band signal distribution system.                                        wireless demodulator into a digital information stream
     2. The intelligent device of claim 1, wherein:                             to be modulated by the modulator unit.
     the received digital information contains at least one source           9. A signal distribution system comprising:
        address identifying at least one addressable device from 5           the intelligent device of claim 8;
       which the digital information was received;                           a wideband signal distribution system connected to the
     the processor is con?gured to instruct the modulator unit                  intelligent device and con?gured to receive the modu
        on which speci?c RF channels to carry the digital infor                 lated RF signal from the intelligent device; and
       mation in the modulated RF signal, based on the deter                 at least one addressable device con?gured to transmit the
        mined number of RF channels on which to carry the
                                                                                wireless signal to the wireless receiver of the intelligent
        digital information, the at least one source address con
                                                                                device.
        tained in the digital information, the at least one desti
        nation address contained in the digital information, and
                                                                             10. The intelligent device of claim 1, comprising:
        the determined available dynamically allocated RF                    a converter con?gured to convert a wireless portion con
        channels which are not currently being used in the wide                 tained in the digital information modulated by the modu
        band signal distribution system.                                        lator unit into a wireless signal; and
     3. The intelligent device of claim 1, wherein the processor             a wireless transmitter con?gured to transmit the wireless
   is con?gured to select a number of a plurality of modulators                 signal to a device con?gured to receive the wireless
   included in the modulator unit respectively corresponding to                 signal.
   the determined number of RF channels on which to carry the         20      11. The intelligent device of claim 1, wherein the received
   digital information for modulating the digital information              digital information is ?rst digital information containing at
   based on the information throughput of the digital informa              least one ?rst destination address, and wherein the processor
   tion and a respective capacity of each one of the plurality of          is con?gured to:
   modulators.                                                                receive second digital information separate from the ?rst
      4. The intelligent device of claim 1, wherein the processor     25         digital information containing at least one second desti
   is con?gured to select each dynamically allocated RF channel                 nation address;
   to be used to carry the received digital information, an RF               instruct a combiner to combine the received ?rst and sec
   carrier channel width, and a RF guardband width for carrying                ond digital information into a digital information
   the digital information in the modulated RF signal, based on                stream;
   the information throughput of the digital information, the at      30     measure an information throughput of the digital informa
   least one destination address contained in the digital informa              tion stream combined by the combiner, and to generate
   tion, and the determined available dynamically allocated RF                 the traf?c information to identify the information
   channels which are not currently being used in the wideband                  throughput of the digital information stream;
   signal distribution system.                                               instruct the modulator unit to modulate the digital infor
     5. The intelligent device of claim 1, wherein the processor      35        mation stream into the at least two separate dynamically
   is con?gured to instruct at least two modulators of the modu                 allocated RF channels when the traf?c information indi
   lator unit to modulate the received digital information into the             cates that the information throughput of the digital infor
   at least two separate dynamically allocated RF channels when                 mation stream exceeds an output capacity of a single RF
   the traf?c information indicates that the information through                channel;
   put of the digital information exceeds the information capac       40     instruct the modulator unit on which speci?c dynamically
   ity of a single RF channel.                                                  allocated RF channels to carry the digital information in
      6. The intelligent device of claim 1, wherein the processor               the modulated RF signal based on the determined num
   is con?gured to instruct the modulator unit to modulate the                  ber of dynamically allocated RF channels on which to
   received digital information received by the input into at least             carry the digital information, the at least one ?rst desti
   one RF channel when the traf?c information indicates that the      45        nation address and the at least one second destination
   information throughput of the received digital information                  address contained in the digital information stream, and
   does not exceed the information capacity of a single RF                     the determined available dynamically allocated RF
   channel, and to output a modulated RF signal containing the                 channels which are not currently being used in the wide
   at least one RF channel to the wideband signal distribution                 band signal distribution system; and
   system.                                                                   output the modulated RF signal containing the at least two
     7. A signal distribution system comprising:                               separate dynamically allocated RF channels on which
     the intelligent device of claim 1;                                        the digital information stream is modulated to the wide
     at least one addressable device connected to the intelligent               band signal distribution system.
        device and con?gured to transmit the digital information      12. An intelligent device for bi-directional distribution of
        to the intelligent device; and                           55 modulated RF signals, comprising:
     a wideband signal distribution system connected to the                  a non-transitory computer-readable recording medium
        intelligent device and con?gured to receive the modu                   having instructions recorded thereon; and
        lated RF signal outputted by the modulator unit of the               a processor, by executing the instructions recorded on the
        intelligent device.                                                     computer-readable recording medium, being con?gured
     8. The intelligent device of claim 1, comprising:                60        to:
     a wireless receiver con?gured to receive a wireless signal              receive a ?rst modulated RF signal containing multiple
        carrying digital information thereon;                                   channels from a wideband signal distribution system;
     at least one wireless demodulator con?gured to demodu                   instruct a demodulator unit to demodulate at least two
        late the digital information carried on the wireless sig                channels contained in the ?rst modulated RF signal
        nal; and                                                      65        when channel in use information identi?es the at least
     a combiner con?gured to combine the digital information                    two channels as containing information addressed to at
        received from the at least one addressable device with                  least one addressable device;
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 63 of 91 PageID #: 16725


                                                         US 8,984,565 B2
                                 15                                                                     16
     instruct a ?rst combiner to combine the at least two chan                  the at least one addressable device in accordance with
        nels demodulated by the demodulator unit into a ?rst                    the respective address of each addressable device.
        digital information stream when the channel in use                   18. The intelligent device of claim 12, wherein the proces
        information identi?es the at least two channels as con             sor is con?gured to detect each channel contained in the ?rst
        taining information addressed to the at least one addres           modulated RF signal that includes information addressed to
        sable device, and to output the ?rst digital information           the at least one addressable device.
        stream to the at least one addressable device;                       19. The intelligent device of claim 18, wherein the proces
     receive a digital stream containing digital information;              sor is con?gured to:
     measure an information throughput of the digital informa                receive the channel in use information identifying each
       tion contained in the received digital stream and gener                   channel that includes information addressed to the at
       ate tra?ic information identifying the information                        least one addressable device; and
        throughput of the received digital information;                      detect each channel contained in the received ?rst modu
     instruct a modulator unit to distribute the digital informa                lated RF signal that includes information addressed to
        tion contained in the received digital stream across at                 the at least one addressable device in accordance with
        least two separate RF channels by modulating the digital                 the respective address of each addressable device.
        information into the at least two separate RF channels               20. The intelligent device of claim 18, wherein the proces
        when the traf?c information indicates that the informa             sor is con?gured to receive the traf?c information, determine
       tion throughput of the digital information exceeds an               a number of channels on which to carry the received digital
       information capacity of a single RF channel; and               20   information, and instruct the modulator unit of the number of
     output a second modulated RF signal containing the at least           channels on which to carry the digital information in the
        two separate RF channels to a wideband signal distribu             second modulated RF signal, based on the information
       tion system.                                                        throughput of the digital information and the information
     13. The intelligent device of claim 12, wherein the proces            capacity of a single RF channel.
   sor is con?gured to receive the channel in use information as      25     21. The intelligent device of claim 20, wherein:
   part of the ?rst modulated RF signal.                                     the channel in use information identi?es RF channels being
      14. The intelligent device of claim 12, wherein the proces                used in the ?rst modulated RF signal; and
   sor is con?gured to:                                                      the processor is con?gured to select each channel to be
      instruct a plurality of demodulators in the demodulator unit              used to carry the received digital information based on
         to demodulate a respective one of the channels contained     30        the traf?c information generated by the traf?c sensor and
        in the ?rst modulated RF signal; and                                    the channel inuse information generated by the detector.
     instruct the demodulators of the demodulator unit respec                22. The intelligent device of claim 21, wherein the proces
        tively corresponding to the at least two channels con              sor is con?gured to select an RF carrier channel width, and a
        taining information addressed to the at least one addres           RF guardband width for carrying the received digital infor
        sable device to demodulate the at least two channels,         35   mation in the second modulated RF signal, based on the
        respectively, based on the channels identi?ed in the               information throughput of the digital information and the
        channel in use information that contain information                channel in use information generated by the detector.
        addressed to the at least one addressable device.                    23. The intelligent device of claim 18, wherein the proces
     15. The intelligent device of claim 14, wherein:                      sor is con?gured to instruct at least two demodulators in the
     the processor is con?gured to access a respective address of     40   demodulator unit respectively corresponding to the at least
        each one of the at least one addressable device; and               two channels containing information addressed to the at least
     the processor is con?gured to instruct the demodulator unit           one addressable device to demodulate the at least two chan
        which channels contained in the ?rst modulated RF sig              nels, respectively, based on the channels identi?ed in the
        nal are to be demodulated by comparing the channel in              channel in use information that contain information
        use information with the respective address of each one       45   addressed to the at least one addressable device.
        of the at least one addressable device, and to instruct the          24. The intelligent device of claim 18, wherein:
        demodulators of the demodulator unit respectively cor                the received ?rst modulated RF signal includes channel
        responding to the channels containing information                       identi?cation information identifying the channels con
        respectively addressed to the each one of the at least                  tained in the ?rst modulated RF signal; and
        addressable device to respectively demodulate the chan        50     the processor is con?gured to detect each channel con
        nels containing information addressed to the each one of                tained in the received ?rst modulated RF signal that
        the at least one addressable device.                                    includes information addressed to the at least one
     16. The intelligent device of claim 12, wherein the proces                 addressable device based on the channel identi?cation
   sor is con?gured to instruct at least one demodulator of the                 information included in the ?rst modulated RF signal.
   demodulator unit to demodulate the at least two channels in        55     25. The intelligent device of claim 12, wherein the proces
   the ?rst modulated RF signal containing information                     sor is con?gured to instruct the modulator unit to modulate
   addressed to the at least one addressable device.                       the digital information received by the second input into at
     17. The intelligent device of claim 12, wherein the proces            least one RF channel when the traf?c information indicates
   sor is con?gured to:                                                    that the information throughput of the received digital infor
     receive the channel in use information;                          60   mation does not exceed the information capacity of a single
     detect each channel contained in the received ?rst modu               RF channel, and to output a third modulated RF signal con
        lated RF signal that includes information addressed to             taining the at least one RF channel to the wideband signal
       the at least one addressable device;                                distribution system.
     instruct a respective address of each one of the at least one            26. The intelligent device of claim 12, wherein:
        addressable device; and                                              when the channel in use information identi?es a single
     detect each channel contained in the received ?rst modu                    channel of the ?rst modulated RF signal as containing
        lated RF signal that includes information addressed to                  information addressed to the at least one addressable
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 64 of 91 PageID #: 16726


                                                         US 8,984,565 B2
                                   17                                                                   18
        device, the processor is con?gured to instruct the                  Wherein the processor is con?gured to control the ?rst and
        demodulator unit to demodulate at least the single chan                second bands respectively passed by the ?rst and second
       nel; and                                                                bandpass ?lters based on the channel in use information.
     the processor is con?gured to output the single channel                35. The intelligent device of claim 12, Wherein the proces
        demodulated by the demodulator unit to the at least one           sor is con?gured to instruct the modulator unit to modulate
        addressable device When the channel in use information            the received digital information into at least one RF channel
        identi?es the single channel as containing information            When the traf?c information indicates that the information
        addressed to the at least one addressable device.                 throughput of the received digital information does not
      27. The intelligent device of claim 12, Wherein the proces          exceed the information capacity of a single RF channel, and
   sor is con?gured to receive the traf?c information, determine          to output a third modulated RF signal containing the at least
   a number of channels on Which to carry the received digital            one RF channel to the Wideband signal distribution system.
   information, and instruct the modulator unit of the number of            36. A signal distribution system comprising:
   channels for carrying the received digital information in the            the intelligent device of claim 12;
   second modulated RF signal, based on the information                     the Wideband signal distribution system being connected to
   throughput of the digital information and the information                   the intelligent device, and con?gured to transmit the ?rst
   capacity of a single RF channel.                                            modulated RF signal to the intelligent device and to
     28. The intelligent device of claim 27, Wherein the proces                receive the second modulated RF signal from the intel
   sor is con?gured to select a number of a plurality of modula                ligent device; and
   tors of the modulator unit respectively corresponding to the             the at least one addressable device being connected to the
   determined number of RF channels on Which to carry the            20        intelligent device, and con?gured to receive the ?rst
   received digital information for modulating the digital infor               digital information stream output from the ?rst com
   mation based on the information throughput of the digital                   biner of the intelligent device, and to transmit the digital
   information and a respective capacity of each one of the                    information to the second input of the intelligent device.
   plurality of modulators.                                                 37. The intelligent device of claim 12, comprising:
      29. The intelligent device of claim 12, Wherein:               25     a converter con?gured to convert at least one of the chan
     the intelligent device is connected to a plurality of addres              nels contained in the ?rst modulated RF signal into a ?rst
        sable devices each having a respectively unique address;               Wireless signal;
        and                                                                 a Wireless transmitter con?gured to transmit the ?rst Wire
     the processor is con?gured to combine at least two chan                   less signal to a device con?gured to receive the ?rst
       nels demodulated by the demodulator unit and output a         30        Wireless signal;
        respective digital information stream containing the                a Wireless receiver con?gured to receive a second Wireless
        combined at least two channels to at least one of the                  signal carrying digital information thereon;
        plurality of addressable devices to Which information               at least one Wireless demodulator con?gured to demodu
        contained in the received ?rst modulated RF signal is                  late the digital information carried on the second Wire
        addressed, respectively.                                     35        less signal; and
      30. The intelligent device of claim 12, Wherein at least one          a second combiner con?gured to combine the digital infor
   of the ?rst modulated RF signal and the second modulated RF                 mation received from the at least one addressable device
   signal is of a frequency in the range of 5 MHZ to in excess of              With the digital information demodulated by the at least
   l GHZ.                                                                      one Wireless demodulator into a second digital informa
     31. The intelligent device of claim 12, Wherein:                40        tion stream to be modulated by the modulator unit.
     the ?rst modulated RF signal contains at least one channel             38. A signal distribution system comprising:
        carrying an IP portion and at least one channel carrying            the intelligent device of claim 37;
        a non-IP portion; and                                               the Wideband signal distribution system being connected to
     the intelligent device comprises a separation unit con?g                  the intelligent device, and con?gured to transmit the ?rst
        ured to separate the at least one channel carrying the IP    45        modulated RF signal to the intelligent device and to
        portion from the at least one channel carrying the non-IP              receive the second modulated RF signal from the modu
        portion, transmit the at least one channel carrying the IP             lator unit of the intelligent device; and
        portion to the demodulator unit, and transmit the at least          the at least one addressable device,
        one channel carrying the non-IP portion to an outlet.               Wherein the at least one addressable device is con?gured to
     32. The intelligent device of claim 31, Wherein the outlet is   50        at least one of receive the ?rst Wireless signal from the
   connectable to at least one of a video receiver and a device                Wireless transmitter of the intelligent device and trans
   having an IP address assignable thereto.                                    mit the second Wireless signal to the Wireless receiver of
     33. The intelligent device of claim 31, comprising:                       the intelligent device.
     an RF level control circuit con?gured to adjust the non-IP             39. The intelligent device of claim 12, Wherein:
       portion of the ?rst modulated RF signal to be Within a        55     the received digital information is ?rst digital information;
        predetermined speci?cation quality range before the                 the processor is con?gured to receive second digital infor
        non-IP portion is transmitted to the outlet.                           mation separate from the ?rst digital information;
     34. The intelligent device of claim 31, Wherein the separa             the processor is con?gured to instruct a combiner to com
   tion unit comprises:                                                        bine the received ?rst and second digital information
     a ?rst bandpass ?lter con?gured to pass a ?rst band of the      60        into a second digital information stream;
        ?rst modulated RF signal carrying the non-IP portion;               the processor is con?gured to measure an information
        and                                                                    throughput of the combined second digital information,
     a second bandpass ?lter con?gured to pass a second band                   and generate the traf?c information to identify the infor
       of the ?rst modulated RF signal carrying the IP portion,                mation throughput of the second digital information
     Wherein the second band passed by the second bandpass           65        stream; and
       ?lter is outside the ?rst band passed by the ?rst bandpass           the processor is con?gured to instruct the modulator unit to
       ?lter, and                                                              modulate the second digital information stream into the
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 65 of 91 PageID #: 16727
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 66 of 91 PageID #: 16728




                                 EXHIBIT D
 Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 67 of 91 PageID #: 16729




lJ y ·! l l!l ! ~ r
         Data-Over-Cable Service Interface Specifications
                                             DOCSIS 3.0



                   MAC and Upper Layer Protocols Interface
                                            Specification




                                   CM-SP-MULPlv3.0-101-060804

      ISSUED




                                   Notice

                                   This DOCSIS specification is a cooperative effort undertaken at
                                   the direction of Cable Television Laboratories, Inc.
                                   (CableLabs®) for the benefit of the cable industry. Neither
                                   CableLabs, nor any other entity participating in the creation of
                                   this document, is responsible for any liability of any nature
                                   whatsoever resulting from or arising out of use or reliance upon
                                   this document by any party. This document is furnished on an
                                   AS-IS basis and neither CableLabs, nor other participating
                                   entity, provides any representation or warranty, express or
                                   implied, regarding its accuracy, completeness, or fitness for a
                                   particular purpose.
                                   ©Copyright 2006 Cable Television Laboratories, Inc.

                                   All rights reserved.




                                                                                          Defs-Joint-ProdOO 13532
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 68 of 91 PageID #: 16730
     CM-SP-MULPlv3.0-101-060804                                Data-Over-Cable Service Interface Specifications



                                      Document Status Sheet

             Document Control Number:          CM-SP-MULPlv3.0-101-060804

                           Document Title:     MAC and Upper Layer Protocols Interface Specification

                          Revision History:    101 - Released 08/04/06

                                      Date:    August 4, 2006

                                    Status:     V\lork--frl-         Draft           Issued         Closed
                                               P.mgress

                  Distribution Restrictions:    A-l:lttmr ·       CUMember        CU.Member/        Public
                                                 Only                               Vendor:



     Key to Document Status Codes:

          Work in Progress      An incomplete document, designed to guide discussion and generate
                                feedback that may include several alternative requirements for
                                consideration .

          Draft                 A document in specification format considered largely complete , but
                                lacking review by Members and vendors. Drafts are susceptible to
                                substantial change during the review process.

          Issued                A stable document, which has undergone rigorous member and vendor
                                review and is suitable for product design and development, cross-vendor
                                interoperability, and for certification testing .
          Closed                A static document, reviewed, tested, validated , and closed to further
                                engineering change requests to the specification through Cablelabs.


     Trademarks:

     DOCSIS®, eDOCSIS™, PacketCable™, CableHome®, CableOffice™, OpenCable™, OCAP™,
     CableCARD™, M-CMTS™, and CableLabs® are trademarks of Cable Television Laboratories, Inc.




     ii                                              Cablelabs®                                       8/4/2006



                                                                                                       Defs-Joint-ProdOO 13533
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 69 of 91 PageID #: 16731




                                                                      Defs-Joint-Prod0013534
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 70 of 91 PageID #: 16732
     CM-SP-MULPlv3.0-101-060804                                                               Data-Over-Cable Service Interface Specifications



                                                                                Contents
     1     SCOPE ................................................................................................................................................... 1
         1.1       INTRODUCTION AND PURPOSE . ....... . ........... ... ... ...... ... ...... ...... ................. ...... ... ............ ... . .. ..... . ........ 1
         1.2       BACKGROUND .. . ...... .. ...... ....... . ....... . ...... ....... . ..................... . ...... .. ...... ....... . ....... . ...... ....... . ....... . ...... . . 1
           1.2.1            Broadband Access Network .. ............... ....... .. ...... ....... ....... ........ ............... ....... ....... ................. 1
           1. 2. 2          DOCSJS Network and System Architecture ........ ... .... ........ ..... ...... ...... ... ...... ... ... .... ........ ....... .. 1
           1.2.3            Service Goals .. .. ...... ............................. ........ ....... ....... ....... ........ ............... ....... ....... ................. 3
           1.2.4            Statement of Compatibility ...... ..... ....... ....... ..................... .... ...... ............. .............. ....... .... ....... 3
           1. 2. 5          Reference Architecture .. ....... ........ .............. .. ...... ...................... ....... ....... ........ ....... ............... .. 4
           1. 2. 6          DOCSJS 3. 0 Documents ............. ...... ...... ................. ...... ......... ...... ...... ................. ...... ............. 4
         1.3       REQUIREMENTS .............................. . ........... ... ... ...... ... ...... ...... ................. ...... ... ............ ...... ..... . ........ 5
         1.4       CONVENTIONS .. . ....... . ...... ....... . ....... . ...... ....... . ..................... . ...... .. ............. . ....... . ...... ....... . ....... . ...... . . 5
         1.5       ORGANIZATION OF DOCUMENT ..... ......... . .... .. ..... ... ... .... ...... . .. .... .. ....... . .... .. ..... ... ...... ......... . .... .......... 5

     2     REFERENCES ..................................................................................................................................... 7
         2.1       NORMATIVE REFERENCES ...... . ....... . ...... ....... . ..................... . ...... .. ............. . ....... . ...... ....... . ....... . ...... .. 7
         2.2       INFORMATIVE REFERENCES ...... . .... ......... . .... .. ..... ... ... .... ...... . .. .... .. ....... . .... .. ..... ... ...... ......... . .... ........ 10
         2.3       REFERENCE ACQUISITION ....... ....... .. ............. ....... .. ...... . ............. . ....... . ............................ ........ ....... 10

     3     TERMS AND DEFINITIONS ........................................................................................................... 11

     4     ABBREVIATIONS AND ACRONYMS .......................................................................................... 26

     5     OVERVIEW AND THEORY OF OPERATIONS .......................................................................... 32
         5.1       DOCSIS 3.0MULPIKEYFEATURES .... . ...... ............... . ...... ...... .. .............. ............... . .............. ....... 32
         5.2       TECHNICAL OVERVIEW ........................................ . ........................................................................ 32
           5.2.1            CMTS and CM Models ........................ ........ .............. ....... ........ ............... ....... ....... ...............                        33
           5.2.2            DOCSJS MAC Operation ........... ...... ...... ... ...... ...... .... ............. ...... ...... ... ...... ... ... .... ...............                   38
           5.2.3            Multicast Operation ...................... ....... ........ ....... ...................... ....... ........ ....... ............... .......                 44
           5. 2.4           Network and Higher Layer Protocols ..................... .... ..... .. ...... .. ............ .. ..... ........ .. .............                            45
           5. 2. 5          CM and CPE Provisioning and Management .... ........ .............. ....... ....... .. ...... ......................                                        45
           5. 2. 6          Relationship to the Physical HFC Plant Topology ......... ...... .... ............. ...... ...... ... ...... ..........                                     46
           5.2. 7           Cable Modem Service Group (CM-SG) .............. ........ .............. ....... ....... .. ...... ......................                                   49
           5. 2.8           CMTS Downstream Service Model Example ............. .............. .. ..... ...... .... ............. .. .............                                      55
     6     MEDIA ACCESS CONTROL SPECIFICATION ..........................................................................                                                                57

         6.1         INTRODUCTION .................... ...... ............... ....................... ...... ... ...... ...... ........... . ........... ...... ............ 57
           6.1.1            Overview .. ...................... .. ............ .. ..... ...... ................. .............. .. ..... ...... .... ............. .. ............. 57
           6.1.2            Definitions ...... .. ...... ....... ....... ............... ........ .............. ....... ........ ............... ....... ....... ............... 57
           6.1.3            Future Use .............. ... .... ............. ...... ...... ... ...... ...... .... .... .... ..... ...... ...... ..... ....... ..... ...... ........... 61
         6.2       MAC FRAME FORMATS ... ........................... ... ... .... . .... ...... ... . .. ...... ........... ...... .... . .... .... .. ...... ............ 61
           6. 2.1           Generic MAC Frame Format ....... .. .... ...... ................. .............. .. ..... ...... .... ................... .... .....                         61
           6.2.2            Packet-Based MAC Frames .. ........ .............. .. ...... ...................... ....... ....... ........ ....... ...............                         65
           6.2.3            ATM Cell MAC Frames .............. ...... ...... ......... ...... ................. ...... ...... ................. ...... ...........                       67
           6.2.4            MAC-Specific Headers .. ............... ............... ....... ...................... ....... ....... ........ ....... ...............                      67
           6. 2. 5          Extended MACHeaders ...... .... ..... ....... ....... ..................... .... ...... ............. .............. ....... .... .....                      72
         6.3       SEGMENTHEADERFORMAT .................. . .. .... .............. .. ..... .. .... .... ........ . .... .. ....... . .... .. ..... ...... .... ...... 81
         6.4       MACMANAGEMENTMESSAGES ... .. ..... ........ . ...... ........ ....... . ....... . ...... ............... . ............. . ....... . ...... 82
           6.4.1            MAC Management Message Header ... ........ .............. ....... ........ ............... ....... ....... ............... 82
           6.4.2            Time Synchronization (SYNC) ............. ....... .. ...... ....... ....... ........ ............... ....... ....... ............... 85
           6.4.3            Upstream Channel Descriptor (UCD) ..................... .... ..... .. ...... .. ............ .. ............. .. ............. 86
           6.4.4            Upstream Bandwidth Allocation Map (MAP) .... ........ .............. ....... ....... ........ ....... ............... 98
           6. 4. 5          Ranging Request Messages ................................... ................. ...... ...... ... ...... ...... ................. 101



     x                                                                             Cablelabs®                                                                               8/4/2006



                                                                                                                                                                              Defs-Joint-ProdOO 13535
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 71 of 91 PageID #: 16733
     CM-SP-MULPlv3.0-101-060804                                                          Data-Over-Cable Service Interface Specifications



                                                                              Figures
     FIGURE   1-1 - THE DOCS IS NETWORK .. . .............. .............. .. ...... ............................................ ......... . .... .......... 2
     FIGURE   1-2-TRANSPARENTIPTRAFFIC THROUGH THE DATA-OVER-CABLE SYSTEM ................. .. ...... ....... . . 3
     FIGURE   1-3 -DATA-OVER-CABLE REFERENCE ARCHITECTURE .. . ...... ....... . ..................................................... 4
     FIGURE   5-1-INTEGRATED CMTS NETWORK DIAGRAM .... .. ...... . ... ... ... ...... ... ... . .. .... ....... .. .... ... ... ... ... ............ 34
     FIGURE   5-2 - MODULAR CMTS NETWORK DIAGRAM ........ .. ...... . ...... ....... . ................................................... 35
     FIGURE   5-3 - CMTS INTERNAL FORWARDING MODEL ....... .. ...... .. ..... .. ..... .. ..... .. .... .... ..... .. .. .... .. .... ... ..... .. ...... 36
     FIGURE   5-4 - SEGMENTATION EXAMPLE . ....... . ..... .. ...... .. ..... .. ............. .. ..... .. ...... .. ..... . .............. ....... . ....... .. ..... 43
     FIGURE   5-5 - CM TOPOLOGY CONFIGURATION EXAMPLE .............. ... .. .... ...... ...... ........... . ...... .. ... ...... ............ 47
     FIGURE   5-6 - FREQUENCY SPACE DIAGRAM .. . ..... .. ...... .. ..... .. ............. .. ..... .. ...... .. ..... . .............. ....... . ....... .. ..... 49
     FIGURE   5-7 - MULTIPLE FIBER NODES PER CM-SG ............. .. ...... ......... . .... .. ....... . .... .. ..... ......... ......... . .... ........ 50
     FIGURE   5-8 - EXAMPLE MAC DOMAIN CHANNEL ASSIGNMENT . ...... ....... . ................................................... 51
     FIGURE   5-9 - MULTIPLE MAC DOMAINS PER FIBER NODE .. . ...... .... ... . .. ...... ...... ..... ... ... ... .. .... .... .. ... . .. ..... . ...... 52
     FIGURE   5-10 - BONDING GROUP EXAMPLE ... .. ..... .. ...... . ...... .. ...... .................................................................. 54
     FIGURE   5-11 - CMTS DOWNSTREAM SERVICE MODEL ...... ... .... .. ..... .. .... .... ........ . .... .. ....... . .... .. ..... ...... .... ...... 55
     FIGURE   6-1- GENERIC MAC FRAME FORMAT .... .. ...... .. ..... .. ............. .. ..... .. ...... .. ..... . .............. ....... . ....... .. ..... 61
     FIGURE   6-2 - UPSTREAM MAC/PMD CONVERGENCE .................... ... .. .... ...... ...... ........... . ........... ...... ............ 62
     FIGURE   6-3 -MAC HEADER FORMAT ... ........ ....... . ...... .. ..... .. ...... . ...... .. ..... ............... ............... . ...... ........ ....... 63
     FIGURE   6-4 - PACKET PDU OR ISOLATION PACKET PDU MAC FRAME FORMAT .... . ..... ......... ......... . .... ........ 66
     FIGURE   6-5 -TIMING MAC HEADER ...... . ...... .. ..... .. ...... . ...... .. ...... .................................................................. 68
     FIGURE   6-6 - MANAGEMENT MAC HEADER .. . ..... .. .... ... ... .... . .... ...... ... . .. ...... ...... ..... ... ... ... .. .... .... .. ... . .. ..... . ...... 68
     FIGURE   6-7-REQUESTFRAMEFORMAT . ...... .. ..... .. ...... . ...... .. ...... .................................................................. 69
     FIGURE   6-8-FRAGMENTATIONMACHEADERFORMAT ..... .. ...... ......... . .... .. ....... . .... .. ..... ......... ......... . .... ........ 70
     FIGURE   6-9 - QUEUE-DEPTH BASED REQUEST FRAME FORMAT ............... .. ...... .. ..... . .............. ....... . ....... .. ..... 71
     FIGURE   6-10 - CONCATENATION MAC HEADER FORMAT ............... ...... ..... . ........... ...... ... ............ ... . .. ..... . ...... 72
     FIGURE   6-11-EXTENDEDMACFORMAT ...... . ..... .. ...... .. ..... .. ............. .. ..... .. ...... .. ..... . .............. ....... . ....... .. ..... 73
     FIGURE   6-12- SEGMENT HEADER FORMAT ........... .............. .. ...... ............................................ ......... . .... ........ 81
     FIGURE   6-13 - MAC HEADER AND MAC MANAGEMENT MESSAGE HEADER FIELDS ...... .. ..... ......... . .... ........ 83
     FIGURE   6-14 - FORMAT OF PACKET PDU FOLLOWING THE TIMING HEADER .... . ............................ ........ ....... 86
     FIGURE   6-15 - UPSTREAM CHANNEL DESCRIPTOR . ...... ....... .. ...... . ...... ............... . .. .... ....... .. .... ... ... ... ... ............ 89
     FIGURE   6-16 - TOP-LEVEL ENCODING FOR BURSTDESCRIPTORS . ...... ....... . ................................................... 94
     FIGURE   6-17 - EXAMPLE OF UCD ENCODED TL V DATA .... .. ............ .. .... .... ........ . .... .. ....... . .... .. ..... ...... .... ...... 97
     FIGURE   6-18 -MAP FORMAT .. .. ...... . ...... ........ ....... . ...... .. ..... .. ...... . ...... .. .... ... ...... . ...... ............... . ...... ........ ....... 98
     FIGURE   6-19 - MAP INFORMATION ELEMENT STRUCTURE ............. ...... ..... . ........... ...... ... ............ ... . .. ..... . ...... 99
     FIGURE   6-20 - PAC KET PDU FOLLOWING THE TIMING HEADER ............... .. ...... .. ..... . .............. ....... . ....... . .... 103
     FIGURE   6-21 - PAC KET PDU FOLLOWING THE TIMING HEADER .......... . .... .. ....... . .... .. ..... ......... ......... . .... .. .... 104
     FIGURE   6-22 - B-INIT-RNG-REQ FORMAT ... ..... .. ...... . ...... .. ...... ................................................................ 105
     FIGURE   6-23 - RANGING RESPONSE . ...... ............... . ...... ....... .. .... ... ... ... ... ...... ... ... . .. .... ....... .. .... ... ... ... ... .......... 106
     FIGURE   6-24 - EXAMPLE OF TLVENCODED DATA ...... . ...... .. ...... ....... . ....... . ...... ............... . ............. . ....... . .... 109
     FIGURE   6-25 - GENERALIZED DECISION FEEDBACK EQUALIZATION COEFFICIENTS . ..... ......... ......... . .... .. .... llO
     FIGURE   6-26 - REGISTRATION REQUEST (REG-REQ) .. .. ..... .. ............. .. ..... .. ...... .. ..... . .............. ....... . ....... ..... 113
     FIGURE   6-27-MULTIPARTREGISTRATIONREQUEST(REG-REQ-MP) ......... ...... ........ ... ............ ... . .. ..... . .... 114
     FIGURE   6-28 - REGISTRATION RESPONSE FORMAT . ...... .. ..... .. ...... . ...... ....... ............... ............... . ...... ........ ..... 116
     FIGURE   6-29 - MULTIPART REGISTRATION RESPONSE FORMAT ........ .. .... .... ........ . .... .. ....... . .... .. ..... ...... .... .... 117
     FIGURE   6-30 - REGISTRATION ACKNOWLEDGMENT ..... ....... .. ...... . ...... ....... . ....... . ............................ ........ ..... 120
     FIGURE   6-31- UPSTREAMCHANNELCHANGEREQUEST ...... . .... ...... ... . .. ...... ...... ..... ... ... ... .. .... .... .. ... . .. ..... . .... 121
     FIGURE   6-32 - UPSTREAM CHANNEL CHANGE RESPONSE ... .. ...... ....... . ....... . ...... ............... . ............. . ....... . .... 122
     FIGURE   6-33 - DYNAMIC SERVICE ADDITION - REQUEST ... ... .... ...... ... .... .. ....... . .... .. ..... ......... ......... . .... .. .... 122
     FIGURE   6-34 - DYNAMIC SERVICE ADDITION-RESPONSE .. ...... . ...... ...... ... ...... . ...... ............... . ...... ........ ..... 124
     FIGURE   6-35 - DYNAMIC SERVICE ADDITION -ACKNOWLEDGE ......... ..... . ........... ...... ... ............ ... . .. ..... . .... 126
     FIGURE   6-36 - DYNAMIC SERVICE CHANGE - REQUEST .... .. ...... . ...... ...... ... ...... . ...... ............... . ...... ........ ..... 127
     FIGURE   6-37 - DYNAMIC SERVICE CHANGE - RESPONSE .. .. ...... . ...... ...... ... ...... . ...... ............... . ...... ........ ..... 128
     FIGURE   6-38 - DYNAMIC SERVICE CHANGE -ACKNOWLEDGE ........ ... .... .. ....... . .... .. ..... ......... ......... . .... .. .... 129
     FIGURE   6-39 - DYNAMIC SERVICE DELETION - REQUEST ... ...... ....... . ....... . ...... ............... . ............. . ....... . .... 130
     FIGURE   6-40 - DYNAMIC SERVICE DELETION - RESPONSE .. .... ... ... ... ... ...... ... ... . .. .... ....... .. .... ... ... ... ... .......... 131




     x                                                                        Cablelabs®                                                                           8/4/2006



                                                                                                                                                                    Defs-Joint-ProdOO 13543
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 72 of 91 PageID #: 16734
     MAC and Upper Layer Protocols Interface Specification                        CM-SP-MULPlv3.0-101-060804




     1       SCOPE

     1.1       Introduction and Purpose
     This specification is part of the DOCSIS® family of specifications developed by Cable Television
     Laboratories (CableLabs). In particular, this specification is part of a series of specifications that define the
     third generation of high-speed data-over-cable systems. This specification was developed for the benefit of
     the cable industry, and includes contributions by operators and vendors from North America, Europe, and
     other regions.


     1.2       Background
     1.2.1      Broadband Access Network

     A coaxial-based broadband access network is assumed. This may take the form of either an all-coax or
     hybrid-fiber/coax (HFC) network. The generic term "cable network" is used here to cover all cases.

     A cable network uses a tree-and-branch architecture with analog transmission. The key functional
     characteristics assumed in this document are the following :
     •     Two-way transmission.
     •     A maximum optical/electrical spacing between the CMTS and the most distant CM of 100 miles in
           each direction, although typical maximum separation may be 10-15 miles.

     At a propagation velocity in fiber of approximately 1. 5 ns/ft, 100 miles of fiber in each direction results in
     a round-trip delay of approximately 1.6 ms. This is the maximum propagation delay assumed by this
     specification.

     1.2.2      DOCSIS Network and System Architecture

     The elements that participate in the provisioning of DOC SIS services are shown in Figure 1-1.




     8/4/2006                                         Cablelabs®



                                                                                                             Defs-Joint-Prod0013550
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 73 of 91 PageID #: 16735
     CM-SP-MULPlv3.0-101-060804                             Data-Over-Cable Service Interface Specifications




                                                                                        1Pv4
                                                                                       CPE

                            NMS
                                                                                        1Pv6
                                                                                       CPE


                                                   CMTS


                                                                                        1Pv4
                                                                                       CPE

                         Provisioning
                          Systems                                                       1Pv6
                                                                                       CPE




                            Back Office Network     • ,.   HFC Networ~ 111 •    Home Network

                                         Figure 1-1 - The DOCSIS Network


     The CM connects to the operator's HFC network and to a home network, bridging packets between them.
     Many CPE devices can connect to the CM's LAN interfaces, can be embedded with the CM in a single
     device, or they can be separate standalone devices (as shown in Figure 1-1). CPE devices may use 1Pv4,
     IPv6 or both forms of IP addressing. Examples of typical CPE devices are home routers, set-top devices,
     personal computers, etc.

     The CMTS connects the operator's back office and core network with the HFC network. Its main function
     is to forward packets between these two domains, and between upstream and downstream channels on the
     HFC network.

     Various applications are used to provide back office configuration and other support to the devices on the
     DOCSIS network. These applications use 1Pv4 and/or IPv6 as appropriate to the particular operator' s
     deployment. The following applications include:
     •   Provisioning Systems:
         •    The DHCP servers provide the CM with initial configuration infommtion, including the device IP
              address(es), when the CM boots;
         •    The Config File server is used to download configuration files to CMs when they boot.
              Configuration files are in binary format and permit the configuration of the CM' s parameters. The
              Config File server is also used to download software upgrades to the CM;
         •    The Time Protocol server provides Time Protocol clients, typically CMs, with the current time of
              day;
         •    Certificate Revocation server provides certificate status.
     •   NMS:
         •    The SNMP Manager allows the operator to configure and monitor SNMP Agents, typically the
              CM and the CMTS;
         •    The syslog server collects messages pertaining to the operation of devices;
         •    The IPDR Collector server allows the operator to collect bulk statistics in an efficient manner.



     2                                               Cablelabs®                                          8/4/2006



                                                                                                          Defs-Joint-Prod0013551
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 74 of 91 PageID #: 16736
     MAC and Upper Layer Protocols Interface Specification                             CM-SP-MULPlv3.0-101-060804


     1.2.3      Service Goals

     As cable operators have widely deployed high-speed data services on cable television systems, the demand
     for bandwidth has increased. Additionally, networks have scaled to such a degree that 1Pv4 address
     constraints are becoming a burden on network operations. To this end, CableLabs' member companies
     have decided to add new features to the DOCSIS® specification for the purpose of:
     •    increasing channel capacity,
     •    enhancing network security,
     •    expanding addressability of network elements, and
     •    deploying new service offerings.

     The DOCSIS system allows transparent bi-directional transfer of Internet Protocol (IP) traffic between the
     cable system head-end and customer locations over an all-coaxial or hybrid-fiber/coax (HFC) cable
     network. This is shown in simplified form in Figure 1-2.

                                                                                                          CM
                                                                                                        Customer




         ~11
         ~".. J•:_i:~:1_'::......................
                                           1
                           m,=11_• i1,_~r .-:~."
                       Network Side
                                      ..          ~   __ ·
                                         ...,.,.. ,/..-
                                                                          ,   ..   •    l     __   :.~_ !._1_~~£~£'JijJ.
                                                                                        . .:;:;:·:···
                                                                                       Cable Modem
                                                                                                        -~.l ,i.•· .•_:;_ r
                                                                                                                   C
                                                                                                                       ;
                                                                                                                           •.
                        Interface           CMTS                                                                     us1~mer
                                                                                                                   Premises
                                                                                                                   Equipment

                    Figure 1-2 - Transparent IP Traffic Through the Data-Over-Cable System



     1.2.4      Statement of Compatibility

     This specification defines the DOCSIS 3.0 interface. Prior generations ofDOCSIS were commonly
     referred to as DOCSIS 1.0, 1.1and2.0. DOCSIS 3.0 is backward-compatible with equipment built to the
     previous specifications. DOCSIS 3.0-compliant CMs interoperate seamlessly with DOCSIS 2.0, DOCSIS
     1.1 and DOCSIS 1.0 CMTSs. DOCSIS 3.0-compliant CMTSs seamlessly support DOCSIS 2.0, DOCSIS
     1.1 and DOCSIS 1.0 CMs.




     8/4/2006                                                Cablelabs®                                                         3



                                                                                                                       Defs-Joint-ProdOO 13552
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 75 of 91 PageID #: 16737
     MAC and Upper Layer Protocols Interface Specification                CM-SP-MULPlv3.0-101-060804



      Custome r Premises       Equipment at the end user' s premises: may be provided by the end user or
      Equipment                the service provider.

      Customer premises        CPE Controlled Cable M odem. Refer to [DOCSIS CMCI].
      cqu i11mcnt Controlled
      Cable Modem

      Data Link Layer          Layer2 in tl1e Open System Interconnection (OSI) architecture: t11e layer
                               that provides seivices to transfer data over the transmission link between
                               open systems.

      Dat a Rate               Throughput, data transmitted in units of time usually in bits per second
                               (bps).

      Decibels                 A unit to measure the relative levels of current. voltage or power. An
                               increase of 3 dB indicates a doubling of power, an increase of 10 dB
                               indicates a lOx increase in power. and an increase of 20 dB indicates a lOOx
                               increase in power.

      Decibel-Millivolt        A dB measurement system wherein 0 dBmV is defined as I millivolt over
                               75 ohms.

      DOCSIS I.x               Abbreviation for "DOCSIS 1.0 or 1.1 ".

      DOCSIS 2.0 Mode          A CM operates in this mode when: I) Multiple Transmit Channel (MTC)
                               Mode is disabled: 2) the Enable 2.0 Mode configuration setting in the REG-
                               RSP is set to l (Enable) explicitly or by default; and 3) it operates on an
                               upstream channel using the burst descriptors associated wiili rue 9. 10. and
                               11 as opposed to IUC 5 a11d 6. A CM is enabled for DOCSlS 2.0 Mode
                               when tJ1e Enable 2.0 Mode configuration setting in t11e REG-RSP is set to l
                               (Enable). A CM may be enabled for DOCSTS 2.0 Mode but may not be
                               operating in DOCSTS 2.0 Mode. When a CM has MTC Mode enabled, the
                               CM is not considered to be in DOCSJS 2.0 Mode even if some of the
                               upstream channels it is using are operating wit11 post-1.l DOCSIS physical
                               layer mechanisms. Therefore, "DOCSIS 2.0 Mode" does not have relevance
                               for a CM operating in MTC Mode.

      Downstream               In cable television. the direction of transmission from the head-end to the
                               subscriber.

      Downstream Bonded        A downstream Service Flow for which DOCSIS MAC Frames are
      Service F low            transmitted with a Bonded Downstream Service Extended Header B-DS
                               EHDR on one or more Downstream Charmels.

      Downstream Bondimg       A subcomponent object of a MAC Domain thal distributes packels from an
      G roup                   assigned set. of Downstream Bonding Service Flows to an associated set of
                               Downstream Channels of that MAC Domain.

      Downstream C hannel      Physical layer characteristics and MAC layer parameters and functions
                               associated to a DOCSIS fo rward channel.




     8/4/2:006                                 CableLabs®                                                    13



                                                                                                    Defs-Joint-Prod0013562
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 76 of 91 PageID #: 16738




                                 EXHIBIT E
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 77 of 91 PageID #: 16739




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 78 of 91 PageID #: 16740




                                 EXHIBIT F
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 79 of 91 PageID #: 16741




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 80 of 91 PageID #: 16742




                                 EXHIBIT G
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 81 of 91 PageID #: 16743




                                         ‘822                        ‘679                               ‘565
  Issue Date/First Infringement       May 10.2011               December 25,2012                    March 17,2015
  • CM with no wireless router
  • Downstream and upstream                                    Infringement Alleged       INo Infringement Alleged
      channel bonding
                                                                                          •'.-i
  • CM with wireless router
  • Only downstream channel        Infringement Alleged       No Infringement Alleged ;            Infringement Alleged
      bonding
  • CM with wireless router
  • Downstream and upstream        Infringement Alleged        Infringement Alleged       Ll
                                                                                          Mti^infringement Alleged
      channel bonding
  • CMTS (has no wireless
      router)
                                  Mo Infringement Alleged     No Infringement Alleged             Infringement Alleged
  • Only downstream channel
       bonding
  • CMTS (has no wireless
       router)
  • Downstream and upstream
                                  No Infringement Alleged!J    Infringement Alleged               Infringement Alleged
      channel bonding




                                                                                                           exhibit          ^          \
                                                                                                           Dr. David Teece
                                                                                                           1/29/19

                                                                                                           Ashl»y So«>yn ( SWt 12019
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 82 of 91 PageID #: 16744




                                 EXHIBIT H
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 83 of 91 PageID #: 16745




                                          ‘822                       ‘679                               ‘565
  Issue Date/First Infringement        May 10, 2011             December 25, 2012                  March 17,2015
  • CM with no wireless router
  • Only downstream channel       hi© InfiTflgement Alleged Tip Infringement Alleged    No Infringement Alleged
      bonding                         :
  • CM with no wireless router    lio Infringement Allegl^
  • Downstream and upstream                                   Infringement Alleged      No Infringement Alleged
      channel bonding
  • CM with wireless router
  • Only downstream channel        Infringement Alleged       No Infringement Alleged, ,^^o Infringement Alleged
      bonding                                                                           ■-•V'/

  • CM with wireless router
  • Downstream and upstream        Infringement Alleged        Infringement Alleged     ppafringementAi^^
      channel bonding
  • CMTS (has no wireless
      router)
                                  No Infringement Alleged     No Infringement Alleged            Infringement Alleged
  • Only downstream channel
      bonding
  • CMTS (has no wireless
      router)
  • Downstream and upstream
                                  No Infringement Alleged!i    Infringement Alleged              Infringement Alleged
      channel bonding




                                                                                                                   EXHIBIT-
                                                                                                                   Dr. David Teece
                                                                                                                   1/29/19

                                                                                                               ^   Ashlty Socvyn CS»# 12019
                                                                                                               1____
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 84 of 91 PageID #: 16746




                                  EXHIBIT I
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 85 of 91 PageID #: 16747




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 86 of 91 PageID #: 16748




                                  EXHIBIT J
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 87 of 91 PageID #: 16749




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 88 of 91 PageID #: 16750




                                 EXHIBIT K
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 89 of 91 PageID #: 16751




                    REDACTED
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 90 of 91 PageID #: 16752




                                 EXHIBIT L
Case 1:15-cv-00842-RGA Document 379-1 Filed 04/16/19 Page 91 of 91 PageID #: 16753




                    REDACTED
